Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

CALPINE CORPORATION,

as Borrower

and

THE LENDERS PARTY HERETO,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Agent

and

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC., and

RBC CAPITAL MARKETS,

as Co-Documentation Agents

Dated as of October 9, 2012

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.   BARCLAYS BANK PLC DEUTSCHE BANK SECURITIES
INC.   RBC CAPITAL MARKETS

As Joint Lead Arrangers and Joint Bookrunners

 

ING CAPITAL LLC   UNION BANK, N.A.   RBS SECURITIES INC. As Co-Managers



--------------------------------------------------------------------------------

Table of Contents

 

          Page   SECTION 1    DEFINITIONS  

1.1.

  

Defined Terms

     1  

1.2.

  

Other Definitional Provisions

     28  

1.3.

  

Delivery of Notices or Receivables

     28   SECTION 2    AMOUNT AND TERMS OF LOANS AND COMMITMENTS  

2.1.

  

Term Commitments

     28  

2.2.

  

Procedure for Term Loan Borrowing

     28  

2.3.

  

RESERVED

     29  

2.4.

  

RESERVED

     29  

2.5.

  

RESERVED

     29  

2.6.

  

RESERVED

     29  

2.7.

  

RESERVED

     29  

2.8.

  

Repayment of Loans; Evidence of Debt

     29  

2.9.

  

Interest Rates and Payment Dates

     29  

2.10.

  

Computation of Interest and Fees

     30  

2.11.

  

Inability to Determine Interest Rate

     30  

2.12.

  

RESERVED

     31  

2.13.

  

Optional Prepayment of Loans; Repricing Transaction

     31  

2.14.

  

Change of Control Prepayment

     31  

2.15.

  

Conversion and Continuation Options

     31  

2.16.

  

Limitations on Eurodollar Tranches

     32  

2.17.

  

Pro Rata Treatment, etc.

     32  

2.18.

  

Requirements of Law

     33  

2.19.

  

Taxes

     34  

2.20.

  

Indemnity

     37  

2.21.

  

Change of Lending Office

     37  

2.22.

  

Fees

     38  

2.23.

  

RESERVED

     38  

2.24.

  

Nature of Fees

     38  

2.25.

  

RESERVED

     38  

2.26.

  

Replacement of Lenders

     38  

2.27.

  

Extensions of Loans and Commitments

     38  

2.28.

  

Buy Backs

     39   SECTION 3    REPRESENTATIONS AND WARRANTIES  

3.1.

  

Existence; Compliance with Law

     41  

3.2.

  

Power; Authorizations; Enforceable Obligations

     41  

3.3.

  

No Legal Bar

     41  

3.4.

  

Accuracy of Information

     41  

3.5.

  

No Material Adverse Effect

     41  

 

-i-



--------------------------------------------------------------------------------

3.6.

  

Subsidiaries

     42  

3.7.

  

Title to Assets; Liens

     42  

3.8.

  

Intellectual Property

     42  

3.9.

  

Use of Proceeds

     42  

3.10.

  

Litigation

     42  

3.11.

  

Federal Reserve Regulations

     42  

3.12.

  

Solvency

     42  

3.13.

  

Taxes

     42  

3.14.

  

ERISA

     43  

3.15.

  

Environmental Matters; Hazardous Material

     43  

3.16.

  

Investment Company Act; Other Regulations

     43  

3.17.

  

Labor Matters

     43  

3.18.

  

Security Documents

     43  

3.19.

  

Energy Regulation

     44   SECTION 4    CONDITIONS PRECEDENT  

4.1.

  

Conditions to the Closing Date

     44   SECTION 5    AFFIRMATIVE COVENANTS  

5.1.

  

Financial Statements, Etc.

     47  

5.2.

  

Compliance Certificate

     47  

5.3.

  

Maintenance of Existence

     48  

5.4.

  

Maintenance of Insurance

     48  

5.5.

  

RESERVED

     48  

5.6.

  

RESERVED

     48  

5.7.

  

RESERVED

     48  

5.8.

  

Additional Guarantees

     48  

5.9.

  

After-Acquired Collateral

     48  

5.10.

  

Post-Closing Matters

     50   SECTION 6    NEGATIVE COVENANTS  

6.1.

  

Limitation on Indebtedness

     51  

6.2.

  

Limitation on Liens

     52  

6.3.

  

Merger, Consolidation, or Sale of Assets

     52  

6.4.

  

Limitation on Sale and Leaseback Transactions

     53  

6.5.

  

Limitation on Secured Commodity Hedging

     54   SECTION 7    EVENTS OF DEFAULT  

7.1.

  

Events of Default

     54  

 

-ii-



--------------------------------------------------------------------------------

SECTION 8    THE AGENTS  

8.1.

  

Appointment

     56  

8.2.

  

Delegation of Duties

     56  

8.3.

  

Exculpatory Provisions

     56  

8.4.

  

Reliance by the Administrative Agent

     56  

8.5.

  

Notice of Default

     57  

8.6.

  

Non-Reliance on Agents and Other Lenders

     57  

8.7.

  

Indemnification

     57  

8.8.

  

Agent in Its Individual Capacity

     58  

8.9.

  

Successor Administrative Agent

     58  

8.10.

  

Reserved

     58  

8.11.

  

Collateral Security

     58  

8.12.

  

Enforcement by the Administrative Agent and Collateral Agent

     58  

8.13.

  

Withholding Tax

     58   SECTION 9    MISCELLANEOUS  

9.1.

  

Amendments and Waivers

     59  

9.2.

  

Notices

     60  

9.3.

  

No Waiver; Cumulative Remedies

     61  

9.4.

  

Survival of Representations and Warranties

     62  

9.5.

  

Payment of Expenses and Taxes

     62  

9.6.

  

Successors and Assigns; Participations

     63  

9.7.

  

Adjustments; Setoff

     66  

9.8.

  

Counterparts

     66  

9.9.

  

Severability

     66  

9.10.

  

Integration

     66  

9.11.

  

GOVERNING LAW

     66  

9.12.

  

Submission To Jurisdiction; Waivers

     67  

9.13.

  

Acknowledgements

     67  

9.14.

  

Releases of Guarantees and Liens

     67  

9.15.

  

Confidentiality

     68  

9.16.

  

WAIVERS OF JURY TRIAL

     69  

9.17.

  

U.S.A. Patriot Act

     69  

9.18.

  

No Fiduciary Duty

     69  

9.19.

  

Lien Sharing and Priority Confirmation

     70  

9.20.

  

First Lien Debt

     70  

 

SCHEDULES     Schedule 1.1A   —   Term Commitment Amounts Schedule 1.1B   —  
Legacy Properties Schedule 1.1C   —   Conectiv Properties Schedule 1.1D   —  
DPME Property Schedule 1.1E   —   Generating Plants Schedule 1.1F     BRSP
Entities Schedule 1.1G     BRSP Properties Schedule 3.6   —   Subsidiaries
Schedule 3.18(a)   —   UCC Filing Jurisdictions

 

-iii-



--------------------------------------------------------------------------------

Schedule 3.18(b)   —   Mortgage Filing Jurisdictions EXHIBITS     Exhibit A-1  
—   Form of Closing Certificate for the Borrower Exhibit A-2   —   Form of
Closing Certificate for Certain Guarantors Exhibit B   —   Form of Notice of
Borrowing Exhibit C   —   Form of Assignment and Acceptance Exhibit D   —  
RESERVED Exhibit E-1   —   Form of United States Tax Compliance Certificate (For
Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-2   —   Form of United States Tax Compliance Certificate (For Non-U.S.
Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit E-3
  —   Form of United States Tax Compliance Certificate (For Non-U.S.
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-4   —   Form of United States Tax Compliance Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
F   —   Form of Notice of Continuation/Conversion Exhibit G   —   RESERVED
Exhibit H   —   Form of Prepayment Notice Exhibit I   —   Reverse Dutch Auction
Procedures

 

-iv-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of October 9, 2012, among CALPINE CORPORATION, a
Delaware corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as administrative agent (in such capacity and including any successors
in such capacity, the “Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS
L.P., as collateral agent (in such capacity and including any successors in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), Barclays Bank PLC, Deutsche Bank Securities Inc., and RBC Capital
Markets, as co-documentation agents (collectively the “Documentation Agents”),
and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower has outstanding the 2017 Notes, the 2019 Notes, the 2020
Notes, the 2021 Notes and the 2023 Notes (each as defined below);

WHEREAS, a subsidiary of the Borrower entered into the BRSP Credit Agreement (as
defined below) and

WHEREAS, the Borrower intends to (a) partially repay outstanding obligations
under certain of the outstanding 2017 Notes, 2019 Notes, 2020 Notes, 2021 Notes
and 2023 Notes and to pay fees and expenses related thereto (including, without
limitation, any make-whole payments) and any swap breakage costs (if any)
resulting therefrom and (b) repay the term loans under the BRSP Credit Agreement
and to pay fees and expenses related thereto (including, without limitation, any
make-whole payments) and any swap breakage costs (if any) resulting therefrom ,
in each case, with the extensions of credit and commitments under this
Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

Definitions

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:

“2008 Credit Agreement”: that certain Credit Agreement, dated as of January 31,
2008 (as amended, amended and restated, supplemented or otherwise modified from
time to time), by and among the Borrower, the guarantors party thereto, Goldman
Sachs Credit Partners L.P., as collateral agent and administrative agent, and
the lenders party thereto.

“2011 June Credit Agreement”: that certain Credit Agreement, dated as of
June 17, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time), by and among the Borrower, Morgan Stanley Senior
Funding, Inc, as administrative agent, Goldman Sachs Credit Partners L.P., as
collateral agent, and the lenders party thereto.

“2011 March Credit Agreement”: that certain Credit Agreement, dated as of
March 9, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time), by and among the Borrower, Morgan Stanley Senior
Funding, Inc, as administrative agent, Goldman Sachs Credit Partners L.P., as
collateral agent, and the lenders party thereto.

“2017 Notes”: the Borrower’s 7.25% Senior Secured Notes due 2017.

“2017 Notes Issue Date”: October 21, 2009.

“2019 Notes”: the Borrower’s 8% Senior Secured Notes due 2019.

“2020 Notes”: the Borrower’s 7.875% Senior Secured Notes due 2020.



--------------------------------------------------------------------------------

“2021 Notes”: the Borrower’s 7.50% Senior Secured Notes due 2021.

“2021 Notes Issue Date”: October 22, 2010.

“2023 Notes”: the Borrower’s 7.875% Senior Secured Notes due 2023.

“2023 Notes Issue Date”: January 14, 2011.

“Act of Required Debtholders”: the meaning provided in the Collateral Agency and
Intercreditor Agreement (as in effect on the Closing Date).

“Acknowledgement”: The Acknowledgement of Guarantee and Security Interest, dated
as of the Closing Date, executed by the Borrower, the Guarantors, the
Administrative Agent and the Collateral Agent.

“Administrative Agent”: the meaning set forth in the preamble to this Agreement.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract or otherwise.

“Agents”: the meaning set forth in the preamble to this Agreement.

“Agreement”: this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Affidavit of No Change to Survey”: with respect to a Survey, an affidavit by an
officer of the applicable Loan Party stating that since the last date of such
survey there have been no material additions, alterations of improvements of or
to the land or to the exterior of the improvements as depicted on the Survey or
providing language of similar effect.

“ALTA” means American Land Title Association.

“Applicable Margin”: a percentage per annum equal to in the case of Term Loans
maintained as (i) Base Rate Loans, 2.25% and (ii) Eurodollar Loans, 3.25%.

“Approved Electronic Communication”: any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 9.2(b).

“Approved Fund”: as defined in Section 9.6(b)(ii).

“Arranger”: means each of the Joint Lead Arrangers and Co-Managers.

“Assignee”: as defined in Section 9.6(b)(i).

“Assignment and Acceptance”: in the case of assignments of Term Loans, an
assignment and acceptance entered into by a Lender and an Assignee and accepted
by the Administrative Agent to the extent required pursuant to Section 9.6,
substantially in the form of Exhibit C hereto.

“Auction”: the meaning set forth in Section 2.28.

“Auction Manager”: the meaning set forth in Section 2.28(a).

 

-2-



--------------------------------------------------------------------------------

“Auction Notice”: the meaning set forth in Exhibit I.

“Bankrupt Subsidiary”: any Subsidiary of the Borrower that is a debtor under the
Bankruptcy Code as of the Closing Date.

“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.

“Bankruptcy Law”: The Bankruptcy Code or any similar federal or state law for
the relief of debtors.

“Base Rate”: for any day, the higher of (a) the Federal Funds Effective Rate
plus  1/2 of 1% per annum or (b) the Prime Rate. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Term Loans the rate of interest applicable to which is based
upon the Base Rate.

“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.

“Benefited Lender”: the meaning set forth in Section 9.7(a).

“Board of Directors”:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.

“Borrower”: the meaning set forth in the preamble to this Agreement.

“Borrowing”: the making of Term Loans by the Lenders on the Borrowing Date.

“Borrowing Date”: the Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests the Term Loans hereunder.

“BRSP Credit Agreement”: that certain Credit Agreement, dated as of June 24,
2009, among BRSP, LLC, as Borrower, CIT Capital Securities LLC, as Documentation
Agent, Barclays Bank PLC, as Administrative Agent, and the various financial
institutions party thereto, as amended, amended and restated, modified or
supplemented from time to time.

“BRSP Entities”: means the Subsidiaries of the Borrower listed on Schedule 1.1F.

 

-3-



--------------------------------------------------------------------------------

“Business Day”: any day other than a Legal Holiday, provided that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.

“CalGen Entities”: means Calpine Generating Company, LLC (“CalGen”) together
with CalGen Finance Corporation (“CalGen Finance”).

“Capital Lease Obligation”: at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with GAAP
as in effect from time to time.

“Capital Stock”:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Case”: any case pending under Chapter 11 of the Bankruptcy Code.

“Cash Equivalents”:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(3) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
lender party to any Credit Agreement or with any domestic commercial bank having
capital and surplus in excess of $500.0 million and a Thomson Bank Watch Rating
of “B” or better;

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and

(6) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition.

 

-4-



--------------------------------------------------------------------------------

“Cash Management Obligations”: with respect to a Loan Party, any obligations of
such Loan Party in respect of treasury management arrangements, depositary or
other cash management services, including in connection with any automated
clearing house transfer of funds or any similar transactions.

“Change of Control”: the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d) of the Exchange Act, but
excluding any employee benefit plan of the Borrower or any of its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower,
measured by voting power rather than number of shares.

“Change of Control Triggering Event”: the occurrence of both a Change of Control
and a Rating Event.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived, which date is October 9, 2012.

“CNTA Ratio”: as of any date of determination, (a) the Consolidated Net Tangible
Assets of the Loan Parties as of the end of the most recent fiscal quarter for
which an internal consolidated balance sheet of the Borrower and its
Subsidiaries is available, divided by (b) the aggregate amount of First Lien
Debt of the Loan Parties (as calculated under Section 6.1(b) hereof) outstanding
on such date.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: in the case of each Series of Secured Debt, all properties and
assets of the Loan Parties now owned or hereafter acquired in which Liens have
been granted to the Collateral Agent to secure the Secured Obligations in
respect of such Series of Secured Debt.

“Collateral Agency and Intercreditor Agreement”: that certain Collateral Agency
and Intercreditor Agreement, dated as of January 31, 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time in compliance
with the terms thereof), by and among the Borrower, the Guarantors from time to
time party thereto, the secured debt representatives from time to time party
thereto and the Collateral Agent.

“Collateral Agent”: the meaning set forth in the preamble to this Agreement.

“Co-Managers” ING Capital LLC, Union Bank, N.A., and RBS Securities Inc.

“Commodity Hedge Agreements”: any agreement providing for swaps (including,
without limitation, heat rate swaps), caps, collars, puts, calls, floors,
futures, options, spots, forwards, power purchase, tolling or sale agreements,
fuel purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, entered into in the ordinary course of business in order to manage
fluctuations in the price or availability of any commodity.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

“Conectiv Property”: the real properties of the Borrower or applicable Guarantor
described in Schedule 1.1C, as to which the Collateral Agent for the benefit of
the Secured Parties has or shall be granted a lien pursuant to the Mortgages.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets”: as of any date of determination, the sum of
(a)(i) the total assets of the Loan Parties as of the end of the most recent
fiscal quarter for which an internal consolidated balance sheet of the Borrower
and its Subsidiaries is available, minus (ii) all current derivative assets and
long term derivative assets of the Loan Parties reflected on such balance sheet,
minus (iii) total goodwill and other intangible assets of the Loan Parties
reflected on such balance sheet, plus (b) the book value, as determined by the
Borrower’s chief financial officer in good faith, of any assets (other than
goodwill and other intangible assets and current derivative assets and long term
derivative assets) acquired by the Loan Parties since the end of such fiscal
quarter that, as of such date, are held by the Loan Parties, minus (c) all
current liabilities (other than any such liabilities that (i) would be included
in the aggregate amount First Lien Debt outstanding as of such date of
determination pursuant to Section 6.1(b) or (ii) constitute current derivative
liabilities) of the Loan Parties reflected on such balance sheet, in each case,
calculated on a consolidated basis in accordance with GAAP as in effect on the
2017 Notes Issue Date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Agreement”: (a) the Existing Credit Agreement and (b) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time the indebtedness and other obligations
outstanding under the Existing Credit Agreement or any other agreement or
instrument referred to in this clause (b); provided that any agreement or
instrument described above in clause (b) shall only constitute the “Credit
Agreement” (or a portion thereof) if the respective agreement or instrument
provides that such agreement or instrument (or indebtedness thereunder) shall
constitute “First Lien Debt” for purposes of the Collateral Agency and
Intercreditor Agreement (and so long as same satisfies the requirements of
clause (2) of the definition of First Lien Debt) and the respective First Lien
Representative shall have notified the Collateral Agent that such agreement or
instrument shall constitute the Credit Agreement (or a portion thereof) and
shall have executed and delivered to the Collateral Agent a joinder to the
Collateral Agency and Intercreditor Agreement and the other actions specified in
the Collateral Agency and Intercreditor Agreement shall have been taken with
respect to the relevant Series of Secured Debt being issued or incurred. Any
reference to the Credit Agreement hereunder shall be deemed a reference to any
Credit Agreement then extant.

“Credit Facility Obligations”: all “Obligations”(or any other defined term
having a similar purpose) as defined in any Credit Agreement.

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.

“Designated Project Subsidiary”: (a) any Project Subsidiary formed by the
Borrower or any of its Subsidiaries after January 31, 2008, (b) Otay Mesa Energy
Center, LLC, Calpine Greenfield (Holdings) Corporation and Calpine Russell City,
LLC and (c) any other Subsidiary that was a Guarantor but has been subsequently
designated by a Responsible Officer (pursuant to written notice to the
Collateral Agent) not to be a Guarantor, but only if such Subsidiary does not
provide a (or may be released from its) Guarantee with respect to the Existing
Credit Agreement (or (x) if the Existing Credit Agreement is no longer in
effect, any other Credit Agreement or (y) if no Credit Agreement is no longer in
effect, any other First Lien Debt).

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date

 

-6-



--------------------------------------------------------------------------------

that is 91 days after the latest applicable Termination Date in effect at the
time of the issuance of such Capital Stock (other than pursuant to a change of
control provision substantially similar to that described either under
Section 4.11 of the indenture governing the 2021 Notes or under Section 2.14
hereof).

“Documentation Agents”: as defined in the preamble.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia or that guarantees, or pledges any property or assets to secure, any
other First Lien Obligations.

“DPME Entities”: means Deer Park Energy Center LLC and Metcalf Energy Center,
LLC.

“DPME Property”: the real property of the Borrower or applicable Guarantor
described in Schedule 1.1D, as to which the Collateral Agent for the benefit of
the Secured Parties is or shall be granted a Lien pursuant to the Mortgages.

“Eligible Commodity Hedge Agreement”: (i) any agreement in effect on the 2017
Notes Issue Date that constituted (immediately prior to the 2023 Notes Issue
Date) an “Eligible Commodity Hedge Agreement” (as defined in the 2008 Credit
Agreement (as in effect on the closing date of the Existing Credit Agreement and
whether or not then in effect), and (ii) any Commodity Hedge Agreement entered
into (or amended) by any Loan Party with a counterparty from time to time in the
ordinary course of business, consistent with Prudent Industry Practice and not
for speculative purposes, it being understood that whether a Commodity Hedge
Agreement satisfies the criteria in this clause (ii) shall be determined at the
time such agreement is entered into and/or amended. For the avoidance of doubt,
the following transactions shall always be considered speculative and not be
included in clause (ii) hereof: (i) any fixed price purchase of fuel that does
not have an associated fixed price electricity sale; (ii) any fixed price sale
of electricity that does not have an associated fixed price fuel purchase or is
not used to hedge the heat rate differential between the Projects and the market
or used to hedge any geothermal or storage Project; and (iii) any fixed price
sale of fuel, other than forward sales of fuel to hedge the heat rate
differential between the Borrower’s (and its Subsidiaries’) Projects and the
market or used to hedge any geothermal or storage Project.

“Eligible Commodity Hedge Financing”: any letter of credit and/or revolving loan
facility (including a commodity collateral revolving loan facility) that is
entered into by a Loan Party so long as (a) such letters of credit or the
proceeds of such facility are applied solely to collateralize obligations of the
Loan Parties to the counterparties under the Eligible Commodity Hedge Agreements
to the extent that such counterparties are not otherwise secured by the
Collateral and (b) the obligations of the Loan Parties under such facility are
secured by the Collateral pursuant to clause (1) of the definition of Permitted
Liens on a pari passu basis with obligations under the Eligible Commodity Hedge
Agreements and are not secured by any other assets of the Loan Parties.

“Eligible Facility”: a gas-fired electric generation facility with a nominal
capacity of 1,000 MW or less.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health (to the extent related to exposure to Materials of Environmental
Concern), as now or may at any time hereafter be in effect.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

-7-



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of the relevant Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve

Requirements

; provided that in no event shall the Eurodollar Rate be less than 1.25%.

“Event of Default”: any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) any Bankrupt Subsidiary
for so long as such Bankrupt Subsidiary is a debtor under the Bankruptcy Code,
(c) any Designated Project Subsidiary, (d) any Subsidiary of the Borrower that
is (A) a Domestic Subsidiary of the Borrower substantially all of the assets of
which consist of the Capital Stock of one or more Foreign Subsidiaries or (B) a
Domestic Subsidiary of the Borrower substantially all of the assets of which
consist of the Capital Stock of one or more Subsidiaries described in clause
(A) hereof (whether such ownership is directly held or through another one or
more such Subsidiaries), (e) any Subsidiary of the Borrower (other than a
Material Subsidiary) and any Material Project Subsidiary that is not a Guarantor
as of the Closing Date or is thereafter designated by a Responsible Officer
(pursuant to written notice to the Collateral Agent) not to be a Guarantor, but
only if such Subsidiary does not provide a (or may be released from its)
Guarantee with respect to the Existing Credit Agreement (or (x) if the Existing
Credit Agreement is no longer in effect, any other Credit Agreement or (y) if no
Credit Agreement is no longer in effect, any other First Lien Debt), (f) any
Subsidiary of Calpine Energy Services Holdings, Inc. that was not a guarantor of
the 2008 Credit Agreement on the 2017 Notes Issue Date, (g) any Subsidiary which
the Borrower requests to be an Excluded Subsidiary which is reasonably
satisfactory to the administrative agent under the Credit Agreement or is
approved by an Act of Required Debtholders, (h) any Material Subsidiary that is
not a Guarantor (as defined in the Guarantee and Collateral Agreement) as of the
Closing Date or is thereafter designated by a Responsible Officer (pursuant to
written notice to the Collateral Agent)

 

-8-



--------------------------------------------------------------------------------

not to be a Guarantor, but only if such Subsidiary is not otherwise required to
provide a (or may be released from its) Guarantee with respect to the Existing
Credit Agreement (or (x) if the Existing Credit Agreement is no longer in
effect, any other Credit Agreement or (y) if no Credit Agreement is no longer in
effect, any other First Lien Debt), (i) Delta LLC and its Subsidiaries and
(j) any other Subsidiary existing as of the Closing Date that is not a Guarantor
on such date so long as such Subsidiary is not a Guarantor of any other First
Lien Debt. Notwithstanding the foregoing, any Excluded Subsidiary may be
designated by the Borrower as a Guarantor under this Agreement, in which case
upon such Subsidiary executing and delivering a counterpart of the Guarantee and
Collateral Agreement, such Excluded Subsidiary shall cease to be an Excluded
Subsidiary for the purposes of this Agreement and the other Loan Documents until
such time, if any, as it becomes an Excluded Subsidiary thereafter in accordance
with the terms hereof.

“Excluded Taxes”: those Taxes referenced in Section 2.19(a)(i) through
2.19(a)(v).

“Existing Credit Agreement”: that certain Credit Agreement, dated as of
December 10, 2010 among the Borrower, Goldman Sachs Bank USA, as administrative
agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., as co-documentation agents, Morgan Stanley Senior Funding,
Inc., as syndication agent, Goldman Sachs Credit Partners L.P., as collateral
agent and each of the lenders from time to time party thereto, as amended,
amended and restated, modified or supplemented from time to time.

“Extended Term Loans”: the meaning set forth in Section 2.27(a).

“Extending Term Lender”: the meaning set forth in Section 2.27(a).

“Extension”: the meaning set forth in Section 2.27(a).

“Extension Offer”: the meaning set forth in Section 2.27(a).

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer of the
Borrower (unless otherwise provided in this Agreement).

“FATCA”: Sections 1471 through 1474 of the Code as in existence on the date
hereof (and any amended or successor version that is substantively comparable)
and any regulations thereunder or published administrative guidance implementing
such Sections.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it.

“Fees”: collectively, the fees pursuant to that certain amended and restated fee
letter dated October 1, 2012 between the Borrower and Administrative Agent, the
fees referred to in Section 2.22, or 9.5 and any other fees payable by any Loan
Party pursuant to this Agreement or any other Loan Document.

“Financial Officer”: the Chief Financial Officer, Principal Accounting Officer,
Controller or Treasurer of the Borrower.

“First Lien”: a Lien granted by a Security Document to the Collateral Agent for
the benefit of the holders of First Lien Debt, at any time, upon any property of
any Loan Party to secure First Lien Obligations.

“First Lien Debt”:

(1) all Credit Facility Obligations and all Obligations;

 

-9-



--------------------------------------------------------------------------------

(2) to the extent issued or outstanding, (A) the 2017 Notes, the 2019 Notes, the
2020 Notes, the 2021 Notes and the 2023 Notes, (B) Specified Cash Management
Obligations and Specified Swap Obligations and (C) any other Indebtedness
(including (x) obligations under Eligible Commodity Hedge Agreements not
included pursuant to clause (B) of this paragraph, (y) obligations under
Eligible Commodity Hedge Financings and (z) permitted refinancings of First Lien
Debt, including any Credit Agreement as defined in clause (b) of the definition
thereof), that, in the case of this clause (C), are secured equally and ratably
with the Credit Facility Obligations by a First Lien that was expressly
permitted to be incurred and so secured under each then outstanding Credit
Agreement (or if no such Credit Agreement is then in effect, each other
applicable Secured Debt Document); provided that the foregoing provisions of
preceding clause (C) shall not be construed to permit general basket
Indebtedness or Lien baskets to be used to provide equal and ratable security as
First Lien Debt in each case unless the respective provisions in each then
outstanding Credit Agreement (if any) expressly provide that equal and ratable
liens on the Collateral with the Credit Facility Obligations shall be permitted;
and provided further that in the case of any Indebtedness or other obligations
referred to in this clause (2):

(a) on or before the date on which such Indebtedness is (or other obligations
are) incurred by any Loan Party (or on or about the date of the Collateral
Agency and Intercreditor Agreement in respect of any such Indebtedness that is
(or any such other obligations that were) incurred prior to the date of the
Collateral Agency and Intercreditor Agreement and constitute(s) Secured Debt),
such Indebtedness is (or other obligations are) designated by the Borrower, in a
certificate of a Responsible Officer delivered to the Collateral Agent, as
“First Lien Debt” for the purposes of the Secured Debt Documents; provided that
no obligation or Indebtedness may be designated as both Second Lien Debt and
First Lien Debt;

(b) such Indebtedness is (or other obligations are) evidenced or governed by an
indenture, credit agreement, loan agreement, note agreement, promissory note,
Hedge Agreement or other agreement or instrument that includes a Lien Sharing
and Priority Confirmation, or such Indebtedness is (or other obligations are)
subject to a Lien Sharing and Priority Confirmation; and

(c) is designated as First Lien Debt in accordance with the requirements of the
Collateral Agency and Intercreditor Agreement;

(3) all “Obligations” as defined under the 2011 March Credit Agreement; and

(4) all “Obligations” as defined under the 2011 June Credit Agreement

In addition to the foregoing, all obligations owing to the Collateral Agent in
its capacity as such, whether pursuant to the Collateral Agency and
Intercreditor Agreement or one or more of the Security Documents, First Lien
Documents or Second Lien Documents, shall in each case be deemed to constitute
First Lien Debt (although there shall be no separate Series of First Lien Debt
as a result thereof) and First Lien Obligations (with the obligations described
in this sentence being herein called “Collateral Agent Obligations”), which
Collateral Agent Obligations shall be entitled to the priority provided in
clause FIRST of Section 3.4 of the Collateral Agency and Intercreditor
Agreement.

“First Lien Documents”: this Agreement, the Existing Credit Agreement, each
other Credit Agreement, the 2011 March Credit Agreement, the 2011 June Credit
Agreement, the indenture governing the 2017 Notes, the indenture governing the
2019 Notes, the indenture governing the 2020 Notes, the indenture governing the
2021 Notes, the indenture governing the 2023 Notes, each agreement or instrument
relating to any Specified Cash Management and Swap Obligations and each other
agreement or instrument governing, or relating to, any First Lien Debt and the
First Lien Security Documents.

“First Lien Eligible Commodity Hedge Financing Agreements”: any Eligible
Commodity Hedge Financing (and agreements and instruments governing or relating
thereto) which has become First Lien Debt in accordance with clause (2) of the
definition of “First Lien Debt” contained herein.

 

-10-



--------------------------------------------------------------------------------

“First Lien Eligible Commodity Hedge Financing Obligations”: all obligations
under First Lien Eligible Commodity Hedge Financing Agreements.

“First Lien Hedging Obligations”: all Specified Swap Obligations and all other
obligations under any Commodity Hedge Agreement, Eligible Commodity Hedge
Agreement or Swap Agreement which, in any case, constitutes First Lien Debt in
accordance with clause (2) of the definition of “First Lien Debt” contained
herein.

“First Lien Obligations”: any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the First Lien Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the First Lien Documents, including, without limitation, all
outstanding Obligations, Credit Facility Obligations, Guaranty Reimbursement
Obligations, Specified Cash Management Obligations, First Lien Hedging
Obligations, First Lien Eligible Commodity Hedge Financing Obligations and such
obligations in respect of any other series of First Lien Debt issued or
outstanding after the date of this Agreement. As provided in the last sentence
of the definition of “First Lien Debt,” all Collateral Agent Obligations shall
constitute First Lien Obligations.

“First Lien Representative”: (1) in the case of this Agreement, the
Administrative Agent, (2) in the case of the Existing Credit Agreement, Goldman
Sachs Bank USA, as administrative agent thereunder and its successors and
assigns, or (3) in the case of any other Series of First Lien Debt, the
respective creditor or any trustee, agent or representative thereof designated
in the respective Series of First Lien Debt.

“First Lien Security Documents”: the Security Documents (other than any Security
Documents that do not secure the First Lien Obligations).

“Foreign Subsidiary”: any Subsidiary of the Borrower organized under the laws of
any jurisdiction outside the United States.

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.

“Generating Plant” shall mean the Generating Plants listed on Schedule 1.1E.

“Generating Plant Easement” shall mean the real property easement upon which any
Generating Plant is located.

“Geysers Entities”: the collective reference to the following Subsidiaries of
the Borrower: Anderson Springs Energy Company, Thermal Power Company, Geysers
Power I Company, Geysers Power Company, LLC and Calpine Calistoga Holdings, LLC.

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

-11-



--------------------------------------------------------------------------------

“Grantors”: any Person that pledges any Collateral under the Security Documents
to secure any Secured Obligation.

“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise).

“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, dated as of January 31, 2008, and as amended and restated as of
December 10, 2010 (as further amended, amended and restated, supplemented or
otherwise modified from time to time), by and among the Borrower, the other
guarantors and Grantors from time to time party thereto and the Collateral
Agent.

“Guarantors”: any Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement, and its successors and assigns, in each case, until
the Guarantee of such Person under the Guarantee and Collateral Agreement has
been released in accordance with the provisions of this Agreement, the Guarantee
and Collateral Agreement or the Collateral Agency and Intercreditor Agreement.

“Guaranty Reimbursement Obligations”: all obligations of the Loan Parties under
Section 2 of the Guarantee and Collateral Agreement.

“Hedge Agreement”: any agreement or instrument governing or relating to any
First Lien Hedging Obligations.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person, (h) all guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes hereof, preferred Capital Stock issued by the Borrower shall not
constitute Indebtedness hereunder unless it constitutes Disqualified Capital
Stock.

“indemnified liabilities”: the meaning set forth in Section 9.5.

“Indemnitee”: the meaning set forth in Section 9.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

-12-



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding”:

(1) any case commenced by or against any Loan Party under the Bankruptcy Code or
any similar federal or state law for the relief of debtors, any other proceeding
for the reorganization, recapitalization or adjustment or marshalling of the
assets or liabilities of any Loan Party, any receivership or assignment for the
benefit of creditors relating to any Loan Party or any similar case or
proceeding relative to any Loan Party or its creditors, as such, in each case
whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Loan Party, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of any Loan Party are determined and any payment or distribution is
or may be made on account of such claims.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a), with respect to all Term
Loans borrowed or converted on the Closing Date, initially, the period
commencing on the Closing Date with respect to such Eurodollar Loan and ending
on December 31, 2012, (b) with respect to all Term Loans borrowed or converted
after the Closing Date, initially, the period commencing on the borrowing or
conversion date, as the case may be, with respect to such Eurodollar Loan and
ending one, two, three or six (or, if agreed to by all relevant Lenders, nine or
twelve) months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (c) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six (or, if agreed to by all relevant Lenders, nine or twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

 

-13-



--------------------------------------------------------------------------------

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Joint Lead Arrangers”: Morgan Stanley Senior Funding, Inc., Barclays Bank PLC,
Deutsche Bank Securities Inc., and RBC Capital Markets.

“Junior Lien Agreement”: any agreement which governs the terms of any Junior
Lien Indebtedness permitted to be incurred under Section 6.1.

“Junior Lien Indebtedness”: Indebtedness of the Borrower and/or any Subsidiary
that is secured by Liens junior to the Liens securing the Obligations of the
Loan Parties under this Agreement; provided that the priority of such Liens and
the ability of the lenders or holders of such Indebtedness to exercise rights
and enforce remedies in respect of such Liens are subject to the Collateral
Agency and Intercreditor Agreement or any other intercreditor agreement that
provides for the subordination (including related intercreditors’ rights) of
such Junior Lien Indebtedness at least to the same extent that the Second Lien
Debt is subordinated to the First Lien Debt pursuant to the Collateral Agency
and Intercreditor Agreement, as determined by the Borrower in good faith.

“Legacy Property”: the real properties of the Borrower or applicable Guarantor
described in Schedule 1.1B, as to which the Collateral Agent for the benefit of
the Secured Parties is or shall be granted a Lien pursuant to the Mortgages.

“Legal Holiday”: a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed. If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.

“Lenders”: the meaning set forth in the preamble to this Agreement.

“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Lien Sharing and Priority Confirmation”:

(1) as to any Series of First Lien Debt, the written agreement of the holders of
such Series of First Lien Debt, or their applicable First Lien Representative on
their behalf, in each case as set forth in the indenture, credit agreement, loan
agreement, note agreement, promissory note, Hedge Agreement or other agreement
or instrument evidencing or governing such Series of First Lien Debt (or in a
separate writing binding upon holders of such Series of First Lien Debt), for
the enforceable benefit of all holders of each existing and future Series of
First Lien Debt, each existing and future First Lien Representative, all holders
of each existing and future Series of Second Lien Debt and each existing and
future Second Lien Representative:

(a) that all First Lien Obligations will be and are secured equally and ratably
by all First Liens at any time granted by the Borrower or any other Grantor to
secure any obligations in respect of such Series of First Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of First
Lien Debt, and that all such First Liens will be enforceable by the Collateral
Agent for the benefit of all holders of First Lien Obligations equally and
ratably;

(b) that the holders of obligations in respect of such Series of First Lien Debt
are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of First Liens and the order of application of proceeds from enforcement
of First Liens and (y) Section 8.22 thereof; and

 

-14-



--------------------------------------------------------------------------------

(c) consenting to and directing the Collateral Agent to perform its obligations
under the Collateral Agency and Intercreditor Agreement and the other Security
Documents; and

(2) as to any Series of Second Lien Debt, the written agreement of the holders
of such Series of Second Lien Debt, or their applicable Second Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of Second Lien Debt, for the enforceable benefit of all holders of each existing
and future Series of Second Lien Debt, each existing and future Second Lien
Representative, all holders of each existing and future Series of Second Lien
Debt and each existing and future Second Lien Representative:

(a) that all Second Lien Obligations will be and are secured equally and ratably
by all Second Liens at any time granted by the Borrower or any other Grantor to
secure any obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Collateral
Agent for the benefit of all holders of Second Lien Obligations equally and
ratably;

(b) that the holders of obligations in respect of such Series of Second Lien
Debt are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of Second Liens and the order of application of proceeds from the
enforcement of Second Liens and (y) Section 8.22 thereof; and

(c) consenting to and directing the Collateral Agent to perform its obligations
under the Collateral Agency and Intercreditor Agreement and the other Security
Documents.

“Limited Recourse Debt”: Indebtedness of a Project Subsidiary or Project
Subsidiaries (or a Subsidiary or Subsidiaries directly or indirectly holding the
Capital Stock of one or more of such Project Subsidiaries) that is incurred to
finance the improvement, installment, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the applicable Project
or Projects, or to refinance existing such Indebtedness, with respect to which
the recourse of the holder or obligee of such Indebtedness is limited to
(i) assets (and revenues and proceeds from such assets) associated with or
ancillary to such Project or Projects (which in any event shall not include
assets held by any Subsidiary other than a Subsidiary, if any, whose sole
business is the ownership and/or operation of such Project or Projects (or the
direct or indirect ownership of one or more of the relevant Project
Subsidiaries) and substantially all of whose assets are associated with or
ancillary to such Project or Projects) in respect of which such Indebtedness was
incurred and/or (ii) such Subsidiary or Subsidiaries, and/or such Project
Subsidiary or Project Subsidiaries and/or the Capital Stock in one or more of
such entity or entities, but in the case of clause (ii) only if such
Subsidiary’s or Project Subsidiary’s sole business is the ownership and/or
operation of such Project or Projects (or the direct or indirect ownership of
one or more of the relevant Project Subsidiaries) and substantially all of such
Subsidiary’s or Project Subsidiary’s assets are associated with or ancillary to
such Project or Projects. For purposes of this Agreement, the Collateral Agency
and Intercreditor Agreement and the Guarantee and Collateral Agreement,
Indebtedness of a Subsidiary of the Borrower shall not fail to be Limited
Recourse Debt by reason of the holders of such Limited Recourse Debt having
recourse to the Borrower or another Subsidiary of the Borrower pursuant to a
performance guarantee, so long as such performance guarantee is permitted under
this Agreement.

“Loan”: any Term Loan.

“Loan Documents”: this Agreement, the Security Documents and, after execution
and delivery thereof pursuant to the terms of this Agreement, each Note, and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

-15-



--------------------------------------------------------------------------------

“Loan Parties”: the Borrower and the Guarantors.

“Master Agreement”: any Master Agreement published by the International Swap and
Derivatives Associations, Inc.

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of the Loan Documents taken as a whole or (d) the material
rights and remedies available to, or conferred upon, the Lenders, the
Administrative Agent and the Collateral Agent under the other Loan Documents,
taken as a whole (it being understood that any event or condition described in
Section 7.1(f) or (g) hereof that would not give rise to a Default or Event of
Default thereunder shall not constitute a Material Adverse Effect under
preceding clause (c) or (d)).

“Material Project Subsidiaries”: the collective reference to the following
Subsidiaries of the Borrower: Calpine Steamboat Holdings, LLC and Metcalf
Holdings, LLC and all of their respective direct and indirect Subsidiaries.

“Material Subsidiaries”: the collective reference to the following Subsidiaries
of the Borrower: the Geysers Entities, Calpine Energy Services Holdings, Inc.,
Calpine Calgen Holdings, Inc., Calpine CCFC Holdings, Inc., CPN Energy Services
GP, Inc., CPN Energy Services LP, Inc., Calpine Riverside Holdings, LLC, New
Development Holdings, LLC and its Subsidiaries, the DPME Entities and the
Material Project Subsidiaries and all of their respective direct and indirect
Subsidiaries (excluding, for the avoidance of doubt, California Peaker Holdings,
LLC and its Subsidiaries and South Point Holdings, LLC and its Subsidiaries),
and each of the Calpine Power Company, Calpine Operations Management Company,
Inc., Calpine Administrative Services Company, Inc. and Calpine Fuels Operation;
it being understood that any Subsidiary into which any Material Subsidiary
merged or otherwise consolidated or any Subsidiary to which all or substantially
all of the assets of any Material Subsidiary are transferred or otherwise
disposed shall constitute a Material Subsidiary for all purposes under this
Agreement.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.

“Minimum Extension Condition”: the meaning set forth in Section 2.27(b).

“Minimum Liquidity”: at any time, the sum of (a) all Unrestricted cash and
Unrestricted Cash Equivalents of the Borrower, the Restricted Subsidiaries and
the Material Subsidiaries (but excluding, however, any Material Project
Subsidiary that is not a Guarantor) at such time and (b) the then available
revolving commitments of all lenders under each Credit Agreement at such time.

“Moody’s”: Moody’s Investors Services, Inc., or its successor.

“Mortgage Amendment” each of those certain amendments to mortgage or deed of
trust, dated as of the date hereof made by any Loan Party in favor of, or for
the benefit of, the Collateral Agent for the benefit of the Secured Parties and
relating to the respective Legacy Properties, the respective Conectiv
Properties, and the DPME Property.

“Mortgaged Property”: collectively, the Legacy Properties, the Conectiv
Properties, the DPME Property and the other real properties of the Borrower or
any Guarantor, as to which the Collateral Agent for the benefit of the Secured
Parties is or shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: collectively, each of the mortgages and deeds of trust made by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties referred to therein, as each may be amended,
restated, supplemented or otherwise modified from time to time (including the
Mortgage Amendments).

 

-16-



--------------------------------------------------------------------------------

“MSSF”: the meaning set forth in the preamble to this Agreement.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Excluded Taxes”: the meaning set forth in Section 2.19(a).

“Notes”: the collective reference to any promissory note evidencing Term Loans.

“obligations”: any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Offer Document”: the meaning set forth in Exhibit I.

“Original Termination Date”: October 9, 2019.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes arising from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: the meaning set forth in Section 9.6(c).

“Participant Register”: the meaning set forth in Section 9.6(c)(ii).

“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001, as amended.

“Payment Default”: the meaning set forth in Section 7.1(e)(i)(A).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Liens”:

(1) Liens that are First Liens (a) securing (equally and ratably as provided in
the Collateral Agency and Intercreditor Agreement with the Obligations and the
Credit Facility Obligations) obligations outstanding on the Closing Date (and
interest, fees and other amounts owed from time to time thereafter with respect
thereto) that constitute First Lien Debt or First Lien Obligations under the
Collateral Agency and Intercreditor Agreement as of the Closing Date,
(b) securing the Obligations and the Credit Facility Obligations and securing
(equally and ratably as provided in the Collateral Agency and Intercreditor
Agreement with the Credit Facility Obligations) Specified Cash Management
Obligations, Specified Swap Obligations, obligations under Eligible Commodity
Hedge Agreements, obligations under Eligible Commodity Hedge Financings, and
permitted refinancings of First Lien Debt, including any Credit Agreement as
defined in clause (b) of the definition thereof, (c) securing (equally and
ratably as provided in the Colla-

 

-17-



--------------------------------------------------------------------------------

teral Agency and Intercreditor Agreement with the Obligations and the Credit
Facility Obligations) obligations that constitute First Lien Debt, in each case
permitted to be incurred pursuant to Sections 6.1(a), 6.1(c)(i), 6.1(c)(ii),
6.1(c)(iii), 6.1(c)(iv), 6.1(c)(v), 6.1(c)(vi) and/or 6.1(c)(vii); and
(d) securing all other First Lien Obligations;

(2) Liens securing (a) Second Lien Debt and (b) all other Second Lien
Obligations, which Liens are made junior to the First Lien Obligations pursuant
to the Collateral Agency and Intercreditor Agreement;

(3) Liens securing Junior Lien Indebtedness and all obligations with respect
thereto;

(4) Liens on the property or assets of the Borrower or any Subsidiary of the
Borrower in favor of any Loan Party;

(5) Liens on property (including Capital Stock) existing at the time of
acquisition of the property (including Capital Stock) by the Borrower or any
Subsidiary of the Borrower; provided that such Liens were in existence prior to
such acquisition and not incurred in contemplation of such acquisition;

(6) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);

(7) Liens to secure the performance of bids, trading contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business; provided that, for the avoidance of doubt, Liens
(including, without limitation, rights of set-off) on (i) deposits and
(ii) revenues under trading contracts, in each case in favor of counterparties
under such trading contracts and other obligations incurred in the ordinary
course of business (including trading counterparties, brokerages, clearing
houses, utilities, systems operators and similar entities) shall be permitted
and shall be permitted to be first priority Liens on such collateral;

(8) Liens existing on the 2021 Notes Issue Date and Liens on assets of the
Borrower or any of its Subsidiaries securing obligations incurred to refinance,
replace, refund, renew or extend obligations (and obligations refinancing such
obligations) secured by Liens existing on the 2021 Notes Issue Date; provided
that the Liens securing such obligations shall attach only to the assets that
were subject to Liens securing the obligations so refinanced, replaced,
refunded, renewed or extended;

(9) licenses, leases or subleases granted to third parties not interfering in
any material respect with the business of the Borrower and any of its Restricted
Subsidiaries;

(10) Liens for taxes, assessments or charges not yet due or delinquent or that
are being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower or the
affected Restricted Subsidiary, as the case may be, in accordance with GAAP as
in effect from time to time;

(11) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other similar Liens arising in the ordinary course of business
which in the aggregate do not materially detract from the value of the property
or assets or materially impair the use thereof in the operation of the business
of the Borrower and its Subsidiaries and are not overdue for a period of more
than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Restricted Subsidiary, as the case
may be, in accordance with GAAP as in effect from time to time;

 

-18-



--------------------------------------------------------------------------------

(12) easements, rights-of-way, restrictions, zoning ordinances and other similar
encumbrances incurred in the ordinary course of business which, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower and any of its Restricted Subsidiaries;

(13) any interest or title of a licensor, lessor or sublessor under any lease;

(14) Liens created for the benefit of (or to secure) the Obligations;

(15) Liens arising in the ordinary course of business to secure liability (in an
amount not in excess of the premium for such insurance) for premiums to
insurance carriers;

(16) filing of Uniform Commercial Code financing statements as a precautionary
measure in connection with operating leases or capital leases;

(17) bankers’ Liens and similar Liens (including rights of set-off) in respect
of bank deposits;

(18) Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

(19) Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(20) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(21) good faith deposits made in connection with (a) any acquisition (whether
pursuant to an acquisition of Capital Stock, assets or otherwise) by the
Borrower or any of its Subsidiaries from any Person of all or substantially all
of the assets of a Person or a line of business of a Person or (b) any advance,
loan, extension of credit (by way of guarantee or otherwise) or capital
contribution, or purchase of any stock, bonds, notes, debentures or other
securities of or any assets constituting a business unit of, or any other
investment;

(22) Liens on assets of any Subsidiary of the Borrower or Project Subsidiary
and/or on the Capital Stock of such Subsidiary or Project Subsidiary, in each
case to the extent such Liens secure Limited Recourse Debt;

(23) any Lien existing on any property or asset prior to the acquisition thereof
(or the acquisition of, or merger or consolidation with, the Person owning such
property or asset) by the Borrower or any of its Subsidiaries, and any Lien
securing obligations incurred to refinance, replace, refund, renew or extend the
obligations secured by such Liens; provided that in each case (i) such Lien is
not created in contemplation or in connection with such acquisition, (ii) such
Lien does not apply to any other property or assets of the Borrower or any of
its Subsidiaries (other than fixtures and improvements on any such real
property), and (iii) the principal amount of any Indebtedness secured by such
Liens shall not be increased (except by the amount of premiums, penalties,
accrued and unpaid interest, fees and expenses associated with such refinancing,
replacement, refunding, renewal or extension of such Indebtedness);

(24) utility and similar deposits made by the Borrower or its Subsidiaries in
the ordinary course of business;

(25) Permitted PPA Counterparty Liens, subject to a PPA Intercreditor Agreement;

 

-19-



--------------------------------------------------------------------------------

(26) Liens securing (a) Capital Lease Obligations and (b) other Indebtedness of
the Borrower or any of its Subsidiaries incurred to finance all or any part of
the acquisition, lease, construction, installation or improvement of any assets,
and any refinancing, replacement, refunding, renewal or extension of any such
Indebtedness without any increase thereof, in an aggregate amount, together with
all other Capital Lease Obligations and Indebtedness secured by Liens pursuant
to this clause (26) not to exceed $150,000,000 at any one time outstanding, so
long as (i) such Liens are initially created or arise prior to or within the 90
days after the completion of such acquisition, lease, construction, installation
or improvement and (ii) such Liens do not attach to assets of the Borrower or
any Subsidiary other than the relevant assets acquired, leased, constructed,
installed or improved;

(27) Liens of sellers of goods, gas or oil to the Borrower or any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or under
other state statutes in the ordinary course of business, covering only the
goods, gas or oil sold and covering only the unpaid purchase price for such
goods, gas or oil and related expenses;

(28) [reserved];

(29) [reserved];

(30) Liens on all or substantially all of the assets of any Subsidiary of the
Borrower that was a debtor under the Bankruptcy Code immediately after the date
of the 2008 Credit Agreement, which Subsidiary has not emerged from its Case to
the extent such Liens secure the obligations of such bankrupt Subsidiaries under
loans made to them and permitted under the 2008 Credit Agreement as in effect
immediately prior to December 10, 2010; provided that such Liens shall be
terminated and released as of the date that such Subsidiary emerges from its
Case;

(31) any Lien created in favor of a partner, co-joint venturor or co-owner in
connection with any partnership agreement, joint venture agreement or other
joint ownership agreement or arrangement with such party related to the
interests or shares in, assets of, distributions from, product derived from,
sales proceeds payable in respect of, revenues from and tariffs payable in
respect of such partnership, joint venture or other joint ownership agreement or
arrangement, including, without limitation, any rights of first offer, first
refusal or first negotiation, any rights of purchase and any similar rights and
encumbrances and restrictions on transfer granted with respect to such
interests, shares, assets, distributions, products, sales proceeds, revenues and
tariffs;

(32) Liens securing Indebtedness or other obligations in an aggregate amount,
together with all other Indebtedness and other obligations secured by Liens
pursuant to this clause (32), not to exceed $100,000,000 at any one time
outstanding; and

(33) with respect to any Mortgaged Property that is leased, subleased, held by
or benefitting from, an easement agreement, or subject to a Generating Plant
Easement, (i) the lease, sublease or easement agreement, as applicable, and the
interest or title of the lessor, sublessor or grantor thereunder and (ii) any
Liens encumbering the title of such lessor, sublessor or grantor, as applicable,
in the Mortgaged Property arising after the date hereof and subordinate in all
respects to the Lien granted and evidenced by the Mortgages.

“Permitted PPA Counterparty Lien”: a Lien granted by the Borrower or any of its
Subsidiaries in favor of a PPA Counterparty under a PPA; provided that all of
the following conditions are satisfied:

(1) the PPA Counterparty shall not be an Affiliate of the Borrower or any of its
Subsidiaries;

(2) the Lien shall not secure any Indebtedness and (a) shall have been granted
solely to secure the performance obligations of the applicable Project
Subsidiary under the PPA and/or any obligations of such Project Subsidiary to
make a termination payment under the PPA, or (b) shall create rights designed

 

-20-



--------------------------------------------------------------------------------

to enable the PPA Counterparty to assume operational control of the relevant
Eligible Facility or Eligible Facilities (e.g., step-in rights) or otherwise
continue performance of the Project Subsidiary’s obligations under the PPA;

(3) the PPA Counterparty shall be permitted to exercise its rights and remedies
solely with respect to the assets subject to such Lien only:

(a) for so long as the PPA Counterparty remains current with respect to all of
its payment obligations under the PPA and shall not otherwise be in a continuing
default under the PPA;

(b) if the PPA Counterparty continues to acknowledge the existence of the Liens
securing the obligations (unless and until the Liens securing the obligations
are eliminated in connection with a foreclosure of the Lien as contemplated by
clause (4) of this definition); and

(c) if either (i) the Project Subsidiary has terminated, rejected or repudiated
the PPA (including, without limitation, any rejection or similar act by or on
behalf of such Project Subsidiary in connection with any case under the
Bankruptcy Code) or (ii) the Project Subsidiary (A) provides or delivers
capacity or energy to a third party if such Project Subsidiary is required under
the PPA to provide or deliver such capacity or energy to the PPA Counterparty,
(B) fails to operate or attempt to operate one or more of the relevant Eligible
Facilities at a time when the Project Subsidiary was required under the PPA to
operate or attempt to operate such Eligible Facility or Eligible Facilities and
such operation is not prevented by force majeure, forced outage or other events
or circumstances outside the reasonable control of the Person responsible
therefor, (C) fails to comply with any provisions of the PPA designed to enable
the PPA Counterparty to assume operational control of the relevant Eligible
Facility or Eligible Facilities (e.g., step-in rights) or otherwise take actions
necessary to continue performance of Project Subsidiary’s obligations under the
PPA, in each case to the extent the Project Subsidiary is then capable of
complying with such provisions, (D) fails to pay to the PPA Counterparty any
amount due and payable in accordance with the terms and conditions of the PPA,
or (E) otherwise intentionally breaches its obligations under the PPA;

(4) the PPA Counterparty’s exercise of its rights with respect to the Lien shall
be limited to (a) the taking of actions pursuant to any provisions of the PPA
designed to enable the PPA Counterparty to assume operational control of the
relevant Eligible Facility or Eligible Facilities (e.g., step-in rights) or
otherwise necessary to continue performance of Project Subsidiary’s obligations
under the PPA or (b) the recovery of any termination payment due under the PPA;
and

(5) the PPA Counterparty shall have executed and delivered a PPA Intercreditor
Agreement.

“Permitted Refinancing Indebtedness”: any Indebtedness that constitutes First
Lien Debt issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Indebtedness that
constitutes First Lien Debt; provided that the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged (plus all
accrued interest on such Indebtedness and the amount of all fees and expenses,
including premiums, incurred in connection therewith).

“Permitted Replacement Commitment”: any letters of credit, similar obligations
and/or commitment to lend or provide Indebtedness that replaces any
then-existing letters of credit, similar obligations or undrawn and unutilized
commitment to lend or provide Indebtedness, in each case, that would constitute
First Lien Debt; provided that the maximum principal amount of the replacement
letters of credit, similar obligations and commitments may not exceed the
maximum principal amount of the then-existing letters of credit, similar
obligations and commitments.

 

-21-



--------------------------------------------------------------------------------

“Person”: any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: the meaning set forth in Section 5.1.

“PPA”: an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by a Subsidiary for the sale
of capacity or energy (and services ancillary or related thereto) from one or
more of the Projects.

“PPA Counterparty”: a counterparty to a PPA.

“PPA Intercreditor Agreement”: an intercreditor agreement that provides for the
following: (a) notice by the Borrower to the relevant PPA Counterparty of
defaults, events of default and any exercise of remedies by the lenders under
the Credit Agreement or an Act of Required Debtholders in connection therewith,
(b) the right of the PPA Counterparty to exercise step-in rights, (c) notice to
the Collateral Agent of any defaults under the relevant PPA, (d) standstill
provisions relating to the exercise of remedies by the PPA Counterparty, (e) the
right of the Lenders or an Act of Required Debtholders to cure defaults under
the relevant PPA without assuming the PPA or taking possession of the Project,
(f) the right of the Lenders or an Act of Required Debtholders to cure defaults
under the relevant PPA by stepping in, assuming the contract and curing
“curable” defaults, (g) the right of the applicable Secured Parties to provide
alternative collateral (e.g., letter of credit) in lieu of Permitted PPA
Counterparty Liens, (h) the establishment of a payment waterfall absent special
actions by the PPA Counterparty and the Lenders or an Act of Required
Debtholders, and (i) is otherwise in form and substance reasonably satisfactory
to the Collateral Agent and the Borrower.

“Prime Rate”: the rate of interest published by the Wall Street Journal, from
time to time, as the prime rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest rate actually charged to any customer. MSSF may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Project”: any (a) electrical generation plant, (b) cogeneration plant,
(c) facility for the exploration or drilling for fuel or other resources, or for
the development, storage, transport or transmission of, electricity, steam,
fuel, syngas or other resources for the generation of electricity or
(d) facility engaged in another line of business in which the Borrower and its
Subsidiaries are permitted to be engaged hereunder, in each case for which a
Subsidiary or Subsidiaries of the Borrower was, is or will be (as the case may
be) an owner, lessee, operator, manager, developer or builder, and shall also
mean any two or more of such plants or facilities in which an interest has been
acquired in a single transaction; provided that a Project shall cease to be a
Project of the Borrower and its Subsidiaries at such time that the Borrower or
any of its Subsidiaries ceases to have any existing or future rights or
obligations (whether direct or indirect, contingent or matured) associated
therewith.

“Project Subsidiary”: any Subsidiary of the Borrower whose sole business is the
ownership and/ or operation of a Project or Projects and substantially all of
the assets of which are associated with or acquired or utilized in such Project.

“Prudent Industry Practice”: those practices or methods as are commonly used or
adopted by Persons in power generation industry in the United States, in
connection with the conduct of such industry, in each case as such practices or
methods may evolve from time to time, consistent with all applicable
requirements of law.

“Public Lender”: the meaning set forth in Section 9.15.

“PUHCA 2005”: the meaning set forth in Section 3.19.

 

-22-



--------------------------------------------------------------------------------

“Qualified Cash Management Creditors”: any Person to whom Cash Management
Obligations are owed, in each case so long as such Person was a lender under any
Credit Agreement or an Affiliate of a lender under any Credit Agreement, at the
time the respective services or extensions of credit giving rise to such Cash
Management Obligations were provided or incurred.

“Quarterly Payment Date”: the last Business Day of each March, June, September
and December of each year.

“Rating Agencies” means (1) each of Moody’s and S&P and (2) if any of Moody’s or
S&P ceases to rate the Loans or fails to make a rating of the Term Loans
publicly available for reasons outside of the Borrower’s control, a “nationally
recognized statistical rating organization” within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency for Moody’s or S&P, or both of them, as the case may be.

“Rating Event” means the rating on the Term Loans is lowered by both of the
Rating Agencies on any day within the 60-day period (which 60-day period will be
extended so long as the rating of the Term Loans is under publicly announced
consideration for a possible downgrade by either of the Rating Agencies) after
the earlier of (1) the occurrence of a Change of Control and (2) public
disclosure by the Borrower of the occurrence of a Change of Control or the
Borrower’s intention to effect a Change of Control; provided, however, that a
Rating Event otherwise arising by virtue of a particular reduction in rating
will not be deemed to have occurred in respect of a particular Change of Control
(and thus will not be deemed a Rating Event for purposes of the definition of
Change of Control Triggering Event) if the Rating Agencies making the reduction
in rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Administrative Agent in writing at the Borrower’s
or the Administrative Agent’s request that the reduction was the result, in
whole or in part, of any event or circumstance comprised of or arising as a
result of, or in respect of, the applicable Change of Control (whether or not
the applicable Change of Control has occurred at the time of the Rating Event).

“Register”: the meaning set forth in Section 9.6(b)(iv).

“Regulation U”: Regulation U of the Board of Governors as in effect from time to
time.

“Related Persons”: with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under any regulation promulgated by the PBGC.

“Repricing Transaction” means the prepayment (excluding, for the avoidance of
doubt, (x) regularly scheduled amortization payments and (y) any prepayments
under Section 2.14) or refinancing of all or a portion of the Term Loans with
the incurrence by any Loan Party of any long-term secured bank debt financing
(excluding intercompany loans and obligations among the Borrower and its
Subsidiaries) having an effective interest cost or weighted average yield (with
the comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fee or “original issue
discount” shared with all lenders of such loans or Term Loans, as the case may
be, but excluding the effect of any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all lenders
of such loan or Term Loans, as the case may be, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest cost for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term Loans, including without limitation, as may
be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Term Loans.

 

-23-



--------------------------------------------------------------------------------

“Required Intercreditor Actions”: the meaning set forth in Section 4.1(m).

“Required Lenders”: at any time, Lenders holding more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.

“Requirement of Law”: as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.

“Restricted Subsidiary”: any Subsidiary that is a Guarantor.

“S&P”: Standard & Poor’s Ratings Services, or its successor.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Lien”: a Lien granted by a Security Document to the Collateral Agent for
the benefit of the Second Lien Secured Parties, at any time, upon any property
of the Borrower or any other Grantor to secure Second Lien Obligations.

“Second Lien Debt”: to the extent issued or outstanding, any Indebtedness
constituting Junior Lien Indebtedness; provided that in the case of any
Indebtedness referred to in this definition:

(1) on or before the date on which such Indebtedness is incurred by the Borrower
or any Restricted Subsidiary, such Indebtedness is designated by the Borrower,
in a certificate of a Responsible Officer delivered to the Collateral Agent, as
“Second Lien Debt” for the purposes of the Secured Debt Documents; provided,
that no obligation or Indebtedness may be designated as both Second Lien Debt
and First Lien Debt;

(2) such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Sharing and Priority Confirmation;

(3) is designated as Second Lien Debt in accordance with the requirements of the
Collateral Agency and Intercreditor Agreement; and

(4) at the time of the incurrence thereof, the respective Second Lien Debt may
be incurred (and secured as contemplated herein) without violating the terms of
any Credit Agreement then outstanding.

“Second Lien Documents”: collectively, the indenture, credit agreement or other
agreement or instrument evidencing or governing or securing each Series of
Second Lien Debt and the Second Lien Security Documents.

“Second Lien Obligations”: any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable postdefault rate, specified in
the Second Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the documentation governing any Second Lien Debt.

 

-24-



--------------------------------------------------------------------------------

“Second Lien Representative”: in the case of any Series of Second Lien Debt, the
trustee, agent or representative of the holders of such Series of Second Lien
Debt who maintains the transfer register for such Series of Second Lien Debt and
is appointed as a Second Lien Representative (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument evidencing or governing such Series of Second Lien Debt, together
with its successors in such capacity; provided that in each case such Person
shall have executed a joinder to the Collateral Agency and Intercreditor
Agreement.

“Second Lien Security Documents”: the Security Documents (other than any
Security Documents that do not secure the Second Lien Obligations).

“Secured Debt”: First Lien Debt and Second Lien Debt.

“Secured Debt Documents”: the First Lien Documents and the Second Lien
Documents.

“Secured Debt Representative”: each First Lien Representative and each Second
Lien Representative.

“Secured Obligations”: First Lien Obligations and Second Lien Obligations.

“Secured Parties”: the holders of First Lien Debt (including their Secured Debt
Representatives) and the holders of Second Lien Debt (including their Secured
Debt Representatives).

“Securities Act”: means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.

“Security Documents”: the Collateral Agency and Intercreditor Agreement, the
Guarantee and Collateral Agreement, each Lien Sharing and Priority Confirmation,
the Mortgages, and all security agreements, pledge agreements, collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Borrower or any other Guarantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and
Section 8.1 of the Collateral Agency and Intercreditor Agreement.

“Series of First Lien Debt”: severally, (1) the Indebtedness under this
Agreement, (2) Indebtedness under any Credit Agreement (with each Credit
Agreement to constitute a separate series of First Lien Debt), (3) all Specified
Cash Management and Swap Obligations (with each separate such item constituting
a separate series of First Lien Debt, except that agreements between one or more
of the same Loan Parties, on the one hand, and one or more of the same
counterparties, on the other hand, shall constitute a single series of First
Lien Debt, so long as such agreements represent confirmations or transactions
under a single common agreement among such parties) and (4) each separate issue
of Indebtedness which constitutes First Lien Debt in accordance with clause
(2) of the definition thereof contained herein (with agreements between one or
more of the same Loan Parties, on the one hand, and one or more of the same
counterparties, on the other hand, constituting a single issue and a single
series of First Lien Debt, so long as such agreements represent confirmations or
transactions under a single common agreement among such parties).

“Series of Second Lien Debt”: severally, each issue or series of Second Lien
Debt.

“Series of Secured Debt”: severally, each Series of First Lien Debt and each
Series of Second Lien Debt.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Agreement; provided that clause (3) of such definition will be disregarded.

 

-25-



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as such debts become absolute
and matured, (c) such Person and its Subsidiaries on a consolidated basis will
not have, as of such date, an unreasonably small amount of capital with which to
conduct their business, and (d) such Person and its Subsidiaries will be able to
pay their debts as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.

“Specified Cash Management and Swap Obligations”: a collective reference to all
Specified Cash Management Obligations and all Specified Swap Obligations.

“Specified Cash Management Obligations”: all Cash Management Obligations that
are owed to one or more Qualified Cash Management Creditors.

“Specified Swap Agreement”: any Swap Agreement in respect of Specified Swap
Obligations.

“Specified Swap Obligations”: all “obligations” under any Swap Agreement in
respect of interest rates or currency exchange rates existing on the 2021 Notes
Issue Date (to the extent it constitutes a “Specified Swap Agreement” as defined
in the Collateral Agency and Intercreditor Agreement on such date) or thereafter
entered into by the Borrower or any Guarantor and any Person that is a lender
under a Credit Agreement or an Affiliate of a lender under a Credit Agreement at
the time such Swap Agreement is entered into.

“Stated Maturity”: the Original Termination Date; provided that, with respect to
any tranche of Extended Term Loans, the Stated Maturity with respect thereto
shall instead be the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender.

“Subsidiary”: with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged

 

-26-



--------------------------------------------------------------------------------

Property or any easement, right of way or other interest in the Mortgaged
Property has been granted or become effective through operation of law or
otherwise with respect to such Mortgaged Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than
20 days prior to such date of delivery, or after the grant or effectiveness of
any such easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and indicating the flood zone
designation (with proper annotation based on federal Flood Insurance Rate Maps
or the state or local equivalent) and (v) sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) relating to such Mortgaged Property and issue the endorsements of
the type required by this Agreement or (b) otherwise reasonably acceptable to
the Collateral Agent.

“Swap Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees, withholdings or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Term Commitment”: with respect to each Lender, the obligation of such Lender,
if any, to make Term Loans in an aggregate principal amount not to exceed the
amount set forth opposite its name on Schedule 1.1A annexed hereto under the
heading “Term Commitment Amounts”.

“Term Loans”: the meaning set forth in Section 2.1.

“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the making of the Terms Loans on the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of all Term Loans then
outstanding).

“Termination Date”: the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of the Term Loans. In the event that one or more Extensions are
effected in accordance with Section 2.27, then the Termination Date of each
tranche of Term Loans shall be determined based on the respective Stated
Maturity applicable thereto (except in cases where clause (b) of the preceding
sentence is applicable).

“Title Datedown Product”: the meaning set forth in Section 6.1(d)(iii).

“Title Insurance Company”: Stewart Title Insurance Company, or such other title
insurance company as shall be reasonably acceptable to the Administrative Agent.

“tranche”: the meaning set forth in Section 2.27(a).

“Transferee”: any Assignee or Participant.

“United States”: the United States of America.

“Unrestricted”: when referring to cash or Cash Equivalents means unrestricted
cash and Cash Equivalents as determined under GAAP.

 

-27-



--------------------------------------------------------------------------------

“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings) and (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
required, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time to the extent permitted herein.

Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.

1.3. Delivery of Notices or Receivables. Any reference to a delivery or notice
date that is not a Business Day shall be deemed to mean the next succeeding day
that is a Business Day.

SECTION 2

Amount and Terms of Loans and Commitments

2.1. Term Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (a “Term Loan”) to the Borrower on the
Closing Date in an amount equal to the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.15.

2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit B
hereto (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans or (b) on the requested
Borrowing Date, in the case of Base Rate Loans) requesting that the applicable
Lenders make the Term Loans on the Closing Date and specifying the amount to be
borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each Lender thereof. Not later than 12:00 Noon, New York City time, on
the Closing Date, each Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender. The Administrative Agent shall
make the proceeds of such Term Loan or Term Loans available to the Borrower on
the Borrowing Date by wire transfer in immediately available funds to a bank
account designated in writing by the Borrower to the Administrative Agent.

 

-28-



--------------------------------------------------------------------------------

2.3. RESERVED.

2.4. RESERVED.

2.5. RESERVED.

2.6. RESERVED.

2.7. RESERVED.

2.8. Repayment of Loans; Evidence of Debt.

(a) On each Quarterly Payment Date, beginning with the Quarterly Payment Date in
December 2012, the Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders an aggregate principal amount of Term Loans then
outstanding equal to 0.25% of the aggregate initial principal amounts of all
Term Loans theretofore borrowed by the Borrower pursuant to Section 2.1 (which
amounts shall be reduced as a result of the application of prepayments or
repayments (which, for the avoidance of doubt, shall not include repayments
pursuant to this Section 2.8)). The remaining unpaid principal amount of the
Term Loans and all other Obligations under or in respect of the Term Loans shall
be due and payable in full, if not earlier in accordance with this Agreement, on
the Termination Date for the respective tranche of Term Loans. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the Term
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.9.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall, in respect of this Agreement, record in the
Register, with separate sub-accounts for each Lender, (i) the amount and
Borrowing Date of each Term Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any payment
received by the Administrative Agent hereunder from the Borrower and each
Lender’s Term Commitment Percentage thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Sections 2.8(b) and (c) shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.

(e) If so requested after the Closing Date by any Lender by written notice to
the Borrower (with a copy to the Administrative Agent), the Borrower will
execute and deliver to such Lender, promptly after the Borrower’s receipt of
such notice, a Note to evidence such Lender’s Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.

2.9. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate from time to time plus the Applicable Margin.

 

-29-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default under Section 7.1(a), (b), (i) or (j), at any
time after the date on which any principal amount of any Loan is due and payable
(whether on the maturity date therefor, upon acceleration or otherwise), or
after any other monetary Obligation of the Borrower or any other Loan Party
shall have become due and payable, and, in each case, for so long as such
overdue Obligation remains unpaid, the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
unpaid overdue amounts at a rate per annum equal to (a) in the case of overdue
principal on any Term Loan, the rate of interest that otherwise would be
applicable to such Term Loan plus 2% per annum and (b) in the case of overdue
interest, fees, and other monetary Obligations, the rate then applicable to Base
Rate Loans plus 2% per annum.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) The provisions of this Section 2.9 (and the interest rates applicable to
various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.27 hereof.

2.10. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Term Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate hereunder.

2.11. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Term Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any Term
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agent and the
Borrower. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans hereunder shall be made or continued as such, nor shall
the Borrower have the right to convert Term Loans hereunder to Eurodollar Loans.

 

-30-



--------------------------------------------------------------------------------

2.12. RESERVED.

2.13. Optional Prepayment of Loans; Repricing Transaction.

(a) Subject to the provisos below, the Borrower may at any time and from time to
time prepay the Term Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent prior to 10:00
A.M., New York City time on the same Business Day, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or Base Rate Loans; provided that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.20. Upon receipt
of any such notice of prepayment, the Administrative Agent shall notify each
relevant Lender thereof on the date of receipt of such notice. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of prepayments of
Term Loans maintained as Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
then outstanding principal amount of Term Loans). The application of any
prepayment pursuant to this Section 2.13(a) shall be made, first, to Base Rate
Loans of the respective Lenders (and of the respective tranche, if there are
multiple tranches) and, second, to Eurodollar Loans of the respective Lenders
(and of the respective tranche, if there are multiple tranches). Any prepayments
of the Term Loan pursuant to this Section 2.13(a) shall be applied to the
remaining scheduled installments of the Term Loans as directed by the Borrower.
A notice of prepayment of all outstanding Term Loans pursuant to this
Section 2.13(a) may state that such notice is conditioned upon the effectiveness
of other credit facilities the proceeds of which will be used to refinance in
full this Agreement, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

(b) At the time of the effectiveness of any Repricing Transaction that
(x) results in any prepayment of Term Loans, or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction and (in either case) is
consummated prior to October 9, 2013, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each applicable Lender, a fee
in an amount equal to, without duplication, (I) in the case of clause (x), a
prepayment premium of 1% of the principal amount of the Term Loans being prepaid
and (II) in the case of clause (y), a payment equal to 1% of the aggregate
amount of the applicable Term Loans outstanding immediately prior to such
amendment and subject to such Repricing Transaction. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.

2.14. Change of Control Prepayment. If a Change of Control Triggering Event
occurs, the Borrower shall make an offer to prepay the entire principal amount
of the Term Loans (the “Change of Control Prepayment Offer”) at 101% of the
aggregate principal amount thereof and the Borrower shall notify the
Administrative Agent in writing of the Change of Control Prepayment Offer in
writing within thirty (30) days after the date of such Change of Control
Triggering Event. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment and
include the payment date, which shall be no earlier than 30 days and no later
than 60 days from the date of such notice is mailed (the “Change of Control
Payment Date”). The Administrative Agent will promptly notify each Lender of the
contents of any such prepayment notice and of such Lender’s pro rata share of
the prepayment. Any Lender may elect, by delivering not less than three
(3) Business Days prior to the Change of Control Payment Date, a written notice
(such notice, a “Acceptance Notice”) that any change of control prepayment be
made with respect to all or any portion of the Term Loans held by such Lender
pursuant to this Section 2.14. If a Lender fails to deliver an Acceptance Notice
within the time frame specified above, any such failure will be deemed a
rejection of the Change of Control Prepayment Offer as to all outstanding Term
Loans of such Lender. Any prepayment of Term Loans pursuant to this Section 2.14
shall be applied to the remaining scheduled installments of the Term Loans as
directed by the Borrower

2.15. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to Base
Rate Loans by giving the Administrative Agent prior irrevocable notice, in
substantially the form attached hereto as Exhibit F, of such election no later
than 12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion

 

-31-



--------------------------------------------------------------------------------

date, provided that any such conversion of Eurodollar Loans may only be made on
the last day of an Interest Period with respect thereto. The Borrower may elect
from time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third (3rd) Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice,
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in substantially the form attached hereto as
Exhibit F, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Term Loans, provided that no Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Eurodollar Loans shall be automatically converted to Base
Rate Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.16. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each tranche
of Eurodollar Loans shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten different Interest Periods
for any tranche of Term Loans be outstanding at any one time (unless a greater
number of Interest Periods is permitted by the Administrative Agent).

2.17. Pro Rata Treatment, etc.

(a) Except as otherwise provided herein (including Sections 2.27), each
borrowing by the Borrower from the Lenders hereunder shall be made pro rata
according to the Term Percentages of the relevant Lenders.

(b) Except as otherwise provided herein (including Sections 2.14, 2.27 and
2.28), each payment (including each prepayment) by the Borrower on account of
principal or interest on the Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the
Lenders.

(c) All payments by the Borrower hereunder and under the Notes shall be made in
Dollars in immediately available funds at the Funding Office of the
Administrative Agent by 2:00 P.M., New York City time, on the date on which such
payment shall be due, provided that if any payment hereunder would become due
and payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Interest in respect of any Term Loan hereunder shall accrue from
and including the date of such Term Loan to but excluding the date on which such
Term Loan is paid in full.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the

 

-32-



--------------------------------------------------------------------------------

Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under this Agreement, on demand, from the Borrower, such recovery to be without
prejudice to the rights of the Borrower against any such Lender.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) Notwithstanding anything to the contrary contained in this Section 2.17 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans in connection with an Extension that is permitted under Section 2.27
without being obligated to effect such extensions on a pro rata basis among the
Lenders. Furthermore, the Borrower may take all actions contemplated by
Section 2.27 in connection with any Extension (including modifying pricing and
repayments or prepayments), and in each case such actions shall be permitted,
and the differing payments contemplated therein shall be permitted without
giving rise to any violation of this Section 2.17 or any other provision of this
Agreement.

2.18. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case, made subsequent to the
Closing Date (including, but not limited to, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and, in each case, all requests, rules, guidelines
or directives thereunder or issued in connection therewith):

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it (except for Non-Excluded Taxes
or Other Taxes covered by Section 2.19 and the imposition of, or change in the
rate of, any Excluded Taxes payable by such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on any such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

-33-



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section 2.18, the Borrower shall not be
required to compensate any Lender pursuant to this Section 2.18 for any amounts
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 180 days period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

2.19. Taxes.

(a) Unless required by applicable law (as determined in the good faith by the
applicable withholding agent), any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes, excluding (i) Taxes imposed on or measured by such Loan Party’s
overall net income (however denominated), gross receipts Taxes (imposed in lieu
of net income Taxes) and franchise Taxes (imposed in lieu of net income Taxes)
imposed on the Administrative Agent or any Lender as a result of such recipient
(A) being organized or having its principal office in the applicable taxing
jurisdiction, or in the case of any Lender, having its applicable lending office
in such jurisdiction, or (B) having any other present or former connection with
the applicable taxing jurisdiction (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered,
become a party to, or performed its obligations or received a payment under, or
enforced, and/or engaged in any activities contemplated with respect to this
Agreement or any other Loan Document); (ii) any Taxes in the nature of the
branch profits tax within the meaning of Section 884 of the Code imposed by any
jurisdiction described in clause (i) above; (iii) other than in the case of an
assignee pursuant to a request by the Borrower under Section 2.26 hereof, any
U.S. federal withholding tax (A) except to the extent such withholding tax
results from a change in a Requirement of Law after the recipient became a party
hereto or (B) except to the extent that such recipient’s assignor (if any) was
entitled immediately prior to such assignment to receive additional amounts from
any Loan Party with respect to such withholding tax pursuant to this
Section 2.19(a); (iv) any withholding tax that is attributable to such Person’s
failure to comply with Sections 2.19(e) hereof; and (v) any United States
federal withholding Taxes imposed pursuant to FATCA. If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required by law to be withheld by the
applicable withholding agent from any amounts payable to the Administrative
Agent or any Lender hereunder, or under any other Loan Document: (x) the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary so that after all required deductions (including deductions
applicable to additional sums payable under this Section 2.19) have been made,
such payments by the applicable Loan Party yield to the Administrative Agent or
such Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest
or any such other amounts payable hereunder (or under any other Loan Document)
at the rates or in the amounts specified in this Agreement, (y) the applicable
withholding agent shall make such deductions, and (z) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

-34-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent or a Lender gives notice to the
applicable Loan Party that it is obligated to pay an amount under
Section 2.19(a) or Section 2.19(b) within 180 days of the later of (x) the date
the applicable party incurs the Taxes or (y) the date the applicable party has
knowledge of its incurrence of the Taxes, then such party shall only be entitled
to be compensated for such amount by the applicable Loan Party pursuant to
Section 2.19(a) or Section 2.19(b) to the extent the Taxes are incurred or
suffered on or after the date which occurs 180 days prior to such party giving
notice to the applicable Loan Party that it is obligated to pay the respective
amounts pursuant to Section 2.19(a) or Section 2,19(b), but if the circumstances
giving rise to such claim have a retroactive effect (e.g., in connection with
the audit of a prior tax year), then such 180 day period shall be extended to
include such period of retroactive effect.

(b) In addition, the relevant Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received, if any, by the Borrower or other documentary evidence showing payment
thereof.

(d) The Borrower shall indemnify the Administrative Agent and the Lenders
(within 30 days after demand therefor) for the full amount of any Non-Excluded
Taxes or Other Taxes (including Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19), and for
any interest, penalties and reasonable expenses arising therefrom or with
respect thereto, that may become payable by the Administrative Agent or any
Lender, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrower shall not be obligated to indemnify the Administrative Agent
or any Lender for any penalties, interest or expenses relating to Non-Excluded
Taxes or Other Taxes to the extent that such penalties, interest or expenses are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such party’s gross negligence or willful misconduct. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by law, or reasonably requested by the
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

-35-



--------------------------------------------------------------------------------

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit E (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)),

(E) in the case of any payment made after December 31, 2012 under any Term Loan
Document, or in respect of any Loan, Note or Obligation that was not treated as
outstanding for purposes of FATCA on March 18, 2012, provide any forms,
documentation, or other information as shall be prescribed by the Internal
Revenue Service (and such additional documentation as may be reasonably
requested by the Borrower or the Administrative Agent) to (X) demonstrate that
such Lender has complied with the applicable reporting requirements of FATCA
(including, without limitation, those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), so that such payments made to such Lender hereunder
or under any Loan Document would not be subject to U.S. federal withholding
taxes imposed by FATCA or (Y) to determine the amount to deduct and withhold
from such payment, or

(F) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify the Administrative Agent
and the Borrower of its inability to deliver any such forms, certificates or
other evidence.

 

-36-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the applicable Loan Party (but only to the extent
of indemnity payments made, or additional amounts paid, by the such Loan Party
under this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, net of any Taxes payable by the Administrative
Agent or such Lender); provided that the applicable Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender, as the case may be, is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section 2.19 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or any other Loan Document.

(h) For the avoidance of doubt, any payments made by the Administrative Agent to
any Lender shall be treated as payments made by the applicable Loan Party.

2.20. Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section 2.20, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.20 for any amounts incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive effect.
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

2.21. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Term Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the good faith judgment of such Lender, cause such Lender and
its lending

 

-37-



--------------------------------------------------------------------------------

office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a).

2.22. Fees. The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.23. RESERVED.

2.24. Nature of Fees. All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (for the respective accounts of the
Administrative Agent and the Lenders), as provided herein. Once paid, none of
the Fees shall be refundable under any circumstances.

2.25. RESERVED.

2.26. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18, 2.19 or 2.20, (b) refuses to extend its Term Loans pursuant to an
Extension Offer pursuant to Section 2.27 or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), in each case with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement
pursuant to preceding clause (a), such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Sections 2.18, 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Term Loans outstanding and other amounts
related thereto owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution (if other than a then existing Lender
or an affiliate thereof) shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18,
2.19 or 2.20, as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

2.27. Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to any or all Lenders holding Term Loans with a like Stated Maturity,
the Borrower may from time to time extend the maturity date of any Term Loans
and otherwise modify the terms of such Term Loans pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans (and related
outstandings), in each case, without the consent of any other Lenders) (an
“Extension”, and each group of Term Loans so extended, as well as the original
Term Loans (not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
any the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity, the Term
Loans of any Lender (an “Extending Term Lender”) extended pursuant to an
Extension (an “Extended Term Loan”) shall be a Term Loan with the same terms as
the original Term Loans; provided that at no time shall there be Term Loans
hereunder (including Extended Term Loans and any original Term Loans) which have
more than three different Stated Maturities, (iii) if the aggregate principal
amount of Term Loans in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal

 

-38-



--------------------------------------------------------------------------------

amount of Term Loans offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, and all written communications
by the Borrower generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to the Administrative Agent, and (ix) any applicable Minimum
Extension Condition shall be satisfied.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.27, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.13 or 2.14 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s discretion) of Term Loans of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.27(b)
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.13, 2.14, 2.17 and
9.7(a)) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.27.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order establish new tranches or sub-tranches in respect
of Term Loans so extended and such technical amendments as may be necessary in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.27. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.27(c) and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extensions, the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage that has a maturity date prior to the
then latest Stated Maturity so that such maturity date is extended to the then
latest Stated Maturity (or such later date as may be advised by local counsel to
the Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.27.

2.28. Buy Backs. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the Borrower may conduct reverse Dutch
auctions from time to time in order to purchase Term Loans of any particular
tranche(s) (as determined by the Borrower in its sole discretion) (each, an
“Auction”) during the period commencing on the Closing Date and ending on the
36-month anniversary of the Closing Date (each such Auction to be managed
exclusively by MSSF or another investment bank or commercial bank of recognized
standing selected by the Borrower (in such capacity, the “Auction Manager”)), so
long as the following conditions are satisfied: (i) each Auction shall be
conducted in accordance with the procedures, terms and conditions set forth in
this Section 2.28 and Exhibit I, (ii) no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each Auction Notice in
connection with any Auction, (iii) the aggregate principal amount (calculated on
the face amount thereof) of outstanding Term Loans repurchased by the Borrower
through all Auctions shall not exceed $500,000,000, (iv) the minimum principal
amount (calculated on the face amount thereof) of each and all tranches of Term
Loans that the Borrower offers to purchase in any such Auction shall be no less
than

 

-39-



--------------------------------------------------------------------------------

$50,000,000 (across all such tranches) or an integral multiple of $1,000,000 in
excess thereof, (v) after giving effect to any purchase of Term Loans of the
applicable tranche or tranches pursuant to this Section 2.28, (x) Minimum
Liquidity shall not be less than $250,000,000 and (y) the aggregate amount of
all Unrestricted cash and Unrestricted Cash Equivalents of the Borrower, the
Restricted Subsidiaries and the Material Subsidiaries (but excluding, however,
any Material Project Subsidiary that is not a Guarantor) shall equal or exceed
the aggregate principal amount of all loans then outstanding under the Existing
Credit Agreement, (vi) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans of the applicable tranche or tranches so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be
resold), (vii) the purchase price of each Term Loan repurchased by the Borrower
through any Auction shall reflect a discount to par of at least 5%, (viii) at
the time of each purchase of Term Loans through an Auction, (A) the Borrower’s
corporate rating by S&P shall not be less than B (with a stable outlook) and
(B) the Borrower’s corporate family rating by Moody’s shall not be less than B2
(with a stable outlook), (ix) prior to commencing an Auction, the Borrower shall
have discussed same with each of S&P and Moody’s and, based upon such
discussions, shall reasonably believe that the proposed purchase of Term Loans
through such Auction shall not be deemed to be a “distressed exchange”, (x) at
the time of each purchase of Term Loans pursuant to an Auction, neither S&P nor
Moody’s shall have announced or communicated to the Borrower that the proposed
purchase of Term Loans through such Auction shall be deemed to be a “distressed
exchange” and (xi) at the time of each purchase of Term Loans through an
Auction, the Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Responsible Officer certifying as to compliance with preceding
clauses (viii) through (x). The Borrower must terminate an Auction if it fails
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to the respective Auction. If the Borrower commences any Auction
(and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of the respective Auction have in fact
been satisfied), and if at such time of commencement the Borrower reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the purchase of Term Loans pursuant to such Auction
shall be satisfied, then the Borrower shall have no liability to any Lender for
any termination of the respective Auction as a result of its failure to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of Term Loans
pursuant to the respective Auction, and any such failure shall not result in any
Default or Event of Default hereunder. With respect to all purchases of Term
Loans of the applicable tranche or tranches made by the Borrower pursuant to
this Section 2.28, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant Offer Documents), if any, on the purchased Term Loans
of the applicable tranche or tranches up to the settlement date of such purchase
and (y) such purchases (and the payments made by the Borrower and the
cancellation of the purchased Loans, in each case in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.13 or 2.14. Each Lender acknowledges and agrees that in connection
with each Auction, (i) the Borrower may purchase or acquire Term Loans hereunder
from Lenders from time to time, subject to this Section 2.28, (ii) the Borrower
then may have, and later may come into possession of, information regarding the
Term Loans or the Loan Parties hereunder that is not known to such Lender and
that may be material to a decision by such Lender to enter into an assignment of
such Term Loans hereunder (“Excluded Information”), (iii) such Lender has
independently and without reliance on the Borrower or any of its Subsidiaries
made such Lender’s own analysis and determined to enter into an assignment of
such Term Loans and to consummate the transactions contemplated thereby
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(iv) the Borrower and its Subsidiaries shall have no liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Borrower and its Subsidiaries, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information. Each Lender further acknowledges that the Excluded Information may
not be available to the Administrative Agent, the Auction Manager or the other
Lenders hereunder. Each Lender which tenders (or does not tender) Term Loans
pursuant to an Auction agrees to the provisions of the two preceding sentences,
and agrees that they shall control, notwithstanding any inconsistent provision
hereof or in any Assignment and Acceptance. The Administrative Agent and the
Lenders hereby consent to the Auctions and the other transactions contemplated
by this Section 2.28 and hereby waive the requirements of any provision of this
Agreement or any other Loan Document that may otherwise prohibit any Auction or
any other transaction contemplated by this Section 2.28. The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Section 8 and Section 9.5 mutatis mutandis as if each
reference therein to the “Administrative Agent” or an “Agent” were a reference
to the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Auction.

 

-40-



--------------------------------------------------------------------------------

SECTION 3

Representations and Warranties

In order to induce the Lenders to enter into this Agreement and to make Term
Loans, the Borrower represents and warrants on the Closing Date to the
Administrative Agent and to each Lender as follows:

3.1. Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and (to the extent such concept is applicable) in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (to the extent such concept is applicable) in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of each of the
foregoing clauses (a) through (d), to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.2. Power; Authorizations; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) that have been obtained or made and are in full force and effect,
(ii) the filings made in respect of the Security Documents and (iii) to the
extent that the failure to obtain any such consent, authorization, filing,
notice or other act would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.3. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof (x) will not violate any Requirement of Law or any material Contractual
Obligation of any Loan Party and (y) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents).

3.4. Accuracy of Information. No statement or information contained in this
Agreement, any other Loan Document, or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the Closing Date, taken as a whole and in light of the
circumstances in which made, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading.

3.5. No Material Adverse Effect. Since December 31, 2011, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

 

-41-



--------------------------------------------------------------------------------

3.6. Subsidiaries. Schedule 3.6 annexed hereto sets forth the name and
jurisdiction of organization of each Subsidiary of the Borrower as of the
Closing Date and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party as of the Closing Date, and (b) as of the
Closing Date, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options or
restricted stock granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any of the Guarantors
directly owned by the Loan Parties that are included in the Collateral, except
as created by the Loan Documents or permitted under Section 6.2.

3.7. Title to Assets; Liens. The Loan Parties have title in fee simple to, or a
valid leasehold or easement interest in, all their material real property, taken
as a whole, and good and marketable title to, or a valid leasehold or easement
interest in, all their other material property, taken as a whole, and none of
such property is subject to any Lien except Permitted Liens.

3.8. Intellectual Property. Each Loan Party owns, or is licensed to use, all
Intellectual Property material to the conduct of its business, and the use
thereof by each Loan Party does not infringe upon the Intellectual Property
rights of any other Person, in each case except where the failure to do so would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.9. Use of Proceeds. The proceeds of the Term Loans shall be utilized to
(i) partially repay outstanding obligations under the 2017 Notes, the 2019
Notes, the 2020 Notes, the 2021 Notes and the 2023 Notes, fees and expenses
related thereto (including without limitation, any make-whole payments) and any
swap breakage costs (if any) resulting therefrom and (ii) repay any and all
outstanding obligations under the BRSP Credit Agreement, fees and expenses
related thereto (including without limitation, any make-whole payments) and any
swap breakage costs (if any) resulting therefrom.

3.10. Litigation. Except as disclosed in writing to the Administrative Agent and
the Lenders prior to the Closing Date or otherwise disclosed in the Borrower’s
public filings made prior to the Closing Date (other than any such disclosure in
the “Risk Factors” section of such public filings or in any other
forward-looking statements contained therein), no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Loan Party or
against any of their respective properties or revenues that, in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

3.11. Federal Reserve Regulations. No part of the proceeds of any Term Loan will
be used (a) for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now in effect for any
purpose that violates the provisions of the Regulations of the Board of
Governors or (b) for any purpose that violates the provisions of the Regulations
of the Board of Governors. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock.”

3.12. Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.

3.13. Taxes. Each Loan Party has filed or caused to be filed all federal and
state income Tax and other Tax returns that are required to be filed, except if
the failure to make any such filing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any (x) the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Loan Party, or (y) those
where the failure to pay, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect). There is no proposed Tax
assessment or other claim against, and no Tax audit with respect to, any Loan
Party that would reasonably be expected to, in the aggregate, have a Material
Adverse Effect.

 

-42-



--------------------------------------------------------------------------------

3.14. ERISA. Except as, in the aggregate, does not or would not reasonably be
expected to result in a Material Adverse Effect: neither a Reportable Event nor
a failure to satisfy the minimum funding standard of Section 430 of the Code or
Section 303 of ERISA, whether or not waived, with respect to a Plan has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
respects with the applicable provisions of ERISA and the Code; no termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period; the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits; neither the Borrower nor
any Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan; to the knowledge of the Borrower after due inquiry, neither
the Borrower nor any Commonly Controlled Entity would become subject to any
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made; and to the knowledge of the Borrower after due inquiry, no
Multiemployer Plan is in Reorganization or Insolvent.

3.15. Environmental Matters; Hazardous Material. There has been no matter with
respect to Environmental Laws or Materials of Environmental Concern which, in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

3.16. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board of Governors) that limits its ability to incur Indebtedness under this
Agreement and the other Loan Documents.

3.17. Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Loan Party.

3.18. Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Stock described in the Guarantee and
Collateral Agreement, when stock certificates (if any) representing such Pledged
Stock are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 3.18(a) in appropriate form
are filed in the offices specified on Schedule 3.18(a), the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof to the extent security interests can be so
perfected (by delivery or filing UCC financing statements as applicable) on such
Collateral, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each such case prior and superior in right to any
other Person (except, in the case of Collateral other than Pledged Stock, other
Permitted Liens).

(b) Each of the Mortgages, as amended by any Mortgage Amendments thereto (and as
may be further amended thereafter), is or will be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and each Mortgage Amendment to be filed pursuant to Section 4.1 will be
filed in the offices specified on Schedule 3.18(b), and each such Mortgage, as
amended by the respective Mortgage Amendment (and as may be further amended
thereafter), shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in

 

-43-



--------------------------------------------------------------------------------

the relevant Mortgage), in each case prior and superior in right to any other
Person other than Permitted Liens. Schedules 1.1B, 1.1C, 1.1D and 1.1G,
collectively list, as of the Closing Date, each parcel of owned real property,
each leasehold interest in real property and each eased real property located in
the United States and held by the Borrower or any of its Guarantors that has a
value, in the reasonable opinion of the Borrower, in excess of $5,000,000.

3.19. Energy Regulation. The Borrower and its Subsidiaries are in compliance
with the Public Utility Holding Company Act of 2005 and the implementing
regulations of the Federal Energy Regulatory Commission, as amended from time to
time (together, “PUHCA 2005”), and consummation of the transactions contemplated
by this Agreement and the other Loan Documents will not cause the Borrower or
its Subsidiaries to cease to be in compliance with PUHCA 2005, except where any
such non-compliance would not reasonably be expected to have a Material Adverse
Effect.

SECTION 4

Conditions Precedent

4.1. Conditions to the Closing Date. The occurrence of the Closing Date and the
making of Term Loans on the Closing Date are subject to the satisfaction or
waiver of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received
(i) counterparts hereof executed and delivered by the Borrower, the
Administrative Agent, the Collateral Agent, each Documentation Agent, and each
other Lender and (ii) Schedules to this Agreement.

(b) RESERVED.

(c) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where a Loan Party is organized, and
such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.2 or discharged on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(d) Corporate Documents and Proceedings. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date,
substantially in the form attached hereto as Exhibit A, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form (or, in
the case of Loan Parties organized under the State of California, Illinois or
Maine, a short form) good standing certificate for each Loan Party from its
jurisdiction of organization.

(e) Solvency Certificate. The Administrative Agent shall have received a
customary certificate from the chief financial officer of the Borrower in form
and substance substantially consistent with that delivered pursuant to the
2011 June Credit Agreement certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the transactions
contemplated to occur on the Closing Date.

(f) Payment of Fees; Expenses. The Arrangers and the Administrative Agent shall
have received all fees required to be paid, and all reasonable costs and
expenses required to be paid and for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.

(g) Legal Opinion. The Administrative Agent shall have received the following
executed legal opinions:

 

-44-



--------------------------------------------------------------------------------

(i) one or more legal opinions from White & Case LLP, counsel to the Borrower
and the Guarantors, in form and substance substantially consistent with that
delivered pursuant to the 2011 June Credit Agreement; and

(ii) the legal opinion of such local counsel substantially consistent with that
delivered pursuant to the 2011 June Credit Agreement as may be reasonably
required by the Administrative Agent.

(h) No Material Adverse Effect. Since December 31, 2011, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

(i) Ratings. Each of Moody’s and S&P shall have verbally indicated to the
Borrower their respective public rating of this Agreement and the Borrower shall
have communicated such ratings to the Administrative Agent.

(j) [Reserved].

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Permitted
Liens), shall be in proper form for filing, registration or recordation.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.

(m) Required Intercreditor Actions. The Administrative Agent shall have received
an executed copy of each of the Required Intercreditor Actions. For purposes of
this Agreement, the “Required Intercreditor Actions” means, collectively,
delivery of a joinder to the Collateral Agency and Intercreditor Agreement,
delivery to the Collateral Agent of an officers’ certificate describing the
Obligations under this Agreement, stating that the Borrower intends to enter
into this Agreement as additional secured debt and designating the Obligations
as “First Lien Debt” for the purposes of the Collateral Agency and Intercreditor
Agreement, delivery by the Borrower and the Administrative Agent to the
Collateral Agent of notice specifying the name and address of the Administrative
Agent as the Secured Debt Representative for the Obligations under this
Agreement and the Loan Documents, and the execution by the Borrower, the
Guarantors, the Administrative Agent and the Collateral Agent of the
Acknowledgement.

(n) Real Estate Collateral. The Administrative Agent shall have received each of
the following documents which shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel with respect to the Legacy
Properties, the Conectiv Properties and/or the DPME Property, as appropriate:

(i) with respect to each Mortgage encumbering a Legacy Property, a Conectiv
Property or the DPME Property, a Mortgage Amendment, in order to cause the
Obligations (as defined in each Mortgage Amendment) to be appropriately secured
by the Legacy Property, a Conectiv Property or the DPME Property, as applicable,
underlying such Mortgages, each such Mortgage Amendment duly executed and
acknowledged by the applicable Loan Party, in each case, in form for recording
in the recording office where each such Legacy Property, Conectiv Property or
DPME Property is located, together with such documentation, certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording thereof under applicable law;

 

-45-



--------------------------------------------------------------------------------

(ii) with respect to each Legacy Property, each Conectiv Property owned in fee
by a Loan Party and the DPME Property, a date down and modification endorsement,
or other title product where such an endorsement is unavailable, from the Title
Insurance Company to the lender’s title policy that insures that the Mortgage,
as amended by the Mortgage Amendment, encumbering such Legacy Property is a
valid and enforceable first priority lien on such Legacy Property in favor of
the Collateral Agent for the benefit of the Secured Parties free and clear of
all defects and encumbrances and liens except Permitted Liens;

(iii) with respect to each Mortgage Amendment delivered pursuant to this
Section 4.1(n), opinions of local counsel to the Loan Parties, which opinions
(x) shall be addressed to the Collateral Agent and each of the Secured Parties,
and (y) shall cover the enforceability of the respective Mortgage as amended by
the respective Mortgage Amendment, as applicable, and such other matters
incidental to the transactions contemplated herein as the Administrative Agent
may reasonably request;

(iv)(x) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Legacy Property, each Conectiv
Property and the DPME Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the respective
Loan Party relating thereto) and (y) a copy of, or a certificate as to coverage
under, the insurance policies required by Section 5.4 including, without
limitation, flood insurance policies) and the applicable provisions of the
Security Documents, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured;

(v) evidence acceptable to the Administrative Agent of payment by the
appropriate Loan Party of all applicable search and examination charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording and filing of each Mortgage or Mortgage Amendment, as
applicable; and

(vi) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to cause the Obligations to be
appropriately and properly secured by a valid and subsisting first priority Lien
on the Legacy Property, the Conectiv Property and the DPME Property.

(o) Notice. The Administrative Agent shall have received the applicable notice
of borrowing, in substantially the form attached hereto as Exhibit B, from the
Borrower.

(p) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of such date (unless stated to relate to a specific earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).

(q) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Closing Date or after giving effect to the
making of the Term Loans on the Closing Date.

(r) BRSP Credit Agreement. Evidence reasonably satisfactory to the
Administrative Agent of the repayment of all the loans and obligations and the
termination of all commitments under the BRSP Credit Agreement.

 

-46-



--------------------------------------------------------------------------------

(s) BRSP Entities. The BRSP Entities shall have taken all necessary actions to
join the Guarantee and Collateral Agreement, the Collateral Agency and
Intercreditor Agreement, and such other actions as reasonably requested by the
Collateral Agent.

SECTION 5

Affirmative Covenants

The Borrower hereby agrees that, so long as any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document (other than contingent indemnification obligations for which no
claim has been asserted), the Borrower shall and shall cause each of the
Guarantors to:

5.1. Financial Statements, Etc. Whether or not required by the SEC’s rules and
regulations, the Borrower will furnish to the Administrative Agent (for
distribution to the Lenders), within 30 days after a large accelerated filer
would be required to file such reports with the SEC under the SEC’s then
existing rules and regulations:

(i) annual reports of the Borrower containing substantially all of the
information that would have been required to be contained in an Annual Report on
Form 10-K under the Exchange Act if the Borrower had been a reporting company
under the Exchange Act, including (A) “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and (B) audited financial
statements prepared in accordance with GAAP as in effect from time to time;

(ii) quarterly reports of the Borrower containing substantially all of the
information that would have been required to be contained in a Quarterly Report
on Form 10-Q under the Exchange Act if the Borrower had been a reporting company
under the Exchange Act, including (A) “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and (B) unaudited quarterly
financial statements prepared in accordance with GAAP as in effect from time to
time and reviewed pursuant to Statement on Auditing Standards No. 100 (or any
successor provision); and

(iii) current reports containing substantially all of the information that would
have been required to be contained in a Current Report on Form 8-K under the
Exchange Act if the Borrower had been a reporting company under the Exchange
Act; provided, however, that no such current report will be required to be
furnished if the Borrower determines in its good faith judgment that such event
is not material to the Lenders or the business, assets, operations, financial
positions or prospects of the Borrower and its Restricted Subsidiaries, taken as
a whole.

Notwithstanding the foregoing, in no event will the Borrower be required by this
Agreement to (A) comply with Section 302 or Section 404 of the Sarbanes-Oxley
Act of 2002, or related Items 307 and 308 of Regulation S-K promulgated by the
SEC, or Item 10(e) of Regulation S-K (with respect to any non-GAAP financial
measures contained therein) and Regulation G, (B) include the separate financial
information for Guarantors or other entities contemplated by Rule 3-10 and/or
3-16 of Regulation S-X promulgated by the SEC or (C) provide any additional
information in respect of Item 402 of Regulation S-K beyond information of the
type included in the offering memorandum for the 2023 Notes.

The Borrower’s reporting obligations with respect to clauses (1) through
(3) above will be satisfied in the event it timely files such reports with the
SEC on EDGAR and such reports are publicly available.

If at any time the Borrower is not filing with the SEC the reports required by
the preceding paragraphs of this Section 5.1, the Borrower will also maintain a
website to which Lenders to which all of the reports and press releases required
by this Section 5.1 are posted.

5.2. Compliance Certificate. (a) The Borrower shall deliver to the
Administrative Agent, within 90 days after the end of each fiscal year of the
Borrower, an officers’ certificate of a Responsible Officer of the Borrower
stating that a review of the activities of the Borrower and its Subsidiaries
during the preceding fiscal year has been

 

-47-



--------------------------------------------------------------------------------

made under the supervision of the signing Responsible Officer with a view to
determining whether the Borrower has kept, observed, performed and fulfilled its
obligations under this Agreement, and further stating, as to such Responsible
Officer signing such certificate, that to the best of his or her knowledge the
Borrower has kept, observed, performed and fulfilled each and every covenant
contained in this Agreement and is not in default in the performance or
observance of any of the terms, provisions and conditions of this Agreement (or,
if a Default or Event of Default has occurred, describing all such Defaults or
Events of Default of which he or she may have knowledge and what action the
Borrower is taking or proposes to take with respect thereto) and that to the
best of his or her knowledge no event has occurred and remains in existence by
reason of which payments on account of the principal of or interest, if any, on
the Term Loans is prohibited or if such event has occurred, a description of the
event and what action the Borrower is taking or proposes to take with respect
thereto.

(b) So long as any of the Term Loans are outstanding, the Borrower will deliver
to the Administrative Agent, forthwith upon any Responsible Officer becoming
aware of any Default or Event of Default, an officers’ certificate of a
Responsible Officer of the Borrower specifying such Default or Event of Default
and what action the Borrower is taking or proposes to take with respect thereto.

5.3. Maintenance of Existence. Preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises reasonably necessary in the normal conduct of
its business, except, in each case, (x) as otherwise permitted by Section 6.3 or
(y) to the extent that failure to do so would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.4. Maintenance of Insurance.

(a) The Borrower and the Grantors will maintain insurance policies (or
self-insurance) on all its property in at least such amounts and against at
least such risks as are usually insured against by companies of a similar size
engaged in the same or a similar business and will name the Collateral Agent as
an additional insured and loss payee as its interests may appear, to the extent
required by the Security Documents. Upon the request of the Collateral Agent,
the Borrower and the Grantors will furnish to the Collateral Agent full
information as to their property and liability insurance carriers; and

(b) if at any time the area in which the Premises (as defined in the applicable
Mortgage) are located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in a manner consistent with the Borrower’s
practices, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.

5.5. RESERVED.

5.6. RESERVED.

5.7. RESERVED.

5.8. Additional Guarantees. If (1) the Borrower acquires or creates another
Subsidiary after the date of this Agreement (that does not constitute an
Excluded Subsidiary), (2) any Subsidiary of the Borrower ceases to constitute an
Excluded Subsidiary or (3) any Excluded Subsidiary guarantees, or pledges any
property or assets to secure, any First Lien Debt, then such Subsidiary will
become a Guarantor under the Guarantee and Collateral Agreement within 60 days
thereof.

5.9. After-Acquired Collateral.

(a) Unless otherwise directed by an Act of Required Debtholders pursuant to the
Guarantee and Collateral Agreement, with respect to any property acquired after
the date of this Agreement by the Borrower or any Grantor (other than any
property described in clauses (b)-(d) of this Section 5.9) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, the Borrower and each applicable Grantor shall promptly:

 

-48-



--------------------------------------------------------------------------------

(i) execute and deliver to the Collateral Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property; and

(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
date of this Agreement by the Borrower or any Guarantor (other than any such
real property subject to a Permitted Lien which precludes the granting of a
Mortgage thereon), within 60 days after the creation or acquisition thereof,
unless otherwise directed by an Act of Required Debtholders, the Borrower and
each applicable Guarantor shall:

(i) execute and deliver a first priority Mortgage or where appropriate under the
circumstances, an amendment to an existing Mortgage, in each case in favor of
the Collateral Agent, for the benefit of the Secured Parties, covering such real
property,

(ii) if requested by the Collateral Agent, provide the Secured Parties with
(A) either (i) title insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Collateral Agent) in form and substance
reasonably satisfactory to the Collateral Agent, as well as a current ALTA
survey thereof, together with a surveyor’s certificate (only with respect to any
power plant or any other real property for which an ALTA survey was obtained
when such property was acquired) or (ii) where an amendment to an existing
Mortgage has been delivered pursuant to clause (1) instead of a Mortgage, an
endorsement to the existing title policy adding such property as an insured
parcel, and (B) any consents or estoppels reasonably deemed necessary or
advisable by the Collateral Agent in connection with such Mortgage or Mortgage
amendment (to the extent obtainable using commercially reasonable efforts), each
of the foregoing in form and substance reasonably satisfactory to the Collateral
Agent; and

(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described in clauses (1) and (2) above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.

(c) With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the date of this Agreement by the Borrower or any
Guarantor (which, for the purposes of this paragraph (c), shall include any
existing Subsidiary that ceases to be an Excluded Subsidiary), unless otherwise
directed by an Act of Required Debtholders, within 60 days of the creation or
acquisition thereof the Borrower and each applicable Guarantor shall:

(i) execute and deliver to the Collateral Agent such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any Guarantor,

(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or the relevant Guarantor,

 

-49-



--------------------------------------------------------------------------------

(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or advisable to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) to deliver to the Collateral Agent a
customary closing certificate of such Subsidiary, in form and substance
reasonably satisfactory to the Collateral Agent, with appropriate insertions and
attachments, and

(iv) if requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent.

(d) With respect to any new Foreign Subsidiary (or Domestic Subsidiary of the
type described in clause (d) of the definition of Excluded Subsidiary) created
or acquired after the date of this Agreement by the Borrower or any Guarantor,
unless otherwise directed by an Act or Required Debtholders, the Borrower and
each applicable Guarantor shall promptly:

(i) execute and deliver to the Collateral Agent such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or such Guarantor (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged),

(ii) if commercially reasonable, deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or the relevant Guarantor, and take such other action as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
Collateral Agent’s security interest therein, and

(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.

5.10. Post-Closing Matters.

(a) The Borrower will deliver a notice of redemption for10% of each of the
outstanding 2017 Notes, 2019 Notes, 2020 Notes, 2021 Notes and 2023 Notes within
five (5) Business Days after the Closing Date at a redemption price of 103% of
the principal amount thereof, plus accrued and unpaid interest to the date of
redemption on terms required under the applicable indenture.

(b) The Collateral Agent shall have received within one business day after the
date hereof or such longer period as may be approved by the Administrative Agent
in its discretion evidence of the release of all Liens under the BRSP Credit
Agreement.

SECTION 6

Negative Covenants

The Borrower agrees that, so long as any Term Loan or other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations for which no claim
has been asserted):

 

-50-



--------------------------------------------------------------------------------

6.1. Limitation on Indebtedness.

(a) The Borrower shall not, and shall not permit any of the Guarantors to,
directly or indirectly, incur Indebtedness that will constitute First Lien Debt,
unless the CNTA Ratio (after giving pro forma effect to any such incurrence and
the application of the net proceeds thereof) is equal to or greater than 1.66 to
1.00.

(b) For purposes of this Section 6.1, the aggregate amount of First Lien Debt
outstanding as of any date of determination shall be calculated as the sum of,
without duplication:

(i) the aggregate outstanding principal amount of all Indebtedness (or, if such
Indebtedness is issued with original issue discount, the then accreted value
thereof) for borrowed money that constitutes First Lien Debt, plus

(ii) the aggregate face amount of any letters of credit or similar instruments
issued but not yet drawn that, when drawn, would constitute First Lien Debt, and
the aggregate amount of reimbursement obligations in respect of drawn letters of
credit or similar instruments that constitute First Lien Debt, plus

(iii) the aggregate amount of undrawn and unutilized commitments under which any
First Lien Debt could be drawn and/or utilized as of such date, plus

(iv) the aggregate outstanding principal amount of any First Lien Debt (or, if
such Indebtedness is issued with original issue discount, the then accreted
value thereof) outstanding consisting of notes, bonds, debentures, credit
agreements (including any Eligible Commodity Hedge Financing) or similar
instruments or agreements.

(c) Section 6.1(a) hereof shall not apply to:

(i) any Specified Cash Management and Swap Obligations, other Cash Management
Obligations that would constitute First Lien Debt and any First Lien Hedging
Obligations;

(ii)(A) Indebtedness under the Existing Credit Agreement outstanding on the
Closing Date, (B) the 2017 Notes, plus (C) the 2019 Notes, plus (D) the 2020
Notes, plus (E) the 2021 Notes, plus (F) the 2023 Notes, plus (G) the
Indebtedness under the 2011 March Credit Agreement, plus (H) the Indebtedness
under the 2011 Credit June Agreement, plus (I) up to $2.0 billion in term loans
or debt securities issued in lieu of term loans in either case that were
otherwise permitted to be issued or incurred under the 2008 Credit Agreement
incurred to repay or redeem secured debt, secured lease obligations or preferred
securities of any Project Subsidiary pursuant to the provisions of
Section 2.27(a) thereof as in effect on the 2017 Notes Issue Date (but, for
purposes hereof, deemed to be amended or waived, to remove (i) any most favored
nation pricing required thereunder, (ii) the Schedule Limit as set forth therein
or (iii) the requirement that the Borrower be in pro forma compliance with any
financial covenants thereunder);

(iii) Indebtedness of any Loan Party pursuant to this Agreement and the other
Loan Documents;

(iv) any accretion of original issue discount or the payment of interest on any
Indebtedness in the form of Indebtedness with the same terms (it being
understood that each will be taken into account in determining the aggregate
amount of First Lien Debt outstanding as specified in Section 6.1(b)(i) hereof);

(v) any incurrence of Indebtedness that constitutes First Lien Debt
(A) resulting from the drawing of, or reimbursement obligations under, any
letters of credit or similar instruments or (B) resulting from borrowings under
any undrawn and unutilized commitments to lend such Indebtedness, in each case,
that were (i) in existence as of the Closing Date or (ii) included in any
calculation of the amount of First Lien Debt outstanding pursuant to
Section 6.1(b) hereof in connection with an incurrence of First Lien Debt
pursuant to Section 6.1(a) hereof; and, in either case, any Permitted
Replacement Commitments that replaced such letters of credit, similar
obligations and commitments;

 

-51-



--------------------------------------------------------------------------------

(vi) any Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness that was permitted to
be incurred pursuant to this Section 6.1; and

(vii) any Eligible Commodity Hedge Financings, so long as the lenders thereunder
(or their representatives on their behalf) become a party to, or consent or
agree to be bound by the terms and conditions, of the Collateral Agency and
Intercreditor Agreement.

(d) Notwithstanding the foregoing, the Borrower or any of the Guarantors may not
incur (1) additional Indebtedness (other than Specified Cash Management and Swap
Obligations, other Cash Management Obligations that would constitute First Lien
Debt, any First Lien Hedging Obligations and any extension, renewal or
refinancing of the Eligible Commodity Hedge Financings existing on the Closing
Date) pursuant to Section 6.1(a) hereof, (2) any Permitted Refinancing
Indebtedness with respect to Indebtedness incurred under clauses (ii), (iii),
(iv) or (v) of Section 6.1(c) hereof or (3) any Permitted Refinancing
Indebtedness with respect to any of the foregoing, unless:

(i) the Borrower and the Guarantors shall enter into, and deliver to the
Collateral Agent, in the sole discretion of the Collateral Agent, a mortgage
modification or new mortgage with regard to each Mortgaged Property, in proper
form for recording in all applicable jurisdictions, in a form reasonably
satisfactory to the Collateral Agent and, as applicable, consistent with the
mortgage modifications delivered in connection with the issuance of the 2023
Notes;

(ii) the Borrower or the applicable Guarantor shall cause to be delivered a
local counsel opinion with respect to each Mortgaged Property in form and
substance, and issued by law firms, in each case, reasonably satisfactory to the
Collateral Agent and, as applicable, consistent with the local counsel opinions
delivered in connection with the issuance of the 2023 Notes;

(iii) the Borrower or the applicable Guarantor shall cause a title company
approved by the Collateral Agent to have delivered to the Collateral Agent an
endorsement to each title insurance policy then in effect for the benefit of the
Secured Parties, date down(s) or other evidence reasonably satisfactory to the
Collateral Agent (which may include a new title insurance policy) (each such
delivery, a “Title Datedown Product”), in each case insuring that (I) the
priority of the Lien of the applicable Mortgage(s) as security for the
Obligations has not changed, (II) since the date of the Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
Indebtedness, there has been no change in the condition of title and (III) there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the applicable Mortgage(s), in each case other than
with respect to Permitted Liens; and

(iv) the Borrower or the applicable Guarantor shall, upon the request of the
Collateral Agent, deliver to the approved title company, the Collateral Agent
and/or all other relevant third parties all other items reasonably necessary to
maintain the continuing priority of the Lien of the Mortgages as security for
the Obligations.

6.2. Limitation on Liens. The Borrower shall not, and shall not permit any of
the Guarantors to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any asset now owned or hereafter acquired, except Permitted
Liens.

6.3. Merger, Consolidation, or Sale of Assets.

(A)(i) The Borrower shall not, directly or indirectly: (x) consolidate or merge
with or into another Person (whether or not the Borrower is the surviving
corporation); or (y) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to another Person, unless:

 

-52-



--------------------------------------------------------------------------------

(1) either:

(A) the Borrower is the surviving corporation; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state of the United States or the District of Columbia;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under this Agreement and the Security Documents pursuant to joinder
agreements or other documents and agreements reasonably satisfactory to the
Administrative Agent; and

(3) immediately after such transaction, no Default or Event of Default exists;

(ii) In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of its properties or assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, in one or more related transactions, to any
other Person.

This Section 6.3 shall not apply to:

(1) a merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower in another jurisdiction; or

(2) any consolidation or merger of (a) the Borrower into a Guarantor, (b) a
Guarantor into the Borrower or another Guarantor or (c) a Subsidiary of the
Borrower into the Borrower or another Subsidiary of the Borrower; or

(3) any sale, assignment, transfer, conveyance, lease or other disposition of
assets (a) by the Borrower to a Guarantor, (b) by a Guarantor to the Borrower or
another Guarantor or (c) by a Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower.

(B) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Borrower in a transaction that is subject to, and that complies
with the provisions of, Section 6.3(A) hereof, the successor Person formed by
such consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Agreement referring to the “Borrower” shall
refer instead to the successor Person and not to the Borrower), and may exercise
every right and power of the Borrower under this Agreement with the same effect
as if such successor Person had been named as the Borrower herein; provided,
however, that the predecessor Borrower shall not be relieved from the obligation
to pay the principal of and interest on the Loans except in the case of a sale
of all of the Borrower’s assets in a transaction that is subject to, and that
complies with the provisions of, Section 6.3(A) hereof.

6.4. Limitation on Sale and Leaseback Transactions. The Borrower shall not, and
shall not permit any of the Guarantors to, enter into any sale and leaseback
transaction; provided that the Borrower or any Guarantor may enter into a sale
and leaseback transaction if:

(1) the Borrower or that Guarantor, as applicable, could have incurred a Lien
(other than a Lien created under the Security Documents) to secure such
Indebtedness pursuant to Section 6.2 hereof; and

 

-53-



--------------------------------------------------------------------------------

(2) the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value, as determined in good faith by the Board of
Directors of the Borrower and set forth in a certificate of a Responsible
Officer delivered to the Administrative Agent, of the property that is the
subject of that sale and leaseback transaction.

6.5. Limitation on Secured Commodity Hedging. The Borrower shall not, and shall
not permit any of the Guarantors to, directly or indirectly, enter into any
Commodity Hedge Agreement that will constitute First Lien Debt, other than
Eligible Commodity Hedge Agreements.

SECTION 7

Events of Default

7.1. Events of Default. Each of the following is an “Event of Default”:

(a) default for 30 days in the payment when due of interest on the Term Loans;

(b) default in payment when due (at maturity, upon redemption or otherwise) of
the principal of, or premium, if any, on, the Term Loans;

(c) failure by Borrower to comply with the provisions of Sections 2.14 or 6.3
hereof;

(d) failure by any Loan Party for 60 days after notice from the Administrative
Agent or the Required Lenders to comply with any of the other agreements in this
Agreement or the Security Documents required by this Agreement;

(e)(i) default under any other mortgage, indenture, agreement or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness of any Loan Party (or the payment of which is guaranteed by any
Loan Party), whether such Indebtedness or Guarantee now exists, or is created
after the date of this Agreement, if that default:

(A) is caused by a failure to pay principal of such Indebtedness at its stated
final maturity (after giving effect to any applicable grace period provided in
such Indebtedness) (a “Payment Default”); or

(B) results in the acceleration of such Indebtedness prior to its express
maturity,

and the principal amount of any such Indebtedness, together with the principal
amount of any other such Indebtedness under which there has been a Payment
Default or the maturity of which has been so accelerated, aggregates
$100,000,000 or more; provided that this Section 7.1(e)(i) shall not apply to
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of property or assets to the extent such sale or transfer is permitted
by the terms of such Indebtedness; or

(ii) any Loan Party shall, with respect to Limited Recourse Debt in an aggregate
principal amount in excess of $300,000,000, default in the observance or
performance of any agreement or condition relating to any such Limited Recourse
Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, and such Limited Recourse Debt shall as a result thereof
become due prior to its final stated maturity;

(f) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms) with respect to
Collateral with a book value greater than $50,000,000, or any Loan Party shall
so assert, or any Lien (affecting Collateral with a book value greater than
$50,000,000) created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created

 

-54-



--------------------------------------------------------------------------------

thereby (other than, in each case, pursuant to a failure of the Administrative
Agent, the Collateral Agent, any other agent appointed by the Administrative
Agent, the Collateral Agent or the Lenders to take any action within the sole
control of such Person) (it being understood that the release of Collateral from
the Security Documents or the discharge of a Guarantor therefrom shall not be
construed (x) as any of the Security Documents ceasing to be in full force and
effect or (y) as any of the Liens created thereunder ceasing to be enforceable
or of the same priority and effect purported to be created thereby);

(g) except as permitted by this Agreement or the Guarantee and Collateral
Agreement, any Guaranty Reimbursement Obligation of a Significant Subsidiary
ceases, for any reason, to be in full force and effect (other than in accordance
with its terms), or any Significant Subsidiary that is a Guarantor denies or
disaffirms in writing its obligations under its Guaranty Reimbursement
Obligation;

(h) the Lien subordination provisions in favor of the Lenders or any other
provision of the Collateral Agency and Intercreditor Agreement shall cease for
any reason to be valid (other than by its express terms) and, in the case of any
provision of the Collateral Agency and Intercreditor Agreement other than the
Lien subordination provisions in favor of the Lenders, the result thereof is
that the interests of the Lenders are materially and adversely affected, or any
Loan Party shall assert in writing that the Lien subordination provisions in
favor of the Lenders or any such other provision of the Collateral Agency and
Intercreditor Agreement shall not for any reason be valid (other than by its
express terms);

(i) the Borrower or any Guarantor that is a Significant Subsidiary or any group
of Guarantors that, taken together, would constitute a Significant Subsidiary,
pursuant to or within the meaning of any Bankruptcy Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property,

(iv) makes a general assignment for the benefit of its creditors, or

(v) generally is not paying its debts as they become due; or

(j) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;

(ii) appoints a custodian of the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors of the Borrower that, taken together,
would constitute a Significant Subsidiary, or for all or substantially all of
the property of the Company or any Guarantor that is a Significant Subsidiary or
any group of Guarantors that, taken together, would constitute a Significant
Subsidiary; or

(iii) orders the liquidation of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors that, taken together, would
constitute a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days.

In the case of an Event of Default specified in clause (i) or (j) of this
Section 7.1 with respect to the Borrower, all outstanding Term Loans will become
due and payable immediately without further action or notice. If any other Event
of Default occurs and is continuing, the Required Lenders may declare all the
Term Loans to be due and payable immediately. Upon any such declaration, the
Term Loans shall become due and payable immediately. The Required Lenders by
written notice to the Administrative Agent may, on behalf of all of the Lenders,
rescind an

 

-55-



--------------------------------------------------------------------------------

acceleration and its consequences, if the rescission would not conflict with any
judgment or decree and if all existing Events of Default (except nonpayment of
principal, interest or premium that has become due solely because of the
acceleration) have been cured or waived.

SECTION 8

The Agents

8.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby irrevocably designates and appoints the Collateral Agent as
the agent of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes the Collateral Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Administrative Agent and the Collateral Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.

8.2. Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of their duties under this Agreement and the other Loan
Documents by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. None of the
Administrative Agent and the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.

8.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

8.4. Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
email message, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts reasonably
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless the Administrative Agent shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it

 

-56-



--------------------------------------------------------------------------------

shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement or any other Loan Document, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

8.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
it has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as the Administrative Agent shall deem advisable in the best
interests of the Lenders.

8.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

8.7. Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Term Percentage in effect on the date on which indemnification is
sought under this Section 8.7 (or, if indemnification is sought after the date
upon which the Term Commitments shall have terminated and the Term Loans shall
have been paid in full, ratably in accordance with such Term Percentage
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Term Loans) be imposed on, incurred by or
asserted against such Agent, in any way relating to or arising out of, the Term
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s, gross negligence or
willful misconduct. The agreements in this Section 8.7 shall survive the payment
of the Term Loans and all other amounts payable hereunder.

 

-57-



--------------------------------------------------------------------------------

8.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Term
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

8.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as an Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Term Loans. If no successor
agent has accepted appointment as an Administrative Agent by the date that is
ten (10) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
retiring Administrative Agent’s resignation, the provisions of this Section 8
and Section 9.5 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

8.10. The Documentation Agents. The Documentation Agents shall not have any
duties or responsibilities hereunder in their capacity as such or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Documentation Agents.

8.11. Collateral Security. The Collateral Agent will hold, administer and manage
any Collateral pledged from time to time under the Guarantee and Collateral
Agreement either in its own name or as Collateral Agent, but each Lender shall
hold a direct, undivided pro rata beneficial interest therein, on the basis of
its proportionate interest in the secured obligations, by reason of and as
evidenced by this Agreement and the other Loan Documents, subject to the
priority of payments referenced in Section 6.5 of the Guarantee and Collateral
Agreement and subject to the terms of the Collateral Agency and Intercreditor
Agreement.

8.12. Enforcement by the Administrative Agent and Collateral Agent. All rights
of action under this Agreement and under the Notes and all rights to the
Collateral hereunder may be enforced by the Administrative Agent and the
Collateral Agent and any suit or proceeding instituted by the Administrative
Agent or the Collateral Agent in furtherance of such enforcement shall be
brought in its name as Administrative Agent or Collateral Agent without the
necessity of joining as plaintiffs or defendants any other Lenders, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of the Administrative Agent and the Collateral Agent.

8.13. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agents (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower pursuant to Sections 2.18 and 2.19 and without
limiting or expanding the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered

 

-58-



--------------------------------------------------------------------------------

to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 8.13. The agreements in this Section 8.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other Obligations.

SECTION 9

Miscellaneous

9.1. Amendments and Waivers.

(a) None of this Agreement, any Note, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 9.1. Except to the extent otherwise provided
in (or permitted by) the Collateral Agency and Intercreditor Agreement and/or
the Guarantee and Collateral Agreement, the Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (I) enter into written
amendments, supplements or modifications hereto or to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (II) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A)(i) forgive the principal amount or extend the final
scheduled date of maturity of any Term Loan, (ii) reduce the stated rate of any
interest or fee payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)) or extend the scheduled
date of any payment thereof, (iii) increase the amount or extend the expiration
date of any Lender’s Term Commitment (it being understood that a waiver of any
Event of Default or Default shall not be deemed to be an increase in the amount
of any Lender’s Term Commitments), or (iv) release all or substantially all of
the Collateral for the Obligations or release all or substantially all of the
Guarantors (except, in either case, as expressly permitted by the Loan
Documents), in each case without the written consent of each Lender directly
affected thereby, (B) RESERVED; (C) without the consent of all the Lenders,
(i) amend, modify or waive any provision of this Section 9.1(a) or any other
provision of any Section hereof expressly requiring the consent of all the
Lenders (except, in either case, for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford
protections to such additional extensions of credit of the type provided to the
Term Commitments on the Closing Date), or (ii) reduce the percentage specified
in or otherwise change the definition of Required Lenders (it being understood
that, with the consent of the Required Lenders or as otherwise permitted
hereunder, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Commitments are included on the Closing Date),
or (iii) change Section 2.17 in a manner that would alter the pro rata sharing
of payments required thereby (other than as permitted thereby or by
Section 9.1(b)), (D) amend, modify or waive any provision of Section 8 or any
other provision of this Agreement or the other Loan Documents, which affects,
the rights, duties or obligations of the Administrative Agent without the
written consent of the Administrative Agent and (E) require consent of any
Person to an amendment to this Agreement made pursuant to Section 2.27 other
than the Borrower and each Lender participating in the respective Extension. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under any
other Loan Documents, and any Default or Event of Default waived shall be deemed
to have not occurred or to be cured and not continuing, as the parties may
agree; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon.

 

-59-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Borrower and the institutions
providing each Refinancing Credit Facility (as defined below) (a) to add one or
more additional credit facilities to this Agreement for the purpose of
refinancing or replacing any and all of the Term Loans and Term Commitments
hereunder (each a “Refinancing Credit Facility”) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders; provided that (i) no Default or Event
of Default then exists or would result therefrom, (ii) any Refinancing Credit
Facility does not mature prior to the earliest maturity date of the Term Loans
being refinanced and (iii) the other terms and conditions of such Refinancing
Credit Facility (excluding pricing and optional prepayment and redemption terms)
are substantially identical to, or (taken as a whole) are no more favorable to
the Lenders providing such Refinancing Credit Facility than, those applicable to
the Term Loans being refinanced (except for covenants or other provisions
applicable only to periods after the latest Termination Date of the Term Loans
existing at the time of such refinancing).

(c) Notwithstanding anything to the contrary contained in this Section 9.1, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, the Administrative Agent and the Collateral Agent are each hereby
irrevocably authorized by each Lender (and each such Lender expressly consents),
without any further action or the consent of any other party to any
Loan Document, to make any technical amendments to the Guarantee and Collateral
Agreement to correct any cross-references therein to any provision of this
Agreement that may be necessary in order to properly reflect the amendments made
to this Agreement (as this Agreement has been amended and restated on the
Closing Date).

9.2. Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when received, addressed as follows in the case of the Loan Parties and the
Administrative Agent, and as set forth in the administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

 

The Borrower and the Guarantors:      Calpine Corporation      717 Texas Avenue
     Suite 1000      Houston, TX 77002      Attention: Chief Legal Officer     
Telecopier No.: 832-325-4508      with copies (which shall not constitute
notice) to:      717 Texas Avenue      Suite 1000      Houston, TX 77002     
Attention: Associate General Counsel      Telecopier No.: 713-830-8751

 

-60-



--------------------------------------------------------------------------------

The Administrative Agent:      Morgan Stanley Senior Funding, Inc.      1
Pierrepont Plaza, 7th Floor      Brooklyn, NY 11201      Attention: James Park
     Telecopier No.: 212-507-6680      with copies (which shall not constitute
notice) to:      Cahill Gordon & Reindel LLP      80 Pine Street      New York,
NY 10005      Attention: William J. Miller, Esq.      Telecopier No.:
212-378-2500

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Sections 2.2, 2.8(e), 2.11, 2.13, 2.14, 2.15, 2.20 and 2.27(d)
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) RESERVED.

(d) Each of the Loan Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

(e) The Platform and any Approved Electronic Communications are provided “as is”
and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by any of the Agents or any
of their respective officers, directors, employees, agents, advisors or
representatives in connection with the Platform or the Approved Electronic
Communications.

(f) Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or

 

-61-



--------------------------------------------------------------------------------

privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

9.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and the other extensions of credit hereunder.

9.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each of the Administrative Agent and the Collateral Agent for all its reasonable
out-of-pocket costs and expenses reasonably incurred in connection with (i) the
development, negotiation, preparation, execution and delivery of this Agreement,
the Notes and any other documents prepared in connection herewith or therewith,
including any amendment, supplement or modification to any of the foregoing and
(ii) the consummation and administration of the transactions contemplated hereby
and thereby, and the reasonable fees and disbursements of one counsel to the
Administrative Agent, the Collateral Agent and the Arrangers, taken as a whole
(and, to the extent necessary, one local counsel in each relevant jurisdiction
for all such entities, taken as a whole and, solely in the case of an actual or
potential conflict of interest, one additional local counsel in each relevant
jurisdiction to the affected entities similarly situated, taken as a whole), and
security interest filing and recording fees and expenses, (b) to pay or
reimburse the Administrative Agent, the Collateral Agent and each Lender for all
its reasonable costs and expenses reasonably incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Notes, the
other Loan Documents and any such other documents following the occurrence and
during the continuance of an Event of Default, including without limitation, the
reasonable fees and disbursements of one counsel to the Administrative Agent,
the Collateral Agent and the Lenders and each of their respective affiliates,
taken as a whole (and, to the extent reasonably necessary, one local counsel in
each relevant jurisdiction for all such entities, taken as a whole, and, solely
in the case of an actual or potential conflict of interest, one additional local
counsel in each relevant jurisdiction to the affected entities similarly
situated, taken as a whole), (c) to pay, and indemnify and hold harmless each
Lender, each Arranger, each Documentation Agent, the Collateral Agent and the
Administrative Agent from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes, the other Loan Documents and any such other documents
(without duplication to payments made pursuant to Section 2.19) and (d) to pay,
and indemnify and hold harmless each Lender, each Arranger, each Documentation
Agent, the Collateral Agent, the Administrative Agent and each of their
respective Affiliates, directors, officers, employees, representatives, partners
and agents (each, an “Indemnitee”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance, preservation of rights and
administration of this Agreement, the Notes, the other Loan Documents or the use
of the proceeds of the Term Loans or any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Loan Parties or any of their respective
properties and the reasonable fees and expenses of one legal counsel for the
Indemnitees taken as a whole in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to indemnified liabilities to the extent (x) determined by the
final judgment of a court of competent jurisdiction to have resulted from the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
such Indemnitee’s Related Persons, (y) resulting from a material breach by such
Indemnitee or any of such Indemnitee’s Related Persons of its material
obligations under this Agreement or the other Loan Documents or (z) related to
any dispute solely among Indemnitees other than any claims against any
Indemnitee in its capacity or in fulfilling its role as an Agent, an Arranger or
any similar role under this Agreement and the other Loan Documents and other
than any claims involving any act or omission on the part of the Borrower or its
Subsidiaries; provided, further, that the Borrower shall in no event be
responsible for consequential, indirect, special or punitive damages to any
Indemnitee pursuant to this Section 9.5 except such consequential, indirect,
special or punitive damages required to be paid by such Indemnitee in respect of
any indemnified liabilities. Without limiting the foregoing, and to the extent
permitted

 

-62-



--------------------------------------------------------------------------------

by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. To the extent permitted by applicable law, no
Loan Party nor any of their respective Subsidiaries shall assert, and each Loan
Party hereby waives, on behalf of itself and its Subsidiaries, any claim against
each Lender, each Documentation Agent, each Arranger, each Agent and their
respective affiliates, directors, officers, employees, attorneys,
representatives, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Term Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees, on
behalf of themselves and each of their respective Subsidiaries, not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor. All amounts due under this Section 9.5
shall be payable not later than 10 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 9.5 shall be
submitted to the Treasurer of the Borrower (Telecopy No. 713-353-9144), at the
address of the Borrower set forth in Section 9.2 (with copies (which shall not
constitute notice) to the Associate General Counsel of the Borrower at the
respective addresses set forth in Section 9.2), or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section shall survive repayment
of the Term Loans and all other amounts payable hereunder.

9.6. Successors and Assigns; Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) unless otherwise permitted by Section 6.3 hereof, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Commitments and the Term Loans at the time owing to it) with
the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 7.1(a), (b), (i) (in the case of
the Borrower only) or (j) (in the case of the Borrower only) has occurred and is
continuing, any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loans, the amount of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent,

 

-63-



--------------------------------------------------------------------------------

provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 7(a), Section 7.1(b), Section 7.1(i) (in the case of
Borrower only) or Section 7(j) (in the case of the Borrower only) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;

(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (although the Borrower shall not be responsible
for the payment of the recordation fee unless the Borrower has chosen to replace
a Lender pursuant to Section 2.26 hereof) and (2) the assigning Lender shall
have paid in full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(D) except as provided in Section 2.28, none of the Loan Parties, their
respective Affiliates or any natural person shall be an Assignee hereunder.

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.5 for the period of time in which it was a Lender
hereunder. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitments of, and principal amount (and
interest amounts) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Any assignment of any Term Loan shall be effective only
upon appropriate entries with respect thereto being made in the Register.

(v) Upon its receipt of an Assignment and Acceptance (executed via an electronic
settlement system acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually)), by a transferor Lender and an
Assignee, as the case may be (and, in the case of an Assignee that is not then a
Lender, by the Administrative Agent and the Borrower to the extent required
under paragraph (c) above), together with payment to the Administrative Agent by
the transferor Lender or the Assignee of a recordation and processing fee of
$3,500

 

-64-



--------------------------------------------------------------------------------

(which fee may be waived or reduced in the sole discretion of the Administrative
Agent), the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance, (ii) on the effective date of such transfer determined pursuant
thereto record the information contained therein in the Register and (iii) give
notice of such acceptance and recordation to the transferor Lender, the Assignee
and the Borrower.

(vi) Notwithstanding anything to the contrary contained in Section 9.6(b), no
consent of the Administrative Agent (and no processing and recordation fee or
administrative questionnaire) shall be required to be obtained, paid or
delivered (as the case may be) for any assignment of Term Loans in any principal
amount as part of a purchase of such Term Loans in accordance with Section 2.28.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Term Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Document or to otherwise exercise its voting righting rights under
this Agreement and any other Loan Document; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 9.1(a) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to
the requirements and limitations of such sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that any entitlement to a greater payment results from a change in
any Requirement of Law arising after such Participant became a Participant.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Term Loans
or other obligations under this Agreement (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Subject to Section 9.15, the Borrower authorizes each Lender to disclose to
any Transferee and any prospective Transferee (in each case which agrees to
comply with the provisions of Section 9.15 or confidentiality requirements no
less restrictive on such prospective transferee than those set forth in
Section 9.15) any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or any other
Loan Document or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement.

 

-65-



--------------------------------------------------------------------------------

9.7. Adjustments; Setoff.

(a) Except to the extent that this Agreement, any other Loan Document or a court
order expressly provides or permits for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment or participation made pursuant to Section 9.6 or in
connection with an Auction that is permitted under Section 2.28), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by setoff,
pursuant to events or proceedings of the nature referred to in Section 7.1(i) or
(j), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided that if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefited Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. Notwithstanding anything to the contrary
contained in this Section 9.7(a), no purchase of Term Loans in connection with
an Auction that is permitted under Section 2.28 (and no payment made or
cancellation of such Term Loans in connection therewith) and no extension of
Term Loans that is permitted under Section 2.27 shall constitute a payment of
any of such Term Loans for purposes of this Section 9.7.

(b) In addition to any rights and remedies of the Lenders provided by law and
subject to the terms of the Guarantee and Collateral Agreement, each Lender
shall have the right, without notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

9.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

9.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-66-



--------------------------------------------------------------------------------

9.12. Submission To Jurisdiction; Waivers.

(a) Subject to clause (b)(iii) of this Section 9.12, each party hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof, in each case that are located
in the Borough of Manhattan, The City of New York;

(b) The Borrower hereby irrevocably and unconditionally:

(i) agrees that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(ii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(iii) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of any
Agent, any Arranger or any Lender to sue in any other jurisdiction; and

(iv) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13. Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Documentation Agents and the Arrangers shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement and the
other Loan Documents;

(c) the Agents, the Arrangers, the Documentation Agents, the Lenders and their
Affiliates may have economic interests that conflict with those of the Borrower;
and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

9.14. Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Lender (and each such Lender hereby
expressly consents) (without requirement of notice to or consent of any Lender
except as expressly required by Section 9.1(a)) to take any action requested by
the Borrower having the effect of releasing any Collateral or Guarantor from its
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.1(a), including, in each case and without limitation,
any sale, transfer or other disposition of any Collateral or Guarantor,
including as a result of any investments of Collateral in non-Guarantor
Subsidiaries to the extent not prohibited by

 

-67-



--------------------------------------------------------------------------------

the Loan Documents, (ii) to the extent any such release is permitted at such
time pursuant to the Collateral Agency and Intercreditor Agreement and/or the
Guarantee and Collateral Agreement or (iii) under the circumstances described in
paragraphs (b) or (c) below (and, upon the consummation of any such transaction
in preceding clause (i), (ii) or (iii), such Collateral shall be disposed of
free and clear of all Liens under the Security Documents and/or such Guarantor
shall be released from its obligations under the Guarantee and Collateral
Agreement).

(b) Subject to the terms of the Collateral Agency and Intercreditor Agreement,
at such time as the Term Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Swap Agreements) shall
have been paid in full, the Collateral shall be released from the Liens created
by the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent, the Collateral Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders hereby agree, and each of the Administrative Agent
and the Collateral Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender) to take any action
required by the Borrower having the effect of releasing a Guarantor from its
guarantee obligations hereunder and as a Grantor under the Security Documents if
(i) such Guarantor constitutes an Excluded Subsidiary and is not required to be
a Guarantor of the Term Loans pursuant to Section 5.8, (ii) all or substantially
all of the assets of such Guarantor have been sold or otherwise disposed of
(including by way of merger or consolidation) to a Person that is not a Borrower
or a Guarantor or (iii) such Guarantor has been liquidated or dissolved.

(d) In connection with any release of Collateral of the type described above in
clause (a) or (c) or any other transaction involving Collateral which
transaction is not prohibited by the Loan Documents, notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (and each such Lender hereby expressly consents) (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.1(a)) to take any action with respect to the Collateral requested
by the Borrower to the extent necessary to permit such release or other
transaction, including without limitation, directing the Collateral Agent to
execute agreements (including, without limitation, with third parties) with
respect to any Collateral, upon the delivery to the Administrative Agent and
Collateral Agent of a certificate signed by an officer of the Borrower stating
that such action and the release of the Collateral or other transaction, as
applicable, is permitted by each Secured Debt Document.

9.15. Confidentiality. Each Agent, each Arranger, each Documentation Agent, and
each Lender agrees to keep confidential all non-public information provided to
it by any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement; provided that nothing herein shall prevent any
Agent, any Arranger, any Documentation Agent, or any Lender from disclosing any
such information (a) to the Administrative Agent, any other Lender or any
affiliate thereof (so long as such affiliate agrees to be bound by the
provisions of this Section 9.15), (b) subject to an agreement to comply with
provisions no less restrictive than this Section 9.15, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys, accountants, partners and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, provided that to the extent permitted by law, such Lender shall promptly
notify the applicable Loan Party of such disclosure (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority), (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or other legal process, provided
that to the extent permitted by law, such Lender shall promptly notify the
applicable Loan Party of such disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority), (f) if requested or required to
do so in connection with any litigation or similar proceeding; provided that to
the extent permitted by law, such Lender shall promptly notify the applicable
Loan Party of such disclosure, (g) to the extent such information has been
independently developed by such Lender or that has been publicly disclosed other
than in breach of this Agreement, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating

 

-68-



--------------------------------------------------------------------------------

agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities. Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to
Section 5.1 or 5.2 or otherwise are being distributed through the Platform, the
Borrower agrees to designate those documents or other information that are
suitable for delivery to the Public Lenders as such. Any document that the
Borrower has indicated contains non-public information shall not be posted on
that portion of the Platform designated for such Public Lenders. If the Borrower
has not indicated whether a document delivered pursuant to Section 5.1 or 5.2
contains non-public information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material nonpublic information with respect to
the Borrower, its Subsidiaries and their securities. The Borrower acknowledges
and agrees that copies of the Loan Documents may be distributed to Public
Lenders (unless the Borrower promptly notifies the Administrative Agent that any
such document contains material non-public information with respect to the
Borrower or its securities).

9.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.17. U.S.A. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies each Loan Party that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act. The Borrower shall, and
shall cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by each Lender and the Administrative Agent to maintain compliance with the
Patriot Act.

9.18. No Fiduciary Duty. Each Agent, each Documentation Agent, each Lender, the
Arrangers and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Borrower, its stockholders and/or its affiliates. The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other. The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely

 

-69-



--------------------------------------------------------------------------------

as principal and not as the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other Person. The Borrower acknowledges and
agrees that the Borrower has consulted its own legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with such transaction or the process leading
thereto. None of the Arrangers identified on the cover page or signature pages
of this Agreement shall have any rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Lender hereunder. Without
limiting any other provision of this Article, none of such Arrangers in their
respective capacities as such shall have or be deemed to have any fiduciary
relationship with any Lender, the Administrative Agent, any Documentation Agent,
or any other Person by reason of this Agreement or any other Loan Document.

9.19. Lien Sharing and Priority Confirmation. Each Lender party to this
Agreement, and the Administrative Agent on behalf of the Lenders, hereby agree
that:

(a) all First Lien Obligations will be and are secured equally and ratably by
all First Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations (as defined in the Collateral Agency and Intercreditor
Agreement) in respect of this Agreement and the Loan Documents and the Series of
First Lien Debt represented thereby, whether or not upon property otherwise
constituting collateral for such Obligations (as defined in the Collateral
Agency and Intercreditor Agreement) in respect of this Agreement and the Loan
Documents and the Series of First Lien Debt represented thereby and that all
such First Liens will be enforceable by the Collateral Agent for the benefit of
all holders of First Lien Obligations equally and ratably;

(b) the Administrative Agent and each of the Lenders in respect of the
Obligations (as defined in the Collateral Agency and Intercreditor Agreement) in
respect of this Agreement and the Loan Documents and the Series of First Lien
Debt represented thereby are bound by the provisions of the Collateral Agency
and Intercreditor Agreement, including without limitation (i) the provisions
relating to the ranking of First Liens and the order of application of proceeds
from enforcement of First Liens and (ii) the provisions of Section 8.22 thereof;
and

(c) the Administrative Agent and each of the Lenders consent to and direct the
Collateral Agent to perform the Collateral Agent’s obligations under the
Collateral Agency and Intercreditor Agreement and the other Security Documents.

The foregoing provisions of this Section 9.19 are intended for the enforceable
benefit of, and will be enforceable as a third party beneficiary by, all holders
of each existing and future Series of First Lien Debt, each existing and future
First Lien Representative, all holders of each existing and future Series of
Second Lien Debt, each existing and future Second Lien Representative and the
Collateral Agent.

9.20. First Lien Debt. The Borrower, the Administrative Agent and the Lenders
hereby provide that this Agreement and the other Loan Documents (and the
Obligations hereunder and thereunder) shall constitute First Lien Debt for
purposes of the Collateral Agency and Intercreditor Agreement.

 

-70-



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWER: CALPINE CORPORATION By:  

/s/ Zamir Rauf

  Name:   Zamir Rauf   Title:   Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and a Lender By:  

/s/ Henrik Z. Sandstrom

  Name:   Henrik Z. Sandstrom   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Collateral Agent By:  

/s/ Anisha Malhotra

  Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as Documentation Agent By:  

/s/ Kevin Crealese

  Name:   Kevin Crealese   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. as Documentation Agent By:  

/s/ Christopher Blum

  Name:   Christopher Blum   Title:   Managing Director By:  

/s/ Chase Arnold

  Name:   Chase Arnold   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA as Documentation Agent By:  

/s/ Meredith Majesty

  Name:   Meredith Majesty   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 1.1A

Term Commitment Amounts

 

COMMITMENT PARTY

 

COMMITMENT AMOUNT

MORGAN STANLEY SENIOR FUNDING, INC.

  $835,000,000

 

1



--------------------------------------------------------------------------------

Schedule 1.1B

Legacy Properties

 

Owner

 

Real Property Location

Auburndale Peaker Energy Center, LLC

 

Gas fired power generation facility located at 1501 W. Derby Avenue, Auburndale,
FL 33823

Polk County, Florida

Baytown Energy Center, LLC

 

Gas fired power generation facility located at 8605 FM 1405

Baytown, Texas 77523

Chambers County, Texas

Carville Energy LLC

 

Gas fired power generation facility located at 4322 LA Highway 30

St. Gabriel, LA 70776

Iberville Parish, Louisiana

Channel Energy Center, LLC

 

Gas fired power generation facility located at 12000 Lawndale, Houston, TX 77017

Harris County, Texas

Columbia Energy LLC

 

Gas fired power generation facility located at 100 Calpine Way

Gaston, SC 29053

Calhoun County and Lexington County, South Carolina

Corpus Christi Cogeneration, LLC

 

Gas fired power generation facility located at 3952 Buddy Lawrence Drive

Corpus Christi, TX 78407

Nueces County, Texas

Decatur Energy Center, LLC

 

Gas fired power generation facility located at 2024 Highway 20 W.

Decatur, AL 35601

Morgan County, Alabama

Delta Energy Center, LLC

 

Gas fired power generation facility located at 1200 Arcy Lane

Pittsburg, CA 94565

Contra Costa County, CA

Freestone Power Generation, LLC

 

75% undivided interest as tenants in common in Tract 1 and 100% interest in
Tract 2 in a gas fired power generation facility located at 1366 FM 488

Fairfield, TX 75840

Freestone County, Texas

Mobile Energy L L C

 

Gas fired power generation facility located at 1003 Paper Mill Road

Mobile, AL 36610

Mobile County, Alabama

Los Medanos Energy Center LLC

 

Gas fired power generation facility located at 750 East 3rd

Pittsburg, CA 94565

Contra Costa County, California

 

2



--------------------------------------------------------------------------------

Owner

 

Real Property Location

Morgan Energy Center, LLC

 

Gas fired power generation facility located at 1410 Red Hat Road

Decatur, AL 35601

Morgan County, Alabama

Calpine Newark, LLC

 

Gas fired power generation facility located 35 Blanchard Street,

Newark, NJ 07105

Essex County, New Jersey

Calpine Oneta Power, LLC

 

Gas fired power generation facility located at 25142 E. 105th St. S

Broken Arrow, OK 74014

Wagoner County, Oklahoma

Pastoria Energy Facility L.L.C.

 

Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road

Lebec, CA 93243

Kern County, California

Pine Bluff Energy, LLC

 

Gas fired power generation facility located at 5301 Fairfield Rd.

Pine Bluff, AR 71601

Jefferson County, Arkansas

Santa Rosa Energy Center, LLC

 

Gas fired power generation facility located at 5001 Sterling Way

Pace, FL 32571

Santa Rosa County, Florida

Zion Energy LLC

 

Gas fired power generation facility located at 5701 9th Street

Zion, IL 60099

Lake County, Illinois

Clear Lake Cogeneration Limited Partnership

  Gas fired power generation facility located at 9602 Bayport Road, Pasadena, TX
77507 (Harris County, Texas)

RockGen Energy LLC

  Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523 (Dane County, Wisconsin)

Texas City Cogeneration, LLC

  Gas fired power generation facility located at 3221 Fifth Avenue South, Texas
City, TX 77590 (Galveston County, Texas)

 

Unit

  

Owner

  

Real Property Location

Unit 1

Aidlin

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Unit 2

Bear Canyon

   Geysers Power Company, LLC    Geothermal power generation facility located in
Lake County, California

Unit 3

Sonoma

(aka SMUDGEO)

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

 

3



--------------------------------------------------------------------------------

Unit

  

Owner

  

Real Property Location

Unit 4

West Ford Flat

(Moody Parcel and Thorne Parcel)

   Geysers Power Company, LLC    Geothermal power generation facility located in
Lake County, California

Units 5&6

McCabe

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Units 7&8

Ridge Line

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Units 9&10

Fumarole

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Unit 11

Eagle Rock

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Unit 12

Cobb Creek

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Unit 13

Big Geysers

   Geysers Power Company, LLC    Geothermal power generation facility located in
Lake County, California

Unit 14

Sulpher Springs

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Unit 16

Quicksilver

   Geysers Power Company, LLC    Geothermal power generation facility located in
Lake County, California

Unit 17

Lakeview

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Unit 18

Socrates

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

Unit 19

Calistoga

   Geysers Power Company, LLC    Geothermal power generation facility located in
Lake County and Sonoma County, California

Unit 20

Grant

   Geysers Power Company, LLC    Geothermal power generation facility located in
Sonoma County, California

 

4



--------------------------------------------------------------------------------

Schedule 1.1C

Conectiv Properties

Owned Real Property

 

Owner

  

Common Name and Address

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Delaware City Combustion Turbine Site

 

1812 River Road, Delaware City, DE 19720

 

New Castle County, Delaware

Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)   

Bethlehem Power Plant

 

2254 Applebutter Road - Lot No. 1

2324 Applebutter Road - Lot No. 2

Bethlehem, PA 18015

 

Northampton County, Pennsylvania

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Hay Road Site

 

198 Hay Road

Wilmington, DE 19809

 

New Castle County, Delaware

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Edge Moor Power Plant Site

 

200 Hay Road, Wilmington, DE 19809

 

New Castle County, Delaware

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)   

Deepwater

 

373 N. Broadway

Pennsville, NJ 08070

 

Salem County, New Jersey

 

5



--------------------------------------------------------------------------------

Leased Real Property

 

Lessee

  

Common Name and Address

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC).
  

Cumberland Combustion Turbine

 

4001 Main Street Millville, NJ 08332

Cumberland County, New Jersey

Calpine Vineland Solar, LLC (f/k/a Conectiv Vineland Solar, LLC)   

Vineland Solar Plant Site

 

New York Avenue

Vineland, NJ 08027

 

Cumberland County, New Jersey

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Merrill Creek Reservoir

 

Harmony Township, NJ 08865

 

Warren County, New Jersey

 

*Not a Mortgaged Property

 

6



--------------------------------------------------------------------------------

Eased Real Property

 

Easement Holder

  

Common Name and Address

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Bayview Combustion Turbine Site

 

22872 Bayview Circle

Cheriton, VA 23316

 

Northampton County, Virginia

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)   

Carll’s Corner Combustion Turbine Site

 

1623 Burlington Road

Upper Deerfield Twp, NJ 08302

 

Cumberland County, New Jersey

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)   

Cedar Combustion Turbine Site

 

211 South Main St.

Stafford Township, NJ 08092

 

Ocean County, New Jersey

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Christiana Combustion Turbine Site

 

201 & 301 Christiana Ave.

Wilmington, DE 19801

 

New Castle County, Delaware

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Crisfield Combustion Turbine Site

 

4079 Crisfield Highway

Lawsons Election District, MD 21817

 

Somerset County, Maryland

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)   

Mickleton Combustion Turbine Site

 

176 Harmony Road

East Greenwich, NJ 08056

 

Gloucester County, New Jersey

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)   

Middle Station Combustion Turbine Site

 

315 N. Railroad Avenue

Rio Grande, NJ 08242

 

Cape May County, New Jersey

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)   

Missouri Avenue Combustion Turbine Site

 

1825 Atlantic Avenue,

Atlantic City, NJ 08041

 

Atlantic County, New Jersey

 

7



--------------------------------------------------------------------------------

Easement Holder

  

Common Name and Address

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)   

Sherman Combustion Turbine Site

 

2600 S. Orchard Road,

Vineland, NJ 08360

 

Cumberland County, New Jersey

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Tasley Combustion Turbine Site

 

21417 Taylor Road

Tasley, VA 23441

 

Accomack County, Virginia

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

West Combustion Turbine Site

 

1508 Newport Gap Pike,

Wilmington, DE 19808

 

New Castle County, Delaware

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)   

Edge Moor Gas Transmission Line

 

24” O.D. Natural Gas Pipeline, Claymont to Wilmington, DE

 

New Castle County, Delaware

 

8



--------------------------------------------------------------------------------

Schedule 1.1D

DPME Properties

Owned Real Property

 

Owner

 

Common Name and Address

Metcalf Energy Center, LLC  

Metcalf Energy Center

 

Gas fired power generation facility located at One

Blanchard Road

San Jose, CA 95013

 

Santa Clara County, California

Leased Real Property

 

Lessee

 

Common Name and Address

Deer Park Energy Center LLC

(converted from Deer Park Energy Center Limited Partnership)

 

Gas fired power generation facility located at 5665 Highway 225

 

Deer Park, TX 77536

 

*Not a Mortgaged Property

 

9



--------------------------------------------------------------------------------

Schedule 1.1E1

Generating Plants

Calpine Mid-Atlantic Generation,

LLC (f/k/a Conectiv Delmarva

Generation, LLC)

Edge Moor 3-5

Hay Road 1-8

Christiana*

Edge Moor 10

Delaware City

Tasley*

West*

Crisfield*

Bayview*

Calpine Bethlehem, LLC (f/k/a

Conectiv Bethlehem, LLC)

Bethlehem 1-8

Calpine Vineland Solar, LLC (f/k/a Conectiv

Vineland Solar, LLC)

Vineland Solar

Calpine New Jersey Generation,

LLC (f/k/a Conectiv Atlantic

Generation, LLC)

Carll’s Corner*

Cedar*

Cumberland 1 & 2

Mickleton*

Middle*

Missouri Avenue*

Sherman Avenue*

Deepwater 1 & 6

 

1 

Calpine to confirm schedules and numbers next to site names on Schedule 1.1E.

* Subject to easement granted by an Affiliate of Parent.

 

10



--------------------------------------------------------------------------------

Schedule 1.1F

BRSP Entities

 

Name of Debtor/Guarantor

   Type of Organization
(e.g. corporation, limited
liability company,  limited
partnership)    Jurisdiction of
Organization /
Formation    Organizational
Identification
Number

Broad River Energy LLC

   LLC    Delaware    2958629

Broad River OL-1, LLC

   LLC    Delaware    3424382

Broad River OL-2, LLC

   LLC    Delaware    3424383

Broad River OL-3, LLC

   LLC    Delaware    3424384

Broad River OL-4, LLC

   LLC    Delaware    3424386

BRSP, LLC

   LLC    Delaware    4185711

Calpine BRSP, LLC

   LLC    Delaware    4867529

SBR OP-1, LLC

   LLC    Delaware    3424367

SBR OP-2, LLC

   LLC    Delaware    3424368

SBR OP-3, LLC

   LLC    Delaware    3424369

SBR OP-4, LLC

   LLC    Delaware    3424370

South Point Energy Center, LLC

   LLC    Delaware    3422743

South Point Holdings, LLC

   LLC    Delaware    3686515

South Point OL-1, LLC

   LLC    Delaware    3424371

South Point OL-2, LLC

   LLC    Delaware    3424372

South Point OL-3, LLC

   LLC    Delaware    3424373

South Point OL-4, LLC

   LLC    Delaware    3424374

 

11



--------------------------------------------------------------------------------

Schedule 1.1G

BRSP Properties

 

Property

 

Address

Broad River  

1124 Victory Trail Road

Gaffney, SC 29340

 

Cherokee County, South Carolina

 

*Not a Mortgaged Property

South Point  

3779 Courtwright Road

Mohave Valley, AZ 86440

 

Mohave County, Arizona

 

*Not a Mortgaged Property

 

12



--------------------------------------------------------------------------------

Schedule 3.6

Subsidiaries

 

Legal Name2

 

Jurisdiction of
Organization

  Calpine Ownership    

Third

Party

Ownership (if any)

1066917 Ontario Inc.†

  Ontario, Canada     50.00 %    50.00% owned by Atlantic Packaging Product Ltd.

2196686 Ontario Inc.†

  Ontario, Canada     100.00 %   

2310498 Ontario Inc. †

  Ontario, Canada     100.00 %   

Anacapa Land Company, LLC

  Delaware     100.00 %   

Anderson Springs Energy Company

  California     100.00 %   

Auburndale Peaker Energy Center, LLC

  Delaware     100.00 %   

Aviation Funding Corp.

  Delaware     100.00 %   

Baytown Energy Center, LLC (converted from Baytown Energy Center, LP)

  Delaware     100.00 %   

Bellingham Cogen, Inc.

  California     100.00 %   

Bethpage Energy Center 3, LLC

  Delaware     100.00 %   

Brazos Valley Energy LLC (converted from Brazos Valley Energy LP)

  Delaware     100.00 %   

Broad River Energy LLC

  Delaware     100.00 %   

Broad River OL-1, LLC

  Delaware     100.00 %   

Broad River OL-2, LLC

  Delaware     100.00 %   

Broad River OL-3, LLC

  Delaware     100.00 %   

Broad River OL-4, LLC

  Delaware     100.00 %   

BRSP, LLC

  Delaware     100.00 %   

Butter Creek Energy Center, LLC

  Delaware     100.00 %   

 

2  A Subsidiary marked with a “†” is a Foreign Subsidiary.

 

13



--------------------------------------------------------------------------------

Legal Name2

   Jurisdiction of
Organization    Calpine Ownership     Third
Party
Ownership
(if any) Byron Highway Energy Center, LLC    Delaware      100.00 %    CalGen
Expansion Company, LLC    Delaware      100.00 %    CalGen Finance Corp.   
Delaware      100.00 %    CalGen Project Equipment Finance Company Three, LLC   
Delaware      100.00 %    Calpine Administrative Services Company, Inc.   
Delaware      100.00 %    Calpine Agnews, Inc.    California      100.00 %   
Calpine Auburndale Holdings, LLC    Delaware      100.00 %    Calpine Bethlehem,
LLC    Delaware      100.00 %    Calpine BRSP, LLC    Delaware      100.00 %   
Calpine Bosque Energy Center, LLC    Delaware      100.00 %    Calpine c*Power,
Inc.    Delaware      100.00 %    Calpine CalGen Holdings, Inc.    Delaware     
100.00 %    Calpine California Holdings, Inc.    Delaware      100.00 %   
Calpine Calistoga Holdings, LLC    Delaware      100.00 %    Calpine Canada
Energy Corp.†    Nova Scotia, Canada      100.00 %    Calpine Canada Energy
Finance ULC†    Nova Scotia, Canada      100.00 %    Calpine Canada Whitby
Holdings Company†    Alberta, Canada      100.00 %    Calpine CCFC GP, Inc.   
Delaware      100.00 %    Calpine CCFC Holdings, Inc.    Delaware      100.00 % 
  Calpine CCFC LP, Inc.    Delaware      100.00 %    Calpine Central Texas GP,
Inc.    Delaware      100.00 %    Calpine Central, Inc.    Delaware      100.00
%    Calpine Central-Texas, Inc.    Delaware      100.00 %   

 

14



--------------------------------------------------------------------------------

Legal Name2

   Jurisdiction of
Organization    Calpine Ownership     Third
Party
Ownership
(if any) Calpine Cogeneration Corporation    Delaware      100.00 %    Calpine
Construction Finance Company, L.P.    Delaware      100.00 %    Calpine
Construction Management Company, Inc.    Delaware      100.00 %    Calpine
Development Holdings, Inc.    Delaware      100.00 %    Calpine Eastern
Corporation    Delaware      100.00 %    Calpine Edinburg, Inc.    Delaware     
100.00 %    Calpine Energy Services GP, LLC    Delaware      100.00 %    Calpine
Energy Services LP, LLC    Delaware      100.00 %    Calpine Energy Services,
L.P.    Delaware      100.00 %    Calpine Foundation    Delaware      100.00 % 
  Calpine Fuels Corporation    California      100.00 %    Calpine Generating
Company, LLC    Delaware      100.00 %    Calpine Geysers Company, L.P.   
Delaware      100.00 %    Calpine Gilroy 1, Inc.    Delaware      100.00 %   
Calpine Gilroy 2, Inc.    Delaware      100.00 %    Calpine Gilroy Cogen, L.P.
   Delaware      100.00 %    Calpine Global Services Company, Inc.    Delaware
     100.00 %    Calpine Greenfield (Holdings) Corporation    Delaware     
100.00 %    Calpine Greenfield Commercial Trust†    Ontario, Canada      100.00
%    Calpine Greenfield LP Holdings Inc.†    Ontario, Canada      100.00 %   
Calpine Greenfield ULC†    Alberta, Canada      100.00 %    Calpine Greenleaf
Holdings, Inc.    Delaware      100.00 %    Calpine Greenleaf, Inc.    Delaware
     100.00 %   

 

15



--------------------------------------------------------------------------------

Legal Name2

   Jurisdiction of
Organization    Calpine Ownership     Third
Party
Ownership
(if any)

Calpine Hidalgo Energy Center, L.P. (converted from a Texas limited partnership
to a Delaware limited partnership)

   Delaware      100.00 %   

Calpine Hidalgo Holdings, Inc.

   Delaware      100.00 %   

Calpine Hidalgo, Inc.

   Delaware      100.00 %   

Calpine Holdings, LLC

   Delaware      100.00 %   

Calpine International Holdings, LLC

   Delaware      100.00 %   

Calpine Jupiter, LLC

   Delaware      100.00 %   

Calpine Kennedy Operators, Inc.

   New York      100.00 %   

Calpine KIA, Inc.

   New York      100.00 %   

Calpine King City 1, LLC

   Delaware      100.00 %   

Calpine King City 2, LLC

   Delaware      100.00 %   

Calpine King City Cogen, LLC

   Delaware      100.00 %   

Calpine King City, Inc.

   Delaware      100.00 %   

Calpine King City, LLC

   Delaware      100.00 %   

Calpine Leasing Inc.

   Delaware      100.00 %   

Calpine Long Island, Inc.

   Delaware      100.00 %   

Calpine Magic Valley Pipeline, Inc.

   Delaware      100.00 %   

Calpine Mid-Atlantic Development, LLC

   Delaware      100.00 %   

Calpine Mid-Atlantic Energy, LLC

   Delaware      100.00 %   

Calpine Mid-Atlantic Generation, LLC

   Delaware      100.00 %   

Calpine Mid-Atlantic Marketing, LLC

   Delaware      100.00 %   

Calpine Mid-Atlantic Operating, LLC

   Delaware      100.00 %   

Calpine Mid Merit, LLC

   Delaware      100.00 %   

 

16



--------------------------------------------------------------------------------

Legal Name2

   Jurisdiction of
Organization    Calpine Ownership     Third
Party
Ownership
(if any)

Calpine Monterey Cogeneration, Inc.

   California      100.00 %   

Calpine MVP, Inc.

   Delaware      100.00 %   

Calpine New Jersey Generation, LLC

   Delaware      100.00 %   

Calpine Newark, LLC

   Delaware      100.00 %   

Calpine Northbrook Holdings Corporation

   Delaware      100.00 %   

Calpine Northbrook Investors, LLC

   Delaware      100.00 %   

Calpine Northbrook Project Holdings, LLC

   Delaware      100.00 %   

Calpine Oneta Power, LLC (converted from Calpine Oneta Power, L.P.)

   Delaware      100.00 %   

Calpine Operating Services Company, Inc.

   Delaware      100.00 %   

Calpine Operations Management Company, Inc.

   Delaware      100.00 %   

Calpine Pasadena Cogeneration, Inc.

   Delaware      100.00 %   

Calpine Peaker Holdings, LLC

   Delaware      100.00 %   

Calpine Philadelphia, Inc.

   Delaware      100.00 %   

Calpine Pittsburg, LLC

   Delaware      100.00 %   

Calpine Power Company

   California      100.00 %   

Calpine Power Management, LLC (converted from Calpine Power Management, LP)

   Delaware      100.00 %   

Calpine Power Services, Inc.

   Delaware      100.00 %   

Calpine Power, Inc.

   Virginia      100.00 %   

Calpine PowerAmerica, LLC (converted from Calpine PowerAmerica, LP)

   Delaware      100.00 %   

Calpine PowerAmerica-CA, LLC

   Delaware      100.00 %   

Calpine PowerAmerica-ME, LLC

   Delaware      100.00 %   

Calpine Project Holdings, Inc.

   Delaware      100.00 %   

Calpine Pryor, Inc.

   Delaware      100.00 %   

 

17



--------------------------------------------------------------------------------

Legal Name2

   Jurisdiction of
Organization    Calpine Ownership     Third
Party
Ownership
(if any) Calpine Riverside Holdings, LLC    Delaware      100.00 %    Calpine
Rumford I, Inc.    Delaware      100.00 %    Calpine Rumford, Inc.    Delaware
     100.00 %    Calpine Russell City, LLC    Delaware      100.00 %    Calpine
Schuylkill, Inc.    Delaware      100.00 %    Calpine Securities Company, L.P.
   Delaware      100.00 %    Calpine Siskiyou Geothermal Partners, L.P.   
California      100.00 %    Calpine Solano Solar, LLC    Delaware      100.00 % 
  Calpine Solar, LLC    Delaware      100.00 %    Calpine Sonoran Pipeline, LLC
   Delaware      100.00 %    Calpine Steamboat Holdings, LLC    Delaware     
100.00 %    Calpine Stony Brook Operators, Inc.    New York      100.00 %   
Calpine Stony Brook, Inc.    New York      100.00 %    Calpine Sumas, Inc.   
California      100.00 %    Calpine TCCL Holdings, Inc.    Delaware      100.00
%    Calpine Texas Cogeneration, Inc.    Delaware      100.00 %    Calpine Texas
Pipeline GP, Inc.    Delaware      100.00 %    Calpine Texas Pipeline LP, Inc.
   Delaware      100.00 %    Calpine Texas Pipeline, L.P.    Delaware     
100.00 %    Calpine Tiverton I, Inc.    Delaware      100.00 %    Calpine
Tiverton, Inc.    Delaware      100.00 %    Calpine ULC I Holding, LLC   
Delaware      100.00 %    Calpine University Power, Inc.    Delaware      100.00
%   

 

18



--------------------------------------------------------------------------------

Legal Name2

   Jurisdiction of
Organization    Calpine Ownership     Third
Party
Ownership
(if any) Calpine Vineland Solar, LLC    Delaware      100.00 %    Calpine York
Holdings, LLC    Delaware      100.00 %    Carville Energy LLC    Delaware     
100.00 %    CCFC Finance Corp.    Delaware      100.00 %    CCFC Preferred
Holdings, LLC    Delaware      100.00 %    CES Marketing IX, LLC    Delaware   
  100.00 %    CES Marketing V, LLC    Delaware      100.00 %    CES Marketing X,
LLC    Delaware      100.00 %    Channel Energy Center, LLC (converted from
Channel Energy Center, LP)    Delaware      100.00 %   

Clear Lake Cogeneration Limited Partnership (converted from a Texas limited
partnership to a Delaware limited partnership)

   Delaware      100.00 %    CM Greenfield Power Corp.†    Ontario, Canada     
50.00 %    50.00%
owned by
MIT Power
Canada
Investment
Inc. Columbia Energy LLC    Delaware      100.00 %    Corpus Christi
Cogeneration, LLC (converted from Corpus Christi Cogeneration LP)    Delaware   
  100.00 %    CPN 3rd Turbine, Inc.    Delaware      100.00 %    CPN Acadia,
Inc.    Delaware      100.00 %    CPN Bethpage 3rd Turbine, Inc.    Delaware   
  100.00 %    CPN Cascade, Inc.    Delaware      100.00 %    CPN Clear Lake,
Inc.    Delaware      100.00 %    CPN East Fuels, LLC    Delaware      100.00 % 
  CPN Insurance Corporation    Hawaii      100.00 %   

 

19



--------------------------------------------------------------------------------

Legal Name2

   Jurisdiction of
Organization    Calpine Ownership     Third
Party
Ownership
(if any) CPN Pipeline Company    Delaware      100.00 %    CPN Pryor Funding
Corporation    Delaware      100.00 %    CPN Telephone Flat, Inc.    Delaware   
  100.00 %    CPN Wild Horse Geothermal LLC    Delaware      100.00 %    Creed
Energy Center, LLC    Delaware      100.00 %    Decatur Energy Center, LLC   
Delaware      100.00 %   

Deer Park Energy Center LLC (converted from Deer Park Energy Center Limited
Partnership)

   Delaware      100.00 %    Deer Park Holdings, LLC    Delaware      100.00 % 
  Delta, LLC    Delaware      100.00 %    Delta Energy Center, LLC    Delaware
     100.00 %    Fontana Energy Center, LLC    Delaware      100.00 %   
Freeport Energy Center, LLC (converted from Freeport Energy Center, LP)   
Delaware      100.00 %    Freestone Power Generation, LLC (converted from
Freestone Power Generation LP)    Delaware      100.00 %    Garrison Energy
Center LLC    Delaware      100.00 %    GEC Bethpage Inc.    Delaware     
100.00 %    GEC Holdings, LLC    Delaware      100.00 %    Geysers Power
Company, LLC    Delaware      100.00 %    Geysers Power I Company    Delaware   
  100.00 %    Gilroy Energy Center, LLC    Delaware      100.00 %    Goose Haven
Energy Center, LLC    Delaware      100.00 %    Greenfield Energy Centre, L.P.†
   Ontario, Canada      50.000 %    49.996%
directly
owned by
MIT Power
Canada LP
Inc. and
0.004%
indirectly
owned by
MIT  Power
Canada
Investment
Inc.

 

20



--------------------------------------------------------------------------------

Legal Name2

  

Jurisdiction of
Organization

   Calpine Ownership    

Third

Party

Ownership
(if any)

Hermiston Power LLC (converted from Hermiston Power Partnership)    Delaware   
  100.00 %    Hillabee Energy Center, LLC    Delaware      100.00 %    Idlewild
Fuel Management Corp.    Delaware      100.00 %    JMC Bethpage, Inc.   
Delaware      100.00 %    KIAC Partners    New York      100.00 %    King City
Holdings, LLC    Delaware      100.00 %    Los Esteros Critical Energy Facility,
LLC    Delaware      100.00 %    Los Esteros Holdings, LLC    Delaware     
100.00 %    Los Medanos Energy Center LLC    Delaware      100.00 %    Magic
Valley Pipeline, L.P.    Delaware      100.00 %    Mankato Energy Center, LLC   
Delaware      100.00 %    Metcalf Energy Center, LLC    Delaware      100.00 % 
  Metcalf Funding, LLC    Delaware      100.00 %    Metcalf Holdings, LLC   
Delaware      100.00 %    Mobile Energy L L C    Delaware      100.00 %    Modoc
Power, Inc.    California      100.00 %    Morgan Energy Center, LLC    Delaware
     100.00 %    Mount Hoffman Geothermal Company, L.P.    California     
100.00 %    New Development Holdings, LLC    Delaware      100.00 %   

 

21



--------------------------------------------------------------------------------

Legal Name2

  

Jurisdiction of
Organization

   Calpine Ownership    

Third

Party

Ownership

(if any)

New Steamboat Holdings, LLC

   Delaware      100.00 %   

Nissequogue Cogen Partners

   New York      100.00 %   

Northwest Cogeneration, Inc.

   California      100.00 %   

NTC Five, Inc.

   Delaware      100.00 %   

O.L.S. Energy-Agnews, Inc.

   Delaware      100.00 %   

Otay Mesa Energy Center, LLC (changed its name from Otay Acquisition Company,
LLC on 5/1/2010)

   Delaware      100.00 %   

Otay Holdings, LLC

   Delaware      100.00 %   

Pasadena Cogeneration L.P.

   Delaware      100.00 %   

Pastoria Energy Center, LLC

   Delaware      100.00 %   

Pastoria Energy Facility L.L.C.

   Delaware      100.00 %   

Peaker Holdings I, LLC

   Delaware      100.00 %   

Philadelphia Biogas Supply, Inc.

   Delaware      100.00 %   

Pine Bluff Energy, LLC

   Delaware      100.00 %   

Power Contract Financing, L.L.C.

   Delaware      100.00 %   

Quintana Canada Holdings, LLC

   Delaware      100.00 %   

Riverside Energy Center, LLC

   Wisconsin      100.00 %   

RockGen Energy LLC

   Wisconsin      100.00 %   

Rumford Power Associates Limited Partnership

   Maine      100.00 %   

Russell City Energy Company, LLC

   Delaware      65.00 %    35.00% owned by Aircraft Services Corporation

Santa Rosa Energy Center, LLC (changed its name from CES Marketing VIII, LLC on
08/29/07)

   Delaware      100.00 %   

 

22



--------------------------------------------------------------------------------

Legal Name2

  

Jurisdiction of
Organization

   Calpine Ownership    

Third

Party

Ownership
(if any)

SBR OP-1, LLC    Delaware      100.00 %    SBR OP-2, LLC    Delaware      100.00
%    SBR OP-3, LLC    Delaware      100.00 %    SBR OP-4, LLC    Delaware     
100.00 %    South Point Energy Center, LLC    Delaware      100.00 %    South
Point Holdings, LLC    Delaware      100.00 %    South Point OL-1, LLC   
Delaware      100.00 %    South Point OL-2, LLC    Delaware      100.00 %   
South Point OL-3, LLC    Delaware      100.00 %    South Point OL-4, LLC   
Delaware      100.00 %    Stony Brook Cogeneration Inc.    Delaware      100.00
%    Stony Brook Fuel Management Corp.    Delaware      100.00 %    Sutter
Dryers, Inc.    California      100.00 %    TBG Cogen Partners    New York     
100.00 %    Texas City Cogeneration, LLC (converted from Texas City
Cogeneration, L.P.)    Delaware      100.00 %    Texas Cogeneration Five, Inc.
   Delaware      100.00 %    Texas Cogeneration One Company    Delaware     
100.00 %    Thermal Power Company    California      100.00 %    Thomassen
Turbine Systems America, Inc.    Delaware      100.00 %    Tiverton Power
Associates Limited Partnership    Rhode Island      100.00 %    Washington
Parish Energy Center One, LLC    Delaware      100.00 %    Whitby Cogeneration
Limited Partnership†    Ontario, Canada      50.00 %    50.00% owned by Atlantic
Packaging Product Ltd.

 

23



--------------------------------------------------------------------------------

Legal Name2

  

Jurisdiction of
Organization

   Calpine Ownership    

Third

Party

Ownership
(if any)

Zion Energy LLC    Delaware      100.00 %   

 

24



--------------------------------------------------------------------------------

Schedule 3.18(a)

UCC Filing Jurisdictions

 

Name of Grantor

 

UCC Filing Jurisdiction/Office

Calpine Corporation

  Secretary of State of Delaware

Anacapa Land Company, LLC

  Secretary of State of Delaware

Anderson Springs Energy Company

  Secretary of State of California

Auburndale Peaker Energy Center, LLC

  Secretary of State of Delaware

Aviation Funding Corp.

  Secretary of State of Delaware

Baytown Energy Center, LLC

  Secretary of State of Delaware

Bellingham Cogen, Inc.

  Secretary of State of California

Broad River Energy LLC

  Secretary of State of Delaware

Broad River OL-1, LLC

  Secretary of State of Delaware

Broad River OL-2, LLC

  Secretary of State of Delaware

Broad River OL-3, LLC

  Secretary of State of Delaware

Broad River OL-4, LLC

  Secretary of State of Delaware

BRSP, LLC

  Secretary of State of Delaware

CalGen Expansion Company, LLC

  Secretary of State of Delaware

CalGen Finance Corp.

  Secretary of State of Delaware

CalGen Project Equipment Finance Company Three, LLC

  Secretary of State of Delaware

Calpine Administrative Services Company, Inc.

  Secretary of State of Delaware

Calpine Auburndale Holdings, LLC

  Secretary of State of Delaware

Calpine Bethlehem, LLC

 

Secretary of State of Delaware

 

Pennsylvania Department of State

(with respect to additional TU filing)

 

25



--------------------------------------------------------------------------------

Calpine BRSP, LLC

  Secretary of State of Delaware

Calpine c*Power, Inc.

  Secretary of State of Delaware

Calpine CalGen Holdings, Inc.

  Secretary of State of Delaware

Calpine California Holdings, Inc.

  Secretary of State of Delaware

Calpine Calistoga Holdings, LLC

  Secretary of State of Delaware

Calpine CCFC Holdings, Inc.

  Secretary of State of Delaware

Calpine Central Texas GP, Inc.

  Secretary of State of Delaware

Calpine Central, Inc.

  Secretary of State of Delaware

Calpine Central-Texas, Inc.

  Secretary of State of Delaware

Calpine Cogeneration Corporation

  Secretary of State of Delaware

Calpine Construction Management Company, Inc.

  Secretary of State of Delaware

Calpine Eastern Corporation

  Secretary of State of Delaware

Calpine Edinburg, Inc.

  Secretary of State of Delaware

Calpine Energy Services GP, LLC

  Secretary of State of Delaware

Calpine Energy Services LP, LLC

  Secretary of State of Delaware

Calpine Fuels Corporation

  Secretary of State of California

Calpine Generating Company, LLC

  Secretary of State of Delaware

Calpine Geysers Company, L.P.

  Secretary of State of Delaware

Calpine Gilroy 1, Inc.

  Secretary of State of Delaware

Calpine Gilroy 2, Inc.

  Secretary of State of Delaware

Calpine Global Services Company, Inc.

  Secretary of State of Delaware

Calpine Hidalgo Energy Center, L.P.

  Secretary of State of Delaware

Calpine Hidalgo Holdings, Inc.

  Secretary of State of Delaware

Calpine Hidalgo, Inc.

  Secretary of State of Delaware

 

26



--------------------------------------------------------------------------------

Calpine Jupiter, LLC

   Secretary of State of Delaware

Calpine Kennedy Operators, Inc.

   Secretary of State of New York

Calpine KIA, Inc.

   Secretary of State of New York

Calpine King City, Inc.

   Secretary of State of Delaware

Calpine King City, LLC

   Secretary of State of Delaware

Calpine Leasing Inc.

   Secretary of State of Delaware

Calpine Long Island, Inc.

   Secretary of State of Delaware

Calpine Magic Valley Pipeline, Inc.

   Secretary of State of Delaware

Calpine Mid-Atlantic Energy, LLC

   Secretary of State of Delaware

Calpine Mid-Atlantic Generation, LLC

  

Secretary of State of Delaware

 

Maryland Department of Assessment and

Taxation (with respect to additional TU

filing)

 

Virginia State Corporation Commission

(with respect to additional TU filing)

Calpine Mid-Atlantic Marketing, LLC

   Secretary of State of Delaware

Calpine Mid-Atlantic Operating, LLC

   Secretary of State of Delaware

Calpine MVP, Inc.

   Secretary of State of Delaware

Calpine Newark, LLC

   Secretary of State of Delaware

Calpine New Jersey Generation, LLC

  

Secretary of State of Delaware

 

New Jersey Division of Revenue (with

respect to additional TU filing)

Calpine Northbrook Holdings Corporation

   Secretary of State of Delaware

Calpine Northbrook Investors, LLC

   Secretary of State of Delaware

Calpine Northbrook Project Holdings, LLC

   Secretary of State of Delaware

Calpine Oneta Power, LLC

   Secretary of State of Delaware

 

27



--------------------------------------------------------------------------------

Calpine Operating Services Company, Inc.   Secretary of State of Delaware

Calpine Operations Management Company, Inc.

  Secretary of State of Delaware

Calpine Power Company

  Secretary of State of California

Calpine Power Services, Inc.

  Secretary of State of Delaware

Calpine Power, Inc.

  Virginia State Corporation Commission

Calpine Project Holdings, Inc.

  Secretary of State of Delaware

Calpine Pryor, Inc.

  Secretary of State of Delaware

Calpine Rumford I, Inc.

  Secretary of State of Delaware

Calpine Rumford, Inc.

  Secretary of State of Delaware

Calpine Schuylkill, Inc.

  Secretary of State of Delaware

Calpine Solar, LLC

  Secretary of State of Delaware

Calpine Sonoran Pipeline, LLC

  Secretary of State of Delaware

Calpine Stony Brook Operators, Inc.

  Secretary of State of New York

Calpine Stony Brook, Inc.

  Secretary of State of New York

Calpine Sumas, Inc.

  Secretary of State of California

Calpine TCCL Holdings, Inc.

  Secretary of State of Delaware

Calpine Texas Pipeline GP, Inc.

  Secretary of State of Delaware

Calpine Texas Pipeline LP, Inc.

  Secretary of State of Delaware

Calpine Texas Pipeline, L.P.

  Secretary of State of Delaware

Calpine Tiverton I, Inc.

  Secretary of State of Delaware

Calpine Tiverton, Inc.

  Secretary of State of Delaware

Calpine University Power, Inc.

  Secretary of State of Delaware

Calpine Vineland Solar, LLC

 

Secretary of State of Delaware

 

New Jersey Division of Revenue (with

respect to additional TU filing)

 

28



--------------------------------------------------------------------------------

Carville Energy LLC

  Secretary of State of Delaware

Channel Energy Center, LLC

  Secretary of State of Delaware

Clear Lake Cogeneration Limited Partnership

  Secretary of State of Delaware

Columbia Energy LLC

  Secretary of State of Delaware

Corpus Christi Cogeneration, LLC

  Secretary of State of Delaware

CPN 3rd Turbine, Inc.

  Secretary of State of Delaware

CPN Acadia, Inc.

  Secretary of State of Delaware

CPN Cascade, Inc.

  Secretary of State of Delaware

CPN Clear Lake, Inc.

  Secretary of State of Delaware

CPN East Fuels, LLC

  Secretary of State of Delaware

CPN Pipeline Company

  Secretary of State of Delaware

CPN Pryor Funding Corporation

  Secretary of State of Delaware

CPN Telephone Flat, Inc.

  Secretary of State of Delaware

Decatur Energy Center, LLC

  Secretary of State of Delaware

Deer Park Energy Center LLC

 

Secretary of State of Delaware

 

Secretary of State of Texas (with respect

to additional TU filing)

Deer Park Holdings, LLC

  Secretary of State of Delaware

Delta Energy Center, LLC

  Secretary of State of Delaware

Fontana Energy Center, LLC

  Secretary of State of Delaware

Freestone Power Generation, LLC

  Secretary of State of Delaware

GEC Bethpage Inc.

  Secretary of State of Delaware

Geysers Power Company, LLC

  Secretary of State of Delaware

Geysers Power I Company

  Secretary of State of Delaware

 

29



--------------------------------------------------------------------------------

Hillabee Energy Center, LLC

  Secretary of State of Delaware

Idlewild Fuel Management Corp.

  Secretary of State of Delaware

JMC Bethpage, Inc.

  Secretary of State of Delaware

Los Medanos Energy Center LLC

  Secretary of State of Delaware

Magic Valley Pipeline, L.P.

  Secretary of State of Delaware

Metcalf Energy Center, LLC

 

Secretary of State of Delaware

 

Secretary of State of California (with

respect to additional TU filing)

Metcalf Holdings, LLC

  Secretary of State of Delaware

Mobile Energy L L C

  Secretary of State of Delaware

Modoc Power, Inc.

  Secretary of State of California

Morgan Energy Center, LLC

  Secretary of State of Delaware

New Development Holdings, LLC

  Secretary of State of Delaware

Northwest Cogeneration, Inc.

  Secretary of State of California

NTC Five, Inc.

  Secretary of State of Delaware

Pastoria Energy Center, LLC

  Secretary of State of Delaware

Pastoria Energy Facility L.L.C.

  Secretary of State of Delaware

Pine Bluff Energy, LLC

  Secretary of State of Delaware

RockGen Energy LLC

  Secretary of State of Wisconsin

Rumford Power Associates Limited Partnership

  Secretary of State of Maine

Santa Rosa Energy Center, LLC

  Secretary of State of Delaware

SBR OP-1, LLC

  Secretary of State of Delaware

SBR OP-2, LLC

  Secretary of State of Delaware

SBR OP-3, LLC

  Secretary of State of Delaware

SBR OP-4, LLC

  Secretary of State of Delaware

 

30



--------------------------------------------------------------------------------

South Point OL-1, LLC

  Secretary of State of Delaware

South Point OL-2, LLC

  Secretary of State of Delaware

South Point OL-3, LLC

  Secretary of State of Delaware

South Point OL-4, LLC

  Secretary of State of Delaware

Stony Brook Cogeneration Inc.

  Secretary of State of Delaware

Stony Brook Fuel Management Corp.

  Secretary of State of Delaware

Sutter Dryers, Inc.

  Secretary of State of California

Texas City Cogeneration, LLC

  Secretary of State of Delaware

Texas Cogeneration Five, Inc.

  Secretary of State of Delaware

Texas Cogeneration One Company

  Secretary of State of Delaware

Thermal Power Company

  Secretary of State of California

Thomassen Turbine Systems America, Inc.

  Secretary of State of Delaware

Tiverton Power Associates Limited Partnership

  Secretary of State of Rhode Island

Zion Energy LLC

  Secretary of State of Delaware

 

31



--------------------------------------------------------------------------------

Schedule 3.18(b)

Mortgage Filing Jurisdictions

 

Applicable Collateral

Document

  

Entity

  

Real Property Location

  

Mortgage Filing

Jurisdiction/Office

Mortgage    Auburndale Peaker Energy Center, LLC    Gas fired power generation
facility located at 1501 W. Derby Avenue, Auburndale, FL 33823   

Polk County, Florida

Polk County Clerk of the Circuit Court

Official Records Department

Deed of Trust    Baytown Energy Center, LLC   

Gas fired power generation facility located at 8605 FM 1405,

Baytown, Texas 77523

  

Chambers County, Texas

Chambers County Clerk

Attn: Real Estate Recording

Mortgage    Carville Energy LLC   

Gas fired power generation facility located at 4322 LA Highway 30

St. Gabriel, LA 70776

  

Iberville Parish, Louisiana

Iberville Parish Clerk of Court

Attn: Real Estate Recording

Deed of Trust    Channel Energy Center, LLC    Gas fired power generation
facility located at 12000 Lawndale, Houston, TX 77017   

Harris County, Texas

Harris County Clerk

Attn: Real Estate Recording

Mortgage    Columbia Energy LLC   

Gas fired power generation facility located at 100 Calpine Way

Gaston, SC 29053

  

Calhoun and Lexington Counties, South Carolina

Calhoun County Register of Deeds

Attn: Real Estate Recording

 

Lexington County Register of Deeds

Attn: Real Estate Recording

Deed of Trust    Corpus Christi Cogeneration, LLC   

Gas fired power generation facility located at 3952 Buddy Lawrence Drive

Corpus Christi, TX 78407

  

Nueces County, Texas

Nueces County Clerk

Attn: Real Estate Recording

Mortgage    Decatur Energy Center, LLC   

Gas fired power generation facility located at 2024 Highway 20 W.

Decatur, AL 35601

  

Morgan County, Alabama

Morgan County Judge of Probate

Attn: Real Estate Recording

Deed of Trust    Delta Energy Center, LLC   

Gas fired power generation facility located at 1200 Arcy Lane

Pittsburg, CA 94565

  

Contra Costa County, CA

Contra Costa County Recorder

Attn: Real Estate Recording

 

32



--------------------------------------------------------------------------------

Applicable Collateral

Document

  

Entity

  

Real Property Location

  

Mortgage Filing

Jurisdiction/Office

Deed of Trust    Freestone Power Generation, LLC   

75% undivided interest as tenants in common in Tract 1 and 100% interest in
Tract 2 in a gas fired power generation facility located at 1366 FM 488

Fairfield, TX 75840

  

Freestone County, Texas

Freestone County Clerk

Attn: Real Estate Recording

Deed of Trust    Geysers Power Company, LLC    Geothermal power generation
facilities located in Sonoma County and Lake County   

Lake and Sonoma Counties, California

Lake County Recorder

Attn: Real Estate Recording

 

Sonoma County Recorder

Attn: Real Estate Recording

Deed of Trust    Metcalf Energy Center, LLC   

Gas fired power generation facility located at One Blanchard Road

San Jose, CA 95013

  

Santa Clara County, California

Santa Clara County Recorder

Attn: Real Estate Recording

Mortgage    Mobile Energy L L C   

Gas fired power generation facility located at 1003 Paper Mill Road

Mobile, AL 36610

  

Mobile County, Alabama

Mobile County Judge of Probate

Attn: Real Estate Recording

Deed of Trust    Los Medanos Energy Center LLC   

Gas fired power generation facility located at 750 East 3rd

Pittsburg, CA 94565

  

Contra Costa County, California

Contra Costa County Recorder

Attn: Real Estate Recording

Mortgage    Morgan Energy Center, LLC   

Gas fired power generation facility located at 1410 Red Hat Road

Decatur, AL 35601

  

Morgan County, Alabama

Morgan County Judge of Probate

Attn: Real Estate Recording

Mortgage    Calpine Newark, LLC   

Gas fired power generation facility located 35 Blanchard Street,

Newark, New Jersey 07105

  

Essex County, New Jersey

Essex County Register’s Office

Attn: Real Estate Recording

Mortgage    Calpine Oneta Power, LLC   

Gas fired power generation facility located at 25142 E. 105th St. S

Broken Arrow, OK 74014

  

Wagoner County, Oklahoma

Wagoner County Clerk

Attn: Real Estate Recording

 

33



--------------------------------------------------------------------------------

Applicable Collateral

Document

  

Entity

  

Real Property Location

  

Mortgage Filing

Jurisdiction/Office

Deed of Trust    Pastoria Energy Facility L.L.C.   

Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road

Lebec, CA 93243

  

Kern County, California

Kern County Recorder

Attn: Real Estate Recording

Mortgage    Pine Bluff Energy, LLC   

Gas fired power generation facility located at 5301 Fairfield Rd.

Pine Bluff, AR 71601

  

Jefferson County, Arkansas

Jefferson County Circuit Clerk

Attn: Real Estate Recording

Mortgage    Santa Rosa Energy Center, LLC   

Gas fired power generation facility located at 5001 Sterling Way

Pace, FL 32571

  

Santa Rosa County, Florida

Santa Rosa County Clerk of the Circuit Court

Attn: Real Estate Recording

Mortgage    Zion Energy LLC   

Gas fired power generation facility located at 5701 9th Street

Zion, IL 60099

  

Lake County, Illinois

Lake County Recorder

Attn: Real Estate Recording

Deed of Trust    Clear Lake Cogeneration Limited Partnership    Gas fired power
generation facility located at 9602 Bayport Road, Pasadena, TX 77507   

Harris County, Texas

Harris County Clerk

Attn: Real Estate Recording

Mortgage    RockGen Energy LLC    Gas fired power generation facility located at
2346 Clearview Road, Cambridge, WI 53523   

Dane County, Wisconsin

Dane County Register of Deeds

Attn: Real Estate Recording

Deed of Trust    Texas City Cogeneration, LLC    Gas fired power generation
facility located at 3221 Fifth Avenue South, Texas City, TX 77590   

Galveston County, Texas

Galveston County Clerk

Attn: Real Estate Recording

Mortgage    Calpine Mid-Atlantic Generation, LLC    Delaware City Combustion
Turbine facility located at 1812 River Road Delaware City, DE 19720   

New Castle County, Delaware

Office of the Recorder of Deeds of New Castle County

Attn: Real Estate Recording

Mortgage    Calpine Bethlehem, LLC    Bethlehem Power Plant located at 2245-Lot
No. 1 and 2324-Lot No. 2, Applebutter Road Bethlehem, PA 18015   

Northampton County, Pennsylvania

Office of the Recorder of Deeds of Northampton County

Attn: Real Estate Recording

 

34



--------------------------------------------------------------------------------

Applicable Collateral

Document

  

Entity

  

Real Property Location

  

Mortgage Filing

Jurisdiction/Office

Mortgage    Calpine Mid-Atlantic Generation, LLC    Gas fired power generation
facilities known as Hay Road and Edge Moor and located respectively at 198 and
200 Hay Road Wilmington, DE 19809   

New Castle County, Delaware

Office of the Recorder of Deeds of New Castle County

Attn: Real Estate Recording

Mortgage    Calpine Mid-Atlantic Generation, LLC    24” O.D. Natural Gas
Pipeline, known as Edge Moor Gas Transmission Line, running approximately 7
miles in length from Claymont to Wilmington, Delaware   

New Castle County, Delaware

Office of the Recorder of Deeds of New Castle County

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Deepwater Power Plant located
at 373 N. Broadway Pennsville, NJ 08070   

Salem County, New Jersey

Salem County Clerk’s Office

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Cumberland Combustion Turbine
located at 4001 Main Street, Millville, NJ 08332   

Cumberland County, New Jersey

Cumberland County Clerk’s Office

Attn: Real Estate Recording

Mortgage    Calpine Vineland Solar, LLC    Vineland Solar Power Plant located at
New York Avenue Vineland, NJ 08027   

Cumberland County, New Jersey

Cumberland County Clerk’s Office

Attn: Real Estate Recording

Deed of Trust    Calpine Mid-Atlantic Generation, LLC    Bayview Combustion
Turbine located at 22872 Bayview Circle Cheriton, VA 23316   

Northampton County, Virginia

Northampton County Clerk of the Circuit Court

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Carll’s Corner Combustion
Turbine located at 1623 Burlington Road, Upper Deerfield Twp, NJ 08302   

Cumberland County, New Jersey

Cumberland County Clerk’s Office

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Cedar Combustion Turbine
located at 211 South Main St., Stafford Township, NJ 08092   

Ocean County, New Jersey

Ocean County Clerk’s Office Attn: Real Estate Recording

 

35



--------------------------------------------------------------------------------

Applicable Collateral

Document

  

Entity

  

Real Property Location

  

Mortgage Filing

Jurisdiction/Office

Mortgage    Calpine Mid-Atlantic Generation, LLC    Christiana Combustion
Turbine located at 201 & 301 Christiana Ave, Wilmington, DE 19801   

New Castle County, Delaware

Office of the Recorder of Deeds of New Castle County

Attn: Real Estate Recording

Deed of Trust    Calpine Mid-Atlantic Generation, LLC    Crisfield Combustion
Turbine located at 4079 Crisfield Highway Lawsons Election District, MD 21817   

Somerset County, Maryland

Somerset County Clerk’s Office

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Mickleton Combustion Turbine
located at 176 Harmony Road East Greenwich, NJ 08056   

Gloucester County, New Jersey

Gloucester County Clerk’s Office

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Middle Station Combustion
Turbine located at 315 N. Railroad Avenue Rio Grande, NJ 08242   

Cape May County, New Jersey

Cape May County Clerk’s Office

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Missouri Avenue Combustion
Turbine located at 1825 Atlantic Avenue, Atlantic City, NJ 08041   

Atlantic County, New Jersey

Atlantic County Clerk’s Office

Attn: Real Estate Recording

Mortgage    Calpine New Jersey Generation, LLC    Sherman Combustion Turbine
located at 2600 S. Orchard Road, Vineland, NJ 08360   

Cumberland County, New Jersey

Cumberland County Clerk’s Office

Attn: Real Estate Recording

Deed of Trust    Calpine Mid-Atlantic Generation, LLC    Tasley Combustion
Turbine located at 21417 Taylor Road Tasley, VA 23441   

Accomack County, Virginia

Accomack County Clerk of the Circuit Court

Attn: Real Estate Recordings

Mortgage    Calpine Mid-Atlantic Generation, LLC    West Combustion Turbine
located at 1508 Newport Gap Pike, Wilmington, DE 19808   

New Castle County, Delaware

Office of the Recorder of Deeds of New Castle County

Attn: Real Estate Recording

 

36



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF BORROWER’S

CLOSING CERTIFICATE

October 9, 2012

Reference is hereby made to the Credit Agreement, dated as of October 9, 2012
(in effect on the date hereof, the “Credit Agreement”), among Calpine
Corporation (the “Borrower”), the Lenders party thereto, Morgan Stanley Senior
Funding, Inc. (“MSSF”), as Administrative Agent and Goldman Sachs Credit
Partners L.P., as Collateral Agent. Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement.

Pursuant to Section 4.1(d)(i) of the Credit Agreement, the undersigned Chief
Legal Officer and Corporate Secretary of the Borrower hereby certifies, solely
in such person’s capacity as Chief Legal Officer and Corporate Secretary, and
not individually, as follows:

1. The representations and warranties of the Borrower set forth in each of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on and as
of the date hereof (unless stated to relate to a specific earlier date, in which
case, such representations and warranties were true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the making of the Term Loans to be made on the
date hereof and the use of proceeds thereof.

3. The conditions precedent set forth in Sections 4.1(h) and (i) of the Credit
Agreement were satisfied or waived as of the Closing Date.

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Borrower.

5. Attached hereto as Exhibit A are true and complete copies of (i) certain
resolutions duly adopted by the board of directors of the Borrower as of
August 16, 2012 (the “August 16 Resolutions”), (ii) certain resolutions of the
Ad Hoc Committee of the Board of Directors established pursuant to the August 16
Resolutions duly adopted by the Ad Hoc Committee as of September 24, 2012 and
(iii) certain resolutions duly adopted by the board of directors of the Borrower
as of September 28, 2012; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Borrower now in force relating to
or affecting the matters referred to therein.

 

A-1



--------------------------------------------------------------------------------

6. Attached hereto as Exhibit B are true and complete copies of the by-laws of
the Borrower as in effect on the date hereof together with all amendments
thereto adopted through the date hereof.

7. Attached hereto as Exhibit C are true and complete copies of the certificate
of incorporation of the Borrower as in effect on the date hereof together with
all amendments thereto adopted through the date hereof that are certified by the
relevant authority of the jurisdiction of organization of the Borrower.

8. Attached hereto as Exhibit D are true and complete copies of the good
standing certificate of the Borrower that is certified by the relevant authority
of the jurisdiction of organization of the Borrower.

9. The following persons are now duly elected and qualified officers of the
Borrower on the date hereof holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each such
officer is duly authorized to execute and deliver on behalf of the Borrower each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Borrower pursuant to the Loan Documents to which
it is a party.

(Incumbency and specimen signature pages follow)

 

A-2



--------------------------------------------------------------------------------

Incumbency and Specimen Signature for the Borrower

 

Name

  

Office

  

Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.

 

 

Name: Title:

 

Sch.I-1



--------------------------------------------------------------------------------

EXHIBIT A TO CLOSING CERTIFICATE

[Resolutions]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO CLOSING CERTIFICATE

[By-Laws]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO CLOSING CERTIFICATE

[Certificate of Incorporation]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO CLOSING CERTIFICATE

[Good Standing Certificate]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF GUARANTORS’

CLOSING CERTIFICATE

October 9, 2012

Reference is hereby made to the Credit Agreement, dated as of October 9, 2012
(in effect on the date hereof, the “Credit Agreement”), among Calpine
Corporation (the “Borrower”), the Lenders party thereto, Morgan Stanley Senior
Funding, Inc. (“MSSF”), as Administrative agent and Goldman Sachs Credit
Partners L.P., as Collateral Agent. Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement.

Pursuant to Section 4.1(d)(i) of the Credit Agreement, the undersigned
Responsible Officer of each Loan Party set forth on Schedule A attached hereto
(each, a “Certifying Loan Party”) hereby certifies, solely in such person’s
capacity as a Responsible Officer of each such Certifying Loan Party and not
individually, as follows:

1. The representations and warranties of each Certifying Loan Party set forth in
each of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the making of the Term Loans to be made on the
date hereof and the use of proceeds thereof.

3. The conditions precedent set forth in Sections 4.1(h) and (i) of the Credit
Agreement were satisfied or waived as of the Closing Date.

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against any Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate, limited
liability company or partnership existence, as the case may be, of any
Certifying Loan Party.

5. Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the board of directors or other applicable governing
body of such Certifying Loan Parties as of October 9, 2012; such resolutions
have not in any way been amended, modified, revoked or rescinded, have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect and are the only corporate, limited liability
company or partnership proceedings, as applicable, of each Certifying Loan Party
now in force relating to or affecting the matters referred to therein.

 

A-1



--------------------------------------------------------------------------------

6. Attached hereto as Exhibit B are true and complete copies of the by-laws,
limited partnership agreements, operating agreements, limited liability
partnership agreements or limited liability company agreements, as applicable,
of each Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.

7. Attached hereto as Exhibit C are true and complete copies of the certificate
of incorporation, certificate of limited partnership, certificate of limited
liability partnership or certificate of formation, as applicable, of each
Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof that are certified by the
relevant authority of the jurisdiction of organization of each Certifying Loan
Party.

8. Attached hereto as Exhibit D are true and complete copies of the good
standing certificate of each Certifying Loan Party that is certified by the
relevant authority of the jurisdiction of organization of each Certifying Loan
Party.

9. The undersigned is duly authorized to execute and deliver on behalf of each
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by each Certifying Loan Party
pursuant to the Loan Documents to which it is a party.

(Incumbency and specimen signature pages follow)

 

A-2



--------------------------------------------------------------------------------

Incumbency and Specimen Signature for the Certifying Loan Parties listed on
Schedule I

 

Name

  

Office

  

Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.

 

 

Name: Title:

 

Closing Certificate



--------------------------------------------------------------------------------

SCHEDULE I

Name of Guarantors

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT A TO CLOSING CERTIFICATE

[Resolutions]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO CLOSING CERTIFICATE

[By-Laws, Operating Agreements, Limited Liability Company Agreements, Limited
Partnership Agreements and Limited Liability Partnership Agreements]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO CLOSING CERTIFICATE

[Certificate of Incorporation, Certificate of Formation, Certificate of Limited
Liability Partnership and/or Certificate of Limited Partnership]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO CLOSING CERTIFICATE

[Good Standing Certificates]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Dated:                     , 20    

Morgan Stanley Senior Funding, Inc., as

Administrative Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

Attention: James Park

Telecopier No.: 212-507-6680

Ladies and Gentlemen:

Reference is made to the Credit Agreement to be entered into on or about
October 9, 2012 (as amended and in effect on the date hereof, the “Credit
Agreement”; capitalized terms not defined herein shall have the meanings as
defined in the Credit Agreement), among the undersigned, as Borrower, the
Lenders named therein, Morgan Stanley Senior Funding, Inc. (“MSSF”), as
Administrative agent and Goldman Sachs Credit Partners L.P., as Collateral
Agent. Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby
requests a Borrowing of the Term Loans under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowing:

1. The Business Day of the proposed Borrowing is                 .1

2. The aggregate principal amount of the proposed Borrowing is
                .2

3. The Term Loans to be made pursuant to the proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].

4. [The initial Interest Period for the proposed Borrowing is [one month] [two
months] [three months] [six months] [nine months] [twelve months]3

  

 

1  Shall be at least three Business Days after the date hereof for Eurodollar
Loans, or the same Business Day for Base Rate Loans.

2  Not less than $5,000,000 for a Eurodollar Loan (or $1,000,000 in the case of
a Base Rate Loan) and an integral multiple of $1,000,000 in excess thereof.

3  To be included for a proposed Borrowing of Eurodollar Loans.

 

B-1



--------------------------------------------------------------------------------

5. Account to which the funds will be deposited:                 .

The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:

1. All representations and warranties contained in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).

2. No Default or Event of Default has occurred and is continuing as of the
Closing Date or after giving effect to the making of the Term Loans made on the
Closing Date.

The Borrower agrees that, if prior to the Closing Date any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”). Except to the extent, if any, that prior to the
Closing Date the Borrower shall deliver a Non-Compliance Notice to the
Administrative Agent, each of the foregoing certifications shall be deemed to be
made additionally on the date of issuance as if made on such date.

[remainder of page intentionally left blank]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.

 

CALPINE CORPORATION By:  

 

  Name:   Title:

 

Borrowing Certificate



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is hereby made to the Credit Agreement, dated as of October 9, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Calpine Corporation (the
“Borrower”), the Lenders party thereto, Morgan Stanley Senior Funding, Inc.
(“MSSF”), as Administrative agent and Goldman Sachs Credit Partners L.P., as
Collateral Agent. Unless otherwise defined herein, capitalized terms are used
herein as defined in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the Term Loans as are set forth on Schedule 1
hereto (the “Assigned Facility”), in a principal amount for the Assigned
Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto

 

C-1



--------------------------------------------------------------------------------

or thereto as are delegated to the Administrative Agent and the Collateral Agent
by the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender
including, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.19(d) of the Credit
Agreement.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof (including, without
limitation, the provisions of Section 8.22 of the Collateral Agency and
Intercreditor Agreement and Section 8.6(b) of the Guarantee and Collateral
Agreement) and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

C-2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance with respect to

the Credit Agreement, dated as of October 9, 2012,

among Calpine Corporation (the “Borrower”),

the Lenders party thereto, Morgan Stanley Senior Funding, Inc. as administrative
agent and

Goldman Sachs Credit Partners L.P. as collateral agent

Name of Assignor:                                         

Name of Assignee:                                         

Effective Date of Assignment:                             

 

Facility Assigned

  

Aggregate

Amount of Term

Loans for all Lenders

  

Amount of Term

Loans Assigned

   $                $            

 

[Name of Assignee]     [Name of Assignor]

By:

 

 

    By:  

 

      Title:           Title

Accepted for Recordation in the Register:

      Required Consents (if any):

Morgan Stanley Senior Funding, Inc., as

Administrative Agent

      Calpine Corporation By:  

 

    By:  

 

      Title:           Title      

Morgan Stanley Senior Funding, Inc., as

Administrative Agent

      By:  

 

            Title

 

Sch.1-1



--------------------------------------------------------------------------------

EXHIBIT D

RESERVED

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of October 9, 2012 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

E-1-1



--------------------------------------------------------------------------------

      [Lender] By:  

 

  Name:   Title:       [Address]

Dated:                     , 20[    ]

 

E-1-2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of October 9, 2012 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the a United States trade or
business conducted by the undersigned or its partners/members.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

E-2-1



--------------------------------------------------------------------------------

  [Lender] By:  

 

  Name:   Title:   [Address]

Dated:                     , 20[    ]

 

E-2-2



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of October 9, 2012 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

E-3-1



--------------------------------------------------------------------------------

  [Participant] By:  

 

  Name:   Title:   [Address]

Dated:                     , 20[    ]

 

E-3-2



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of October 9, 2012 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

E-4-1



--------------------------------------------------------------------------------

  [Participant] By:  

 

  Name:   Title:   [Address]

Dated:                     , 20[    ]

 

E-4-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONTINUATION/CONVERSION

Dated:                     , 20    

Morgan Stanley Senior Funding, Inc., as

Administrative Agent

[                    ]

[                    ]

Attention: [                    ]

Email: [                    ]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of October 9, 2012 (the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
as defined in the Credit Agreement), among Calpine Corporation (the “Borrower”),
the Lenders party thereto, Morgan Stanley Senior Funding, Inc. (“MSSF”), as
Administrative agent and Goldman Sachs Credit Partners L.P., as Collateral
Agent. Pursuant to Section 2.15 of the Credit Agreement, the undersigned duly
authorized officer hereby requests to [continue][convert] a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing:

The Borrower hereby gives you notice pursuant to Section 2.15 of the Credit
Agreement and requests that on             ,

 

  (1)

$            of the currently outstanding principal amount of the Term Loans
[currently being maintained as Base Rate Loans] [originally made as Eurodollar
loans on             , with Interest Period ending on             ]1,

 

  (2) be [converted into][continued as],

 

  (3) [Eurodollar Loans having an Interest Period of [one] [two] [three] [six]
[nine][twelve] month(s)][Base Rate Loans].

 

  The Borrower hereby:

 

 

1 Conversion of Eurodollar Loans into Base Loans may only be made on the last
day of an Interest Period with respect thereto.

 

F-1



--------------------------------------------------------------------------------

(a) certifies and warrants that [no Event of Default has occurred and is
continuing or will (immediately after giving effect to the continuation or
conversion requested hereby) occur and be continuing] [an Event of Default has
occurred and is continuing or will (immediately after giving effect to the
continuation or conversion requested hereby) occur and be continuing]; and

(b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true correct at such time as if
then made, it will immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.

[remainder of page intentionally left blank]

 

F-2



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer as of the date first written above.

 

Very truly yours,

CALPINE CORPORATION By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

RESERVED

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

PREPAYMENT NOTICE

Dated:                     , 20    

Morgan Stanley Senior Funding, Inc., as

Administrative Agent

[                    ]

[                    ]

[                    ]

Attention: [                    ]

Email: [                    ]

Ladies and Gentlemen:

The undersigned, Morgan Stanley Senior Funding, Inc. (“MSSF”), refers to the
Credit Agreement, dated as of October 9, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, MSSF, as Administrative agent and Goldman Sachs Credit Partners L.P.,
as Collateral Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. The Administrative Agent hereby gives notice of a prepayment
of Term Loans to be made by the Borrower pursuant to Section 2.13(a) of the
Credit Agreement of the prepayment amount set forth below. Amounts applied to
prepay the Term Loans shall be applied first to the Base Rate Loans then to the
Eurodollar Loans held by you. The portion of the prepayment amount to be
allocated to the Term Loan held by you and the date on which such prepayment
will be made to you are set forth below:

 

(A) Total Term Loan Prepayment Amount

  

 

(B) Portion of Term Loan Prepayment Amount to be received by you

  

 

  

 

[remainder of this page intentionally left blank]

 

H-1



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,   as Administrative Agent By:  

 

  Title:

 

 

  , (Name of Lender)   By:  

 

       Name:     Title:  

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

REVERSE DUTCH AUCTION PROCEDURES

This Exhibit I is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.28 of the Credit Agreement, of which this Exhibit I is a part. It
is not intended to be a definitive statement of all of the terms and conditions
of a reverse Dutch auction, the definitive terms and conditions for which shall
be set forth in the applicable offer document (each, an “Offer Document”). None
of the Administrative Agent, the Auction Manager and any other Agent, or any of
their respective affiliates makes any recommendation pursuant to any Offer
Document as to whether or not any Lender should sell its Term Loans to the
Borrower pursuant to any Offer Documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent (or any of their
affiliates) in its respective capacity as a Lender to sell its Term Loans to the
Borrower be deemed to constitute such a recommendation. Each Lender should make
its own decision on whether to sell any of its Term Loans and, if it decides to
do so, the principal amount of and price to be sought for such Term Loans. In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning each Auction
and the relevant Offer Documents. Capitalized terms not otherwise defined in
this Exhibit I have the meanings assigned to them in the Credit Agreement.

Summary. The Borrower may from time to time conduct reverse Dutch auctions in
order to purchase Term Loans (each, an “Auction”) for a limited period
commencing on the Closing Date and ending on the 36-month anniversary of the
Closing Date pursuant to the procedures described herein. The aggregate
principal amount (calculated on the face amount thereof) of outstanding Term
Loans repurchased by the Borrower through all Auctions shall not exceed
$500,000,000 (the “Maximum Permitted Auction Amount”).

Notice Procedures. In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Lenders of the
applicable tranche(s)) of the tranche or tranches of Term Loans (as determined
by the Borrower in its sole discretion) that will be the subject of such Auction
(each, an “Auction Notice”). Each Auction Notice shall contain (i) the maximum
principal amount (calculated on the face amount thereof) of each tranche of Term
Loans that the Borrower offers to purchase in such Auction (the “Auction
Amount”), which shall be no less than $50,000,000 (across all such tranches) or
an integral multiple of $1,000,000 in excess of thereof; (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which the Borrower would be willing to purchase
Term Loans of each applicable tranche in such Auction; and (iii) the date on
which such Auction will conclude, on which date Return Bids (as defined below)
will be due by 1:00 p.m. New York time (as such date and time may be extended,
such time the “Expiration Time”). Such Expiration Time may be extended for a
period not exceeding three Business Days upon notice by the Borrower to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided, however, that only one extension per offer shall be permitted.
An Auction shall be regarded as a “Failed Auction” in the event that either
(x) the Borrower withdraws such Auction in accordance with the terms hereof or
(y) the Expiration Time occurs with no Qualifying Bids (as defined below) having
been received. In the event of a Failed Auction, the Borrower shall not be
permitted to deliver a new Auction Notice prior to the date

 

I-1



--------------------------------------------------------------------------------

occurring three (3) Business Days after such withdrawal or Expiration Time, as
the case may be. Notwithstanding anything to the contrary contained herein, the
Borrower shall not initiate any Auction by delivering an Auction Notice to the
Auction Manager until after the conclusion (whether successful or failed) of the
previous Auction (if any), whether such conclusion occurs by withdrawal of such
previous Auction or the occurrence of the Expiration Time of such previous
Auction.

Reply Procedures. In connection with any Auction, each Lender of the applicable
tranche(s) wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective Offer Document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 (in
increments of $5) in principal amount of Term Loans (the “Reply Price”) of the
applicable tranche within the Discount Range and (ii) the principal amount of
Term Loans of the applicable tranche, in an amount not less than US$1,000,000 or
an integral multiple of $1,000 in excess thereof, that such Lender offers for
sale at its Reply Price (the “Reply Amount”). A Term Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of the applicable tranche held by such Lender. Lenders may only submit one
Return Bid per tranche per Auction but each Return Bid may contain up to three
component bids, each of which may result in a separate Qualifying Bid and each
of which will not be contingent on any other component bid submitted by such
Lender resulting in a Qualifying Bid. In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the Auction
Manager, an assignment and acceptance in the form included in the Offer Document
(each, an “Auction Assignment and Acceptance”). The Borrower will not purchase
any Term Loans at a price that is outside of the applicable Discount Range, nor
will any Return Bids (including any component bids specified therein) submitted
at a price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price or satisfaction of the Maximum
Permitted Auction Amount.

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Borrower has received Qualifying
Bids); provided that the aggregate principal amount (calculated on the face
amount thereof) of Term Loans purchased by the Borrower in all Auctions shall
not exceed the Maximum Permitted Auction Amount. The Borrower shall purchase
Term Loans of the applicable tranche from each Lender whose Return Bid is within
the Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All Term Loans of the
applicable tranche included in Qualifying Bids (including multiple component
Qualifying Bids contained in a single Return Bid) received at a Reply Price
lower than the Applicable Threshold Price will be purchased at such applicable
Reply Prices and shall not be subject to proration.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component thereof) constituting Qualifying Bids at the Applicable Threshold
Price will be purchased at the Applicable Threshold Price; provided that if
(a) the aggregate principal amount

 

I-2



--------------------------------------------------------------------------------

(calculated on the face amount thereof) of all Term Loans of the applicable
tranche for which Qualifying Bids have been submitted in any given Auction at
the Applicable Threshold Price would exceed the remaining portion of the Auction
Amount (after deducting all Term Loans of the applicable tranche to be purchased
at prices below the Applicable Threshold Price), or (b) the aggregate principal
amount (calculated on the face amount thereof) of Term Loans purchased pursuant
to such Auction, together with all previous Auctions, would exceed the Maximum
Permitted Auction Amount, the Borrower shall purchase the Term Loans of the
applicable tranche for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the lower of (x) the amount
necessary to complete the purchase of the Auction Amount and (y) the highest
amount that would not cause the Borrower to exceed the Maximum Permitted Auction
Amount. No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Auction Manager’s standard dissemination
practices by 4:00 p.m. New York time on the same Business Day as the date the
Return Bids were due (as such due date may be extended in accordance with this
Exhibit I). The Auction Manager will insert the principal amount of Term Loans
of the applicable tranche to be assigned and the applicable settlement date into
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid. Upon the request of the submitting Lender, the Auction Manager
will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.

Auction Assignment and Acceptance. Each Auction Assignment and Acceptance shall
contain the following acknowledgments:

“The Assignor hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignee currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignor and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignor Excluded Information”),
(iii) the Assignor has independently and without reliance on the Assignee made
its own analysis and determined to enter into this Assignment and Acceptance and
to consummate the transactions contemplated hereby notwithstanding Assignor’s
lack of knowledge of the Assignor Excluded Information and (iv) the Assignee
shall have no liability to the Assignor, and the Assignor hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignee (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignor Excluded Information; provided that the Assignor Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignor contained in this Assignment and
Acceptance. The Assignor further acknowledges that the Assignor Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.

 

I-3



--------------------------------------------------------------------------------

The Assignee hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignor currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignee and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignee Excluded Information”),
(iii) the Assignee has independently and without reliance on the Assignor made
its own analysis and determined to enter into this Assignment and Acceptance and
to consummate the transactions contemplated hereby notwithstanding Assignee’s
lack of knowledge of the Assignee Excluded Information and (iv) the Assignor
shall have no liability to the Assignee, and the Assignee hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignor (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignee Excluded Information; provided that the Assignee Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignee contained in this Assignment and
Acceptance. The Assignee further acknowledges that the Assignee Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.”

Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager. Furthermore, in connection with any
Auction with respect to a particular tranche of Term Loans, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights. Any
Return Bid (including any component bid thereof) delivered to the Auction
Manager may not be modified, revoked, terminated or cancelled by a Lender.
However, an Auction may become void if the conditions to the purchase of Term
Loans of the applicable tranche by the Borrower required by the terms and
conditions of Section 2.28 of the Credit Agreement are not met. The purchase
price in respect of each Qualifying Bid for which purchase by the Borrower is
required in accordance with the foregoing provisions shall be paid directly by
the Borrower to the respective assigning Lender on a settlement date as
determined jointly by the Borrower and the Auction Manager (which shall be not
later than ten (10) Business Days after the date Return Bids are due). The
Borrower shall execute each applicable Auction Assignment and Acceptance
received in connection with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 2.28 of the Credit Agreement or this Exhibit I. The Auction
Manager’s interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.28 of the Credit
Agreement or this Exhibit I.

None of the Auction Manager, any other Agent or any of their respective
affiliates assumes any responsibility for the accuracy or completeness of the
information concerning the Borrower, the Loan Parties, or any of their
affiliates (whether contained in an Offer Document or otherwise) or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

 

I-4



--------------------------------------------------------------------------------

This Exhibit I shall not require the Borrower to initiate any Auction.

 

I-5